 

EXHIBIT 10.1

 

 

Published CUSIP Number: 94107LAL2

Published Revolver CUSIP Number: 94107LAM0

 

$3,500,000,000

 

FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of November 7, 2019

 

by and among

 

WASTE MANAGEMENT, INC.,

as Company,

 

WASTE MANAGEMENT OF CANADA CORPORATION,

and

WM QUEBEC INC.,

as Canadian Borrowers,

 


WASTE MANAGEMENT HOLDINGS, INC.,

as Guarantor,

 

CERTAIN BANKS

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, MIZUHO BANK, LTD.

and THE BANK OF NOVA SCOTIA,

as Syndication Agents

 

BNP PARIBAS, CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC.,

MUFG BANK, LTD., PNC BANK, NATIONAL ASSOCIATION, SUMITOMO MITSUI BANKING
CORPORATION,

U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

BofA SECURITIES, INC., JPMorgan chase bank, n.a., BARCLAYS BANK PLC,

MIZUHO BANK, LTD. and THE BANK OF NOVA SCOTIA,
as Lead Arrangers and Joint Bookrunners

 

 



 

 

 

TABLE OF CONTENTS

 

§1. DEFINITIONS AND RULES OF INTERPRETATION 2           §1.1. Definitions 2  
§1.2. Rules of Interpretation 25   §1.3. Classification of Loans and Borrowings
25   §1.4. Exchange Rates; Currency Equivalents 25   §1.5. Letter of Credit
Amounts 26         §2. THE LOAN FACILITIES 26           §2.1. Committed Loans 26
  §2.2. Fees 26   §2.3. Reduction and Increase of Total Commitment 27   §2.4.
Borrowings, Conversions and Continuations of Committed Loans 28   §2.5. Swing
Line Loans 30   §2.6. Letters of Credit 32   §2.7. Prepayments 37   §2.8.
Repayment of Loans 37   §2.9. Interest 38   §2.10. Computation of Interest and
Fees 38   §2.11. Evidence of Debt 39   §2.12. Payments Generally; Administrative
Agent’s Clawback 39   §2.13. Sharing of Payments by Banks 41   §2.14. Canadian
Borrowers 41   §2.15. Extension of Maturity Date 42   §2.16. Cash Collateral 43
  §2.17. Defaulting Banks 44   §2.18. Replacement of Banks; Termination of
Commitments 46         §3. TAXES, YIELD PROTECTION AND ILLEGALITY 47          
§3.1. Taxes 47   §3.2. Illegality 51   §3.3. Inability to Determine Rates 52  
§3.4. Increased Costs 54   §3.5. Compensation for Losses 55   §3.6. Mitigation
Obligations; Replacement of Banks 56   §3.7. Survival 56         §4. [Reserved.]
56         §5. [Reserved.] 56         §6. REPRESENTATIONS AND WARRANTIES 56    
      §6.1. Corporate Authority 56   §6.2. Governmental and Other Approvals 57  
§6.3. Title to Properties; Leases 57   §6.4. Financial Statements; Solvency 57  
§6.5. No Material Changes, Etc. 58

 



- i -

 

 

  §6.6. Franchises, Patents, Copyrights, Etc. 58   §6.7. Litigation 58   §6.8.
No Materially Adverse Contracts, Etc. 58   §6.9. Compliance With Other
Instruments, Laws, Etc. 58   §6.10. Tax Status 58   §6.11. No Event of Default
59   §6.12. Investment Company Act 59   §6.13. Absence of Financing Statements,
Etc. 59   §6.14. Employee Benefit Plans 59   §6.15. Environmental Compliance 60
  §6.16. Disclosure 61   §6.17. Permits and Governmental Authority 61   §6.18.
Margin Stock 62   §6.19. Sanctions 62   §6.20. Anti-Corruption Laws 62   §6.21.
EEA Financial Institutions; Beneficial Ownership Certification 62         §7.
AFFIRMATIVE COVENANTS OF THE BORROWERS 62           §7.1. Punctual Payment 62  
§7.2. Maintenance of U.S. Office 62   §7.3. Records and Accounts 62   §7.4.
Financial Statements, Certificates and Information 63   §7.5. Existence and
Conduct of Business 64   §7.6. Maintenance of Properties 64   §7.7. Insurance 64
  §7.8. Taxes 65   §7.9. Inspection of Properties, Books and Contracts 65  
§7.10. Compliance with Laws, Contracts, Licenses and Permits; Maintenance of
Material Licenses and Permits 65   §7.11. Environmental Indemnification 65  
§7.12. Further Assurances 66   §7.13. Notice of Potential Claims or Litigation
66   §7.14. Notice of Certain Events Concerning Environmental Claims and/or
ERISA Reportable Events 66   §7.15. Notice of Default 67   §7.16. Use of
Proceeds 67   §7.17. Certain Transactions 67   §7.18. Anti-Corruption Laws 67  
      §8. NEGATIVE COVENANTS OF THE BORROWERS 68           §8.1. Restrictions on
Indebtedness 68   §8.2. Restrictions on Liens 68   §8.3. [Reserved] 69   §8.4.
Mergers, Consolidations, Sales 69   §8.5. [Reserved] 69   §8.6. Canadian Defined
Benefit Pension Plans 70   §8.7. Sanctions 70   §8.8. Anti-Corruption Laws 70

 



- ii -

 

 

§9. FINANCIAL COVENANT 70         §10. CONDITIONS PRECEDENT 70           §10.1.
Conditions To Effectiveness 70         §11. CONDITIONS TO ALL LOANS 72          
§11.1. Representations True 72   §11.2. Performance; No Event of Default 72  
§11.3. Proceedings and Documents 72   §11.4. Extensions of Credit in Canadian
Dollars 72         §12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF
COMMITMENT 73           §12.1. Events of Default and Acceleration 73   §12.2.
Termination of Commitments 75   §12.3. Remedies 75   §12.4. Application of
Receipts 75         §13. SETOFF 76         §14. EXPENSES 76         §15. THE
AGENTS 76           §15.1. Authorization and Action 76   §15.2. Administrative
Agent’s Reliance, Etc. 77   §15.3. Bank of America and Affiliates 77   §15.4.
Bank Credit Decision 78   §15.5. Indemnification 78   §15.6. Successor
Administrative Agent 78   §15.7. Lead Arrangers, Etc. 79   §15.8. Documents 79  
§15.9. Action by the Banks, Consents, Amendments, Waivers, Etc. 79   §15.10.
Bank ERISA Matters 80         §16. INDEMNIFICATION 81         §17. [reserved.]
82         §18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION 82          
§18.1. Confidentiality 82   §18.2. Prior Notification 82   §18.3. Other 82      
  §19. SURVIVAL OF COVENANTS, ETC. 83         §20. ASSIGNMENT AND PARTICIPATION
83

 



- iii -

 

 

§21. PARTIES IN INTEREST 85         §22. NOTICES, ETC. 85         §23.
MISCELLANEOUS 88         §24. CONSENTS, ETC. 88         §25. WAIVER OF JURY
TRIAL 89         §26. GOVERNING LAW; SUBMISSION TO JURISDICTION 89         §27.
SEVERABILITY 90         §28. GUARANTY 90           §28.1. Guaranty 90   §28.2.
Guaranty Absolute 90   §28.3. Effectiveness; Enforcement 91   §28.4. Waiver 91  
§28.5. Expenses 91   §28.6. Concerning Joint and Several Liability of the
Guarantor 91   §28.7. Waiver 93   §28.8. Subrogation; Subordination 93   §28.9.
Consent and Confirmation 93         §29. PRO RATA TREATMENT 93         §30.
FINAL AGREEMENT 94         §31. USA PATRIOT Act 94         §32. No Advisory or
Fiduciary Responsibility 95         §33. Payments set aside 95         §34.
ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS 95         §35.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 96        
§36. Interest Rate Limitation 96         §37. Judgment Currency 97         §38.
acknowledgement regarding any supported qfcs 97



 

- iv -

 



 

EXHIBITS:

 

  Form of: Exhibit A Committed Loan Notice Exhibit B Swing Line Loan Request
Exhibit C Compliance Certificate Exhibit D Assignment and Assumption Exhibit E
Administrative Questionnaire Exhibit F Letter of Credit Request Exhibit G-1-4
U.S. Tax Compliance Certificates

 

SCHEDULES:

 

Schedule 1 Banks; Commitments Schedule 1.1 Existing Liens Schedule 2.6.1 Issuing
Banks and Letter of Credit Commitments Schedule 2.6.1(a) Form of
Increase/Decrease Letter Schedule 2.6.1(f) Existing Letters of Credit Schedule
6.7 Litigation Schedule 6.15 Environmental Compliance Schedule 8.1(a) Existing
Indebtedness Schedule 22 Administrative Agent’s Office; Certain Addresses for
Notices

 

- v -

 



 

fifth AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

 

This FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
November 7, 2019, by and among WASTE MANAGEMENT, INC., a Delaware corporation
having its chief executive office at 1001 Fannin Street, Houston, Texas 77002
(the “Company”), Waste Management of Canada Corporation, a Nova Scotia unlimited
company (“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws
of Canada (“WMQ”, and together with WMOCC, the “Canadian Borrowers”, and the
Canadian Borrowers together with the Company, the “Borrowers”, and each,
individually, a “Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned
Subsidiary of the Company (the “Guarantor”), the lenders from time to time party
hereto (the “Banks”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).

 

A.       The Borrowers, Bank of America, N.A, as administrative agent, and the
lenders party thereto (the “Existing Banks”) entered into that certain Fourth
Amended and Restated Revolving Credit Agreement dated as of June 26, 2018 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Banks have made
available to the Borrowers a revolving credit facility, with a letter of credit
sub-facility and a swing loan sub-facility.

 

B.       As further provided herein and upon the terms and conditions contained
herein, the Banks and the Administrative Agent have agreed to reallocate the
Commitment and Commitment Percentages of each of the Banks as set forth on
Schedule 1.

 

C.       The Borrowers and the Guarantor have requested that the Existing Credit
Agreement be further amended and restated, among other things, to extend the
maturity date and make certain other changes as set forth herein, and the
Administrative Agent and the Banks are willing to make such amendments to the
Existing Credit Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

(i)       Simultaneously with the Effective Date and after giving effect to any
assignments on the Effective Date from Existing Banks under the Existing Credit
Agreement who elect not to become Banks under this Agreement, but immediately
prior to giving effect to paragraph (iv) below, the parties hereby agree that
(A) the Commitment of each of the Banks shall be as set forth in Schedule 1, and
the outstanding amount of the Loans (as defined in and under the Existing Credit
Agreement, without giving effect to any Borrowings of Loans under this Agreement
on the Effective Date, but after giving effect to any repayment or reduction
thereof with the proceeds of any applicable sources) shall be reallocated in
accordance with such Commitments, and the requisite assignments shall be deemed
to be made in such amounts among the Banks and from each Bank to each other Bank
(including from Banks who reduce their commitments in connection with this
Agreement), with the same force and effect as if such assignments were evidenced
by applicable Assignments and Assumptions (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement, but without the payment of any
related assignment fee and (B) the swing line subfacility under the Existing
Credit Agreement shall continue as the swing line subfacility hereunder, with
the Swing Line Sublimit set out herein, and the Swing Line Loans (as defined in
the Existing Credit Agreement), if any, shall continue as and be deemed to be
Swing Line Loans hereunder, and (C) the letter of credit subfacility provided in
the Existing Credit Agreement shall continue as the Letter of Credit facility
hereunder and the Existing Letters of Credit shall be deemed to be Letters of
Credit issued hereunder.

 



 - 1 - 

 

 

(ii)      Notwithstanding anything to the contrary in §20 of the Existing Credit
Agreement or §20 of this Agreement, no other documents or instruments, including
any Assignment and Assumption, shall be executed in connection with these
assignments (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an Assignment and Assumption. On the Effective
Date, the applicable Banks shall make full cash settlement with one another
(including with any Bank whose commitments are being decreased), either directly
or through the Administrative Agent, as the Administrative Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments, such that after giving effect to such settlements (A) the
Commitment of each Bank shall be as set forth on Schedule 1 to this Agreement,
(B) each Bank’s Commitment Percentage of the Total Commitment equals (with
customary rounding) its Commitment Percentage of (x) the outstanding amount of
all Loans, and (y) the outstanding amount of all Letters of Credit.

 

(iii)     The Borrowers, the Guarantor, the Administrative Agent and the Banks
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement which in any manner govern or
evidence the Obligations, the rights and interests of the Administrative Agent
and the Banks and any terms, conditions or matters related to any thereof, shall
be and hereby are amended and restated in their entirety by the terms,
conditions and provisions of this Agreement, and the terms and provisions of the
Existing Credit Agreement, except as otherwise expressly provided herein, shall
be superseded by this Agreement.

 

(iv)     Notwithstanding this amendment and restatement of the Existing Credit
Agreement and any related Loan Documents (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Loan Documents”), (A) all of the indebtedness, liabilities and
obligations owing by any Person under the Existing Credit Agreement and other
Existing Loan Documents outstanding as of the Effective Date shall continue as
Obligations hereunder, (B) each of this Agreement and the Notes and the other
Loan Documents is given as a substitution or supplement of, as the case may be,
and not as a payment of, the indebtedness, liabilities and obligations of the
Borrowers and the Guarantor under the Existing Credit Agreement or any Existing
Loan Document and is not intended to constitute a novation thereof or of any of
the other Existing Loan Documents, and (C) certain of the Existing Loan
Documents will remain in full force and effect, as set forth in this Agreement.
Upon the effectiveness of this Agreement all loans outstanding and owing by the
Company under the Existing Credit Agreement as of the Effective Date, shall
constitute Loans hereunder accruing interest with respect to the Base Rate Loans
under the Existing Credit Agreement, and as Base Rate Loans hereunder. The
parties hereto agree that the Interest Periods for all Eurocurrency Loans
outstanding under the Existing Credit Agreement on the Effective Date shall be
terminated, the Borrowers shall pay (on the Effective Date) all accrued interest
with respect to such Loans, and the Company shall furnish to the Administrative
Agent interest rate selection notices for existing Loans and borrowing notices
for additional Loans as may be required in connection with the allocation of
Loans among Banks in accordance with their Commitment Percentages. The
Administrative Agent and the Existing Banks agree that the transactions
contemplated in these recitals shall not give rise to any obligation of the
Borrowers or the Guarantor to make any payment under §5.8 of the Existing Credit
Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

§1.          DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1.                 Definitions. The following terms shall have the meanings
set forth in this §1 or elsewhere in the provisions of this Agreement referred
to below:

 



 - 2 - 

 

 

“Accountants”. See §7.4(a).

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger, amalgamation or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of members of the
board of directors or the equivalent governing body (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Additional Commitment Bank”. See §2.15.4.

 

“Administrative Agent”. Bank of America (including Bank of America, acting
through its Canada Branch, for Loans denominated in Canadian Dollars) in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office”. With respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 22 with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify the Company and the Banks.

 

“Administrative Questionnaire”. An Administrative Questionnaire in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Affected Bank”. See §2.18.

 

“Agreement”. This Fifth Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto, as from time to time amended and
supplemented in accordance with the terms hereof.

 

“Applicable Rate”. The applicable rate per annum with respect to Base Rate
Loans, Canadian Prime Rate Loans, Eurocurrency Rate Loans, the Letter of Credit
Fee and the Facility Fee, in each case as set forth in the Pricing Table.

 

“Applicable Requirements”. See §7.10.

 

“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for Canadian Dollars as may
be determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.

 

“Approved Fund”. Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its activities and that is administered or
managed by (a) a Bank or (b) a Bank Affiliate.

 

“Assignment and Assumption”. See §20.

 

“Availability Period”. The period from and including the Effective Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Total
Commitments pursuant to §2.18, and (c) the date of termination of the commitment
of each Bank to make Loans and of the obligation of the Issuing Banks to make
L/C Credit Extensions pursuant to §12.2.

 



 - 3 - 

 

 

“Bail-In Action”. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”. With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Balance Sheet Date”. December 31, 2018.

 

“Bank Affiliate”. (a) With respect to any Bank, (i) a Person that directly, or
indirectly through one or more intermediaries, possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Bank, whether through the ability to exercise voting power, by
contract or otherwise or is controlled by or is under common control with such
Bank (an “Affiliate”) or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its activities and is administered or managed by a Bank or an Affiliate of
such Bank and (b) with respect to any Bank that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Bank or by an Affiliate of such investment advisor.

 

“Bank of America”. Bank of America, N.A.

 

“Banks”. See Preamble.

 

“Base Rate”. For any day, a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to §3.3.2
hereof, then the Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above.

 

“Base Rate Loans”. Committed Loans or Swing Line Loans bearing interest
calculated by reference to the Base Rate.

 

“Beneficial Ownership Certification”. A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation”. 31 C.F.R. § 1010.230.

 

“Benefit Plan”. Any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 



 - 4 - 

 

 

“Borrowers”. See Preamble.

 

“Borrowing”. Committed Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect or Swing Line Loans.

 

“Business Day”. Any day, other than a Saturday, Sunday or any day on which
banking institutions in New York, New York are authorized by law to close, and:

 

(a)          when used in connection with a Eurocurrency Loan:

 

(i)       if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank Eurocurrency market;

 

(ii)       if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Canadian Dollars or to fundings,
disbursements, settlements and payment in respect of a Eurocurrency Rate Loan
denominated in Canadian Dollars, or any other dealings in Canadian Dollars to be
carried out pursuant to this Agreement in respect to any such Eurocurrency Rate
Loan, means any such day on which dealings in deposits in Canadian Dollars are
conducted by and between banks in the interbank market for such currency other
than a day on which banking institutions in Toronto, Ontario are authorized by
law to close; and

 

(b)         when used in connection with a Canadian Prime Rate Loan, if such day
relates to any interest rate settings as to a Canadian Prime Rate Loan or to
fundings, disbursements, settlements and payment in respect of a Canadian Prime
Rate Loan, or any other dealings in Canadian Dollars to be carried out pursuant
to this Agreement in respect to any such Canadian Prime Rate, means any such day
other than a day on which banking institutions in Toronto, Ontario are
authorized by law to close.

 

“Canadian AML Acts”. Applicable Canadian law regarding anti-money laundering,
anti-terrorist financing, government sanction and “know your client” matters,
including the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada).

 

“Canadian Borrowers”. See Preamble.

 

“Canadian Defined Benefit Pension Plan”. A Canadian Pension Plan that contains
or has ever contained a “defined benefit provision” as such term is defined in
Section 147.1(1) of the Income Tax Act (Canada).

 

“Canadian Dollars” or “C$”. The lawful currency of Canada.

 

“Canadian Dollar Letter of Credit”. Letters of Credit denominated in Canadian
Dollars.

 

“Canadian Dollar Sublimit”. An amount equal to $375,000,000. The Canadian Dollar
Sublimit is part of, and not in addition to, the Total Commitments.

 



 - 5 - 

 

 

“Canadian L/C Issuer”. Bank of America; provided that, if at any time Bank of
America is unable to issue a requested Canadian Dollar Letter of Credit to a
specific beneficiary or a beneficiary to which a Borrower is issuing a Canadian
Dollar Letter of Credit is unwilling to accept a Canadian Dollar Letter of
Credit from Bank of America, then the Company may appoint one additional Issuing
Bank hereunder to be a Canadian L/C Issuer to issue Canadian Dollar Letters of
Credit, subject to the written approval of the Administrative Agent and the
applicable Issuing Bank. Any such other Issuing Bank that agrees to act as a
Canadian L/C Issuer shall execute an instrument in form and substance
satisfactory to the Administrative Agent confirming the same and setting forth
the maximum aggregate face amount of all Canadian Dollar Letters of Credit to be
issued by such Issuing Bank, which shall automatically be deemed to supplement
Schedule 2.6.1 hereto.

 

“Canadian Letter of Credit Sublimit”. An amount equal to $150,000,000. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the Total
Commitments.

 

“Canadian Pension Plan”. A pension plan or plan that is subject to applicable
pension benefits legislation in any jurisdiction of Canada and that is organized
and administered to provide pensions, pension benefits or retirement benefits
for employees and former employees of any Loan Party or any Subsidiary thereof.

 

“Canadian Prime Rate”. For any day, a fluctuating rate per annum equal to the
greater of (a) the per annum rate of interest quoted or established as the
“prime rate” of the Administrative Agent which it quotes or establishes for such
day as its reference rate of interest in order to determine interest rates for
commercial loans in Canadian Dollars in Canada to its Canadian borrowers, and
(b) the average CDOR for a 30-day term plus 0.50% per annum, adjusted
automatically with each quoted or established change in such rate, all without
the necessity of any notice to any Borrower or any other Person; and if the
Canadian Prime Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Canadian Prime Rate Loans”. A Loan that bears interest based on the Canadian
Prime Rate.

 

“Canadian Sanctions List”. The list of names subject to the Regulations
Establishing a List of Entities made under subsection 83.05(1) of the Criminal
Code (Canada), the Regulations Implementing the United Nations Resolutions on
the Suppression of Terrorism and/or the United Nations Al-Qaida and Taliban
Regulations as published by the Office of the Superintendent of Financial
Institutions Canada.

 

“Capitalized Leases” or “Capital Leases”. Each lease that has been or is
required to be, in accordance with GAAP, classified and accounted for as a
capital lease or a financing lease.

 

“Cash Collateralize”. To pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Banks, as collateral for L/C Obligations or obligations of the Banks to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent or applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and such Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

 



 - 6 - 

 

 

“CERCLA”. See §6.15(a).

 

“Certified” or “certified”. With respect to the financial statements of any
Person, such statements as audited by a firm of independent auditors, whose
report expresses the opinion, without qualification, that such financial
statements present fairly, in all material respects, the financial position of
such Person.

 

“CFO”or “CAO”. See §7.4(b).

 

“Change in Law”. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States, Canada or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Class”. When used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Committed Loans or Swing Line
Loans.

 

“Code”. The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

“Commitment”. With respect to each Bank, such Bank’s commitment to make
Committed Loans to, and to participate in Swing Line Loans and Letters of Credit
for the account of, the Borrowers, determined by multiplying such Bank’s
Commitment Percentage by the Total Commitment.

 

“Commitment Percentage”. With respect to any Bank at any time, the percentage
(carried out to the ninth decimal place) of the Total Commitment represented by
such Bank’s Commitment at such time, as the same may be adjusted in accordance
with §2.3, §2.17 or §20. If the commitment of a Bank to make Committed Loans and
the obligation of the Issuing Banks to issue, extend and renew Letters of Credit
have been terminated pursuant to §12.2 or otherwise, then the Commitment
Percentage of each Bank shall be determined based on the Commitment Percentage
of such Bank most recently in effect, giving effect to any subsequent
assignments and to any Bank’s status as a Defaulting Bank at the time of
determination. The initial Commitment Percentage of each Bank is set forth
opposite the name of such Bank on Schedule 1 hereto or in the Assignment and
Assumption pursuant to which such Bank becomes a party hereto, as applicable.

 

“Committed Loans”. A Borrowing hereunder consisting of one or more loans made by
the Banks to a Borrower under the procedures described in §2.1.

 

“Committed Loan Notice”. A notice of (a) a Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to §2.4.1, which shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by an authorized officer of the Company.

 

“Company”. See Preamble.

 



 - 7 - 

 

 

“Compliance Certificate”. See §7.4(c).

 

“Connection Income Taxes”. Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” or “consolidated”. With reference to any term defined herein,
shall mean that term as applied to the accounts of the Company, its Subsidiaries
and all variable interest entities consolidated in accordance with GAAP.

 

“Consolidated Earnings Before Interest and Taxes” or “EBIT”. For any period, the
Consolidated Net Income (or Deficit) of the Company on a consolidated basis
plus, without duplication, the sum of (1) interest expense, (2) equity in losses
(earnings) of unconsolidated entities, (3) income taxes, (4) non-cash
write-downs or write-offs of assets, including non-cash losses on the sale of
assets outside the ordinary course of business, (5) losses attributable to the
extinguishment of Indebtedness and (6) EBIT of the businesses acquired by the
Company or any of its Subsidiaries (through asset purchases or otherwise) (each
an “Acquired Business”) or the Subsidiaries acquired or formed since the
beginning of such period (each a “New Subsidiary”); provided that a statement
identifying all such Acquired Businesses and the EBIT of such Acquired
Businesses is delivered to the Banks with the Compliance Certificate for such
period, all to the extent that each of items (1) through (5) was deducted in
determining Consolidated Net Income (or Deficit) in the relevant period, minus
non-cash extraordinary gains on the sale of assets outside the ordinary course
of business to the extent included in Consolidated Net Income (or Deficit).

 

“Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization” or
“EBITDA”. For any period, EBIT plus (a) depreciation expense, and (b)
amortization expense to the extent the same would be included in the calculation
of Consolidated Net Income (or Deficit) for such period, determined in
accordance with GAAP.

 

“Consolidated Net Income (or Deficit)”. The consolidated net income (or deficit)
of the Company on a consolidated basis, after deduction of all expenses, taxes,
and other proper charges, determined in accordance with GAAP.

 

“Consolidated Tangible Assets”. Consolidated Total Assets less the sum of:

 

(a)       the total book value of all assets of the Company on a consolidated
basis properly classified as intangible assets under GAAP, including such items
as goodwill, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, customer lists, brand
names, copyrights, patents and licenses, and rights with respect to the
foregoing; plus

 

(b)       all amounts representing any write-up in the book value of any assets
of the Company on a consolidated basis resulting from a revaluation thereof
subsequent to the Balance Sheet Date.

 

“Consolidated Total Assets”. All assets of the Company determined on a
consolidated basis in accordance with GAAP.

 

“Covered Entity”. See §38.

 

“Credit Extension”. Each of the following: (a) a Borrowing and (b) an L/C Credit
Extension.

 

“Debtor Relief Laws”. The Bankruptcy Code of the United States, the Bankruptcy
and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
the Winding-Up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 



 - 8 - 

 

 

“Defaulting Bank”. Subject to §2.17, any Bank that (a) has failed to (i) perform
all or any portion of its funding obligations hereunder, including in respect of
Loans or participations in respect of Letters of Credit or Swing Line Loans
within three Business Days of the date required to be funded by it hereunder
unless such Bank notifies the Administrative Agent and the Company in writing
that such failure is the result of such Bank’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to Administrative Agent, any Issuing Bank,
the Swing Line Bank or any other Bank any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within three Business Days of the date when due, (b) has
notified the Company, the Administrative Agent or any Bank that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit (unless such writing
or public statement relates to such Bank’s obligation to fund a Loan hereunder
and states that such position is based on such Bank’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations (provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Bank shall not
be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in that Bank or any direct or indirect parent company thereof by
a governmental agency so long as such ownership interest does not result in or
provide such Bank with immunity from the jurisdiction of courts within the
United States or from enforcement of judgments or writs of attachment on its
assets or permit such Bank (or governmental agency) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Bank. Any
determination by the Administrative Agent that a Bank is a Defaulting Bank under
clauses (a) through (d) above, and of the effective date of such status, shall
be conclusive and binding absent manifest error, and such Bank shall be deemed
to be a Defaulting Bank (subject to §2.17) as of the date established therefor
by the Administrative Agent in a written notice of such determination, which
shall be delivered by the Administrative Agent to the Company, each Issuing
Bank, the Swing Line Bank and each Bank promptly following such determination.

 

“Default Rate”. (a) When used with respect to Obligations other than Letter of
Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Loan denominated in Canadian Dollars, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaults”. See §12.1.

 

“Designated Jurisdiction”. Any country, region or territory to the extent that
such country, region or territory itself is, or whose government is, the subject
of any Sanction.

 



 - 9 - 

 

 

“Disclosure Documents”. The Company’s financial statements referred to in §6.4
and filings made by the Company or the Guarantor with the Securities and
Exchange Commission that were publicly available prior to the Effective Date
which were provided to the Banks.

 

“Disposal” or “Disposed”. See “Release”.

 

“Division”. The division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollars” or “US$” or “$” or “U.S. Dollars”. The lawful currency of the United
States of America.

 

“Drawdown Date”. The date on which any Loan is made or is to be made, or any
amount is paid by an Issuing Bank under a Letter of Credit.

 

“EBIT”. See definition of Consolidated Earnings Before Interest and Taxes.

 

“EBITDA”. See definition of Consolidated Earnings Before Interest, Taxes,
Depreciation and Amortization.

 

“EEA Financial Institution”. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country”. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”. Any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date”. The date on which the conditions precedent set forth in §10.1
hereof are satisfied.

 

“Elevated Leverage Ratio Period”. See §9.

 

“Employee Benefit Plan”. Any employee benefit plan within the meaning of §3(3)
of ERISA maintained or contributed to by the Company, any of its Subsidiaries,
or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Environmental Laws”. See §6.15(a).

 

“EPA”. See §6.15(b).

 

“ERISA”. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time, and the rules and regulations promulgated thereunder.

 



 - 10 - 

 

 

“ERISA Affiliate”. Any Person which is treated as a single employer, member of a
controlled group, or under common control with the Company or any of its
Subsidiaries under §412, §414 or §430 of the Code.

 

“ERISA Reportable Event”. A reportable event within the meaning of §4043 of
ERISA and the regulations promulgated thereunder with respect to a Guaranteed
Pension Plan irrespective of whether or not the requirement of notice has been
waived.

 

“EU Bail-In Legislation Schedule”. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

“Eurocurrency Rate”.

 

(a)       With respect to any Credit Extension:

 

(i)        denominated in a U.S. Dollars, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
for a period equal in length to such Interest Period) (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(ii)       denominated in Canadian dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m., Toronto, Ontario time, on the first day of such
Interest Period (or if such day is not a Business Day, then on the immediately
preceding Business Day) with a term equivalent to such Interest Period;

 

(b)       for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurocurrency Rate” or with respect to
any comparable or successor rate thereto.

 

“Eurocurrency Rate Loan”. A Committed Loan that bears interest at a rate based
on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans
may be denominated in Dollars or in Canadian Dollars.

 

“Events of Default”. See §12.1.

 

“Excluded Taxes”. Any of the following Taxes imposed on or with respect to any
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Bank, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Bank, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Bank with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Bank acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Company under §2.18) or
(ii) such Bank changes its Lending Office, except in each case to the extent
that, pursuant to §3.1.1(b) or §3.1.3, amounts with respect to such Taxes were
payable either to such Bank’s assignor immediately before such Bank became a
party hereto or to such Bank immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with §3.1.5 and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

 



 - 11 - 

 

 

“Existing Credit Agreement”. See Recital A in the Preamble.

 

“Existing Letters of Credit”. Those Letters of Credit that were issued under the
Existing Credit Agreement, and in each case which are outstanding as of the date
hereof, and which are identified in Schedule 2.6.1(f) hereof.

 

“Existing Maturity Date”. See §2.15.1.

 

“Extending Bank”. See §2.15.5.

 

“Facility Fee”. See §2.2.1.

 

“FASB ASC”. The Accounting Standards Codification of the Financial Accounting
Standards Board.

 

“FATCA”. §§1471 through 1474 of the Code, as of the date of this Agreement (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
§1471(b)(1) of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.

 

“FCPA”. United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate”. For any day, the rate per annum calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Financial Affiliate”. A subsidiary of the bank holding company controlling any
Bank, which subsidiary is engaging in any of the activities permitted by §4(e)
of the Bank Holding Company Act of 1956 (12 U.S.C. §1843).

 

“Foreign Bank”. With respect to any Borrower, (a) if such Borrower is a U.S.
Person, a Bank that is not a U.S. Person, and (b) if such Borrower is not a U.S.
Person, a Bank that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes. For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 



 - 12 - 

 

 

“Fronting Exposure”. At any time there is a Defaulting Bank, (a) with respect to
any Issuing Bank, such Defaulting Bank’s Commitment Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Bank’s participation obligation has been reallocated
to other Banks or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Bank, such Defaulting Bank’s Commitment
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Bank’s participation obligation has been reallocated to other Banks
in accordance with the terms hereof.

 

“Fronting Fee” See §2.6.6.

 

“Generally accepted accounting principles” or “GAAP”. When used in this
Agreement, whether directly or indirectly through reference to a capitalized
term used therein, means principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors as in effect from time to time, except as otherwise specifically
prescribed herein. If any “Accounting Change” (as defined below) occurs
subsequent to the Effective Date, such change results in a material change in
the method of calculation of financial covenants, standards or terms in this
Agreement or any other Loan Document and any of the Company, the Administrative
Agent or the Majority Banks shall so request, then (A) the Company, the Banks
and the Administrative Agent agree to enter into negotiations in good faith in
order to amend such provisions of this Agreement or such other Loan Document so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrowers’ financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made
(subject to the approval of the Majority Banks), and (B) until such time as such
an amendment shall have been executed and delivered by each Borrower, the
Administrative Agent and the Majority Banks, (i) the financial covenants,
standards and terms in this Agreement and the other Loan Documents impacted by
such material change shall continue to be calculated or construed as if such
Accounting Changes had not occurred and (ii) the Company shall provide to the
Administrative Agent and the Banks a reconciliation between the calculation of
such impacted covenants, standards and terms before and after giving effect to
such Accounting Changes. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, “Indebtedness” of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

“Governmental Authority”. The government of the United States, Canada or any
other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guaranteed Obligations”. See §28.1.

 

“Guaranteed Pension Plan”. Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Company, its Subsidiaries
or any ERISA Affiliate (or pursuant to which any such Person accrued an
obligation to make contributions at any time during the preceding five plan
years) the benefits of which are guaranteed on termination in full or in part by
the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

 



 - 13 - 

 

 

“Guarantor”. See Preamble.

 

“Guaranty”. Any obligation, contingent or otherwise, of a Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Hazardous Substances”. See §6.15(b).

 

“Impacted Loans”. See §3.3.1(a).

 

“Increase Effective Date.” See §2.3.2.

 

“Indebtedness”. Collectively, without duplication, whether classified as
indebtedness, an investment or otherwise on the obligor’s balance sheet, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business which either (i) are not overdue by more than ninety
(90) days, or (ii) are being disputed in good faith and for which adequate
reserves have been established in accordance with GAAP), (c) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (d) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations, liabilities and indebtedness under Capitalized Leases, (f) all
obligations, liabilities or indebtedness arising from the making of a drawing
under surety, performance bonds, or any other bonding arrangement, (g)
Guaranties with respect to all Indebtedness of others referred to in clauses (a)
through (f) above, and (h) all Indebtedness of others referred to in clauses (a)
through (f) above secured or supported by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured or
supported by) any Lien on the property or assets of the Company or any
Subsidiary, even though the owner of the property has not assumed or become
liable, contractually or otherwise, for the payment of such Indebtedness;
provided that if any uncollected purchase price with respect to any Permitted
Receivables Transaction remains outstanding and such transaction is accounted
for as a sale of accounts receivable under generally accepted accounting
principles, Indebtedness shall also include the additional Indebtedness,
determined on a consolidated basis, which would have been outstanding had such
uncollected purchase price with respect to any Permitted Receivables Transaction
been accounted for as a borrowing unless any such sales are non-recourse to the
Company or any Subsidiary (other than a Receivables Subsidiary) or if such sales
only contain customary recourse exceptions not pertaining to credit risk.

 

“Indemnified Taxes”. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

“Interest Payment Date”. (a) as to any Loan other than a Base Rate Loan or
Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided, however, that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing
Line Loan) or Canadian Prime Rate Loan, the first Business Day of each calendar
quarter, and the Maturity Date.

 



 - 14 - 

 

 

“Interest Period”. With respect to each Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the periods set forth below, as selected by the applicable Borrower in
accordance with this Agreement for any Eurocurrency Loan, 1, 2, 3, or 6 months
(in each case subject to availability) and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending on the last day of one of the periods set forth above, as
selected by the applicable Borrower in accordance with this Agreement or if such
period has no numerically corresponding day, on the last Business Day of such
period; provided that any Interest Period which would otherwise end on a day
which is not a Business Day shall be deemed to end on the next succeeding
Business Day; provided further that for any Interest Period for any Eurocurrency
Loan, if such next succeeding Business Day falls in the next succeeding calendar
month, such Interest Period shall be deemed to end on the next preceding
Business Day; and provided further that no Interest Period shall extend beyond
the Maturity Date.

 

“Interim Balance Sheet Date”. September 30, 2019.

 

“ISP”. The International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
time of issuance).

 

“Issuing Banks”. (i) the Banks listed on Schedule 2.6.1 hereto, and (ii) any
other Bank that agrees (in its sole discretion) to act as Issuing Bank pursuant
to an instrument in writing in form and substance satisfactory to such Bank, the
Company and the Administrative Agent and signed by them (which instrument shall
set forth the maximum aggregate face amount of all Letters of Credit to be
issued by such Issuing Bank and shall, as to such maximum amount, automatically
be deemed to supplement Schedule 2.6.1 hereto); provided, that in the case of
any Existing Letter of Credit that was issued through a Bank Affiliate of an
Issuing Bank, such Letter of Credit shall be deemed for purposes of §2.6 to have
been issued by such Issuing Bank and the provisions of §2.6 shall apply.

 

“L/C Borrowing”. An extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension”. With respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations”. As at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with §1.5. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“Lead Arrangers”. BofA Securities, Inc., JPMorgan Chase Bank, N.A., Barclays
Bank PLC, Mizuho Bank, Ltd. and The Bank of Nova Scotia, as Lead Arrangers and
Joint Bookrunners in connection with the credit facility provided herein.

 

“Lending Office”. As to any Bank, the office or offices of such Bank described
as such in such Bank’s Administrative Questionnaire, or such other office or
offices as a Bank may from time to time notify the Company and the
Administrative Agent which office may include any affiliate of such Bank or any
domestic or foreign branch of such Bank or such affiliate. Unless the context
otherwise requires each reference to a Bank shall include its applicable Lending
Office.

 



 - 15 - 

 

 

“Letter of Credit Application”. Any letter of credit applications in such form
or forms as may be agreed upon by the Company and the relevant Issuing Bank from
time to time with respect to each Letter of Credit issued or deemed issued
hereunder, as such Letter of Credit Applications may be amended, varied or
supplemented from time to time; provided, however, in the event of any conflict
or inconsistency between the terms of any Letter of Credit Application and this
Agreement, the terms of this Agreement shall control.

 

“Letter of Credit Fee”. See §2.6.6.

 

“Letter of Credit Participation”. See §2.6.1(c).

 

“Letter of Credit Request”. See §2.6.1(a).

 

“Letters of Credit”. Letters of credit issued or to be issued by an Issuing Bank
under §2.6 hereof for the account of the Company or any of its Subsidiaries
(including without limitation any Canadian Dollar Letters of Credit), and the
Existing Letters of Credit.

 

“Leverage Ratio”. See §9.

 

“LIBOR”. See definition of “Eurocurrency Rate”.

 

“LIBOR Screen Rate”. The LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate”. See §3.3.2.

 

“LIBOR Successor Rate Conforming Changes”. With respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrowers).

 

“Lien”. With respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest, hypothec, assignment, deposit arrangement or other restriction in, on
or of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Documents”. This Agreement, the Letter of Credit Applications, the Letters
of Credit, each Note and any documents, instruments or agreements executed in
connection with any of the foregoing, each as amended, modified, supplemented,
or replaced from time to time.

 

“Loan Parties”. Collectively, the Company, each Canadian Borrower and the
Guarantor.

 



 - 16 - 

 

 

“Loans”. Collectively, the Committed Loans and the Swing Line Loans.

 

“Majority Banks”. At any date, Banks the aggregate amount of whose Commitments
is greater than fifty percent (50%) of the Total Commitment; provided that in
the event that the Total Commitment has been terminated, the Majority Banks
shall be Banks holding greater than fifty percent (50%) of the aggregate
outstanding principal amount of the Obligations on such date; provided that (a)
the Commitment of, and the portion of the outstanding principal amount of the
Obligations held or deemed held by, any Defaulting Bank shall be excluded for
purposes of making a determination of Majority Banks and (b) the amount of any
risk participation in any Swing Line Loan or Letter of Credit Participation that
such Defaulting Bank has failed to fund that has not been reallocated to and
funded by another Bank shall be deemed to be held by the Bank that is the Swing
Line Bank or applicable Issuing Bank, as the case may be, in making such
determination.

 

“Material Adverse Effect”. A material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of any Borrower or the Guarantor to perform
any of its obligations under any Loan Document to which it is a party, or (c)
the rights of, or remedies or benefits available to, the Administrative Agent or
any Bank under any Loan Document.

 

“Maturity Date”. November 7, 2024.

 

“Maximum Drawing Amount”. At any time, the maximum aggregate amount from time to
time that the beneficiaries may draw under outstanding Letters of Credit (using,
in the case of Canadian Dollar Letters of Credit, the U.S. Dollar Equivalent of
the aggregate undrawn face amount thereof on the relevant date) (plus, for
purposes of computing amounts outstanding including under §§2.1, 2.2.1,
2.3.1(a), 2.4, 2.6.2, 2.8 and 12.1, but without duplication, unpaid
Reimbursement Obligations, if any). Unless otherwise specified herein, the
outstanding amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document or agreement related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Minimum Collateral Amount”. At any time, (a) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure during the existence of a Defaulting Bank, an amount equal to
102% of the Fronting Exposure of the applicable Issuing Bank with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of §2.16.1, an amount equal to 102% of the Outstanding
Amount of all L/C Obligations, and (c) otherwise, an amount determined by the
Administrative Agent and the applicable Issuing Bank in their sole discretion.

 

“Moody’s”. Moody’s Investors Service, Inc.

 

“Multiemployer Plan”. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Company, any of its Subsidiaries, or
any ERISA Affiliate (or pursuant to which any such Person accrued an obligation
to make contributions at any time during the preceding five plan years).

 



 - 17 - 

 

 

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (i) requires the approval of all Banks or all affected Banks
in accordance with the terms of §24 and (ii) has been approved by the Majority
Banks

 

“Non-Defaulting Bank”. At any time, each Bank that is not a Defaulting Bank at
such time.

 

“Non-Extending Bank”. See §2.15.2.

 

“Note”. Any promissory note issued according to §2.11.1.

 

“Notice Date”. See §2.15.1.

 

“Obligations”. All indebtedness, obligations and liabilities of any Borrower to
any of the Banks and the Administrative Agent arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or Reimbursement Obligations incurred or the Letters of Credit, or any
other instrument at any time evidencing any thereof, individually or
collectively, existing on the date of this Agreement or arising thereafter,
whether direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

 

“OFAC”. The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

“Other Connection Taxes”. With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§3.6).

 

“Outstanding Amount”. (a) With respect to Committed Loans on any date, the U.S.
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (b) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (c) with respect to any L/C Obligations on any date,
the U.S. Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

 

“Overnight Rate”. For any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable Issuing Bank, or the
Swing Line Bank, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in
Canadian Dollars, the rate of interest per annum at which overnight deposits in
Canadian Dollars, in an amount approximately equal to the amount with respect to
which such rate is being determined, would be offered for such day by a branch
or Affiliate of Bank of America in the applicable interbank market for Canadian
Dollars to major banks in such interbank market.

 



 - 18 - 

 

 

“PBGC”. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

“Permitted Liens”. Any of the following Liens:

 

(a)       Liens for taxes not yet due or that are being contested in compliance
with §7.8;

 

(b)       carriers’, warehousemen’s, maritime, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are being contested in good faith by appropriate proceedings and for which
adequate reserves with respect thereto have been set aside as required by GAAP;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(d)       Liens to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Leases), statutory obligations,
surety and appeal bonds, suretyship, performance and landfill closure bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

(e)       zoning restrictions, easements, rights-of-way, restrictions on use of
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any of its
Subsidiaries;

 

(f)       the Liens on Schedule 1.1 hereto securing the obligations listed on
such Schedule and any replacement Lien securing any renewal, extension or
refunding of such obligations; provided, that (i) the aggregate principal amount
of obligations secured by any renewal, extension or refunding Lien permitted by
this clause (f) shall not exceed the aggregate outstanding principal amount of
the obligations secured by the Lien being replaced at the time of such renewal,
extension or refunding (plus transaction costs, including premiums and fees,
related thereto), and (ii) each replacement Lien shall be limited to
substantially the same property that secured the Lien so replaced;

 

(g)       legal or equitable encumbrances deemed to exist by reason of the
existence of any litigation or other legal proceeding or arising out of a
judgment or award with respect to which an appeal is being prosecuted in good
faith by appropriate action and with respect to which adequate reserves are
being maintained and, in the case of judgment liens, execution thereon is
stayed;

 

(h)       rights reserved or vested in any municipality or governmental,
statutory or public authority to control or regulate any property of the Company
or any Subsidiary, or to use such property in a manner that does not materially
impair the use of such property for the purposes for which it is held by the
Company or such Subsidiary;

 

(i)        any obligations or duties affecting the property of the Company or
any of its Subsidiaries to any municipality, governmental, statutory or public
authority with respect to any franchise, grant, license or permit;

 



 - 19 - 

 

 

(j)        Liens filed in connection with sales of receivables by any of the
Subsidiaries (other than the Guarantor) to a wholly-owned special purpose
financing Subsidiary for purposes of perfecting such sales, provided that no
third party has any rights with respect to such Liens or any assets subject
thereto;

 

(k)       any interest or title of a lessor under any sale lease-back
transaction entered into by the Company or any Subsidiary conveying only the
assets so leased back to the extent the related Indebtedness is permitted under
§8.1 hereof;

 

(l)        Liens created or deemed to be created under Permitted Receivables
Transactions at any time provided such Liens do not extend to any property or
assets other than the trade receivables sold pursuant to such Permitted
Receivables Transactions, interests in the goods or products (including returned
goods and products), if any, relating to the sales giving rise to such trade
receivables; any security interests or other Liens and property subject thereto
(other than on any leases or related lease payment rights or receivables between
the Company and any of its Subsidiaries, as lessors or sublessors) from time to
time purporting to secure the payment by the obligors of such trade receivables
(together with any financing statements authorized by such obligors describing
the collateral securing such trade receivables) pursuant to such Permitted
Receivables Transactions; and

 

(m)      Liens securing other Indebtedness, provided that the aggregate amount
of all liabilities, including any Indebtedness, of the Company and its
Subsidiaries secured by all Liens permitted in subsections (k), (1) and (m),
when added (without duplication) to the aggregate outstanding amount of
Indebtedness of the Subsidiaries of the Company permitted under §8.1(b) and
Indebtedness with respect to Permitted Receivables Transactions, shall not
exceed 15% of Consolidated Tangible Assets at any time.

 

“Permitted Receivables Transaction”. Any sale or sales of, and/or securitization
of, any accounts receivable of the Company and/or any of its Subsidiaries (the
“Receivables”) pursuant to which (a) the Company and its Subsidiaries realize
aggregate net proceeds of not more than $750,000,000 at any one time
outstanding, including, without limitation, any revolving purchase(s) of
Receivables where the maximum aggregate uncollected purchase price (exclusive of
any deferred purchase price) for such Receivables at any time outstanding does
not exceed $750,000,000, and (b) which Receivables shall not be discounted more
than 25%.

 

“Person”. Any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

 

“Plan”. Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a pension plan), maintained for employees of the Company or any ERISA
Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 



 - 20 - 

 

 

“Pricing Table”:

 

Level Senior Public Debt Rating

Applicable Facility

Fee Rate

Applicable
Letter of
Credit Fee
Rate Applicable Base
Rate/Canadian
Prime Rate Applicable
Eurocurrency
Rate 1 Greater than or equal to A+ by Standard & Poor’s or greater than or equal
to A1 by Moody’s 0.050% per annum 0.575% per annum 0.000% per annum 0.575% per
annum 2 A by Standard & Poor’s or A2 by Moody’s 0.065% per annum 0.685% per
annum 0.000% per annum 0.685% per annum 3 A- by Standard & Poor’s or A3 by
Moody’s 0.080% per annum 0.795% per annum 0.000% per annum 0.795% per annum 4
BBB+ by Standard & Poor’s or Baa1 by Moody’s 0.090% per annum 0.910% per annum
0.000% per annum 0.910% per annum 5 Less than or equal to BBB by Standard &
Poor’s or less than or equal to Baa2 by Moody’s 0.110% per annum 1.015% per
annum 0.015% per annum 1.015% per annum

 

 

 

The applicable rates charged for any day shall be determined by the higher
Senior Public Debt Rating in effect as of that day, provided that if the higher
Senior Public Debt Rating is more than one level higher than the lower Senior
Public Debt Rating, the applicable rate shall be set at one level below the
higher Senior Public Debt Rating. If the Company does not have any Senior Public
Debt Rating, Pricing Level 5 shall apply. For purposes of each of the rates set
forth in the table above such rates shall be the applicable rate per annum
determined as of the day of receipt by the Administrative Agent from the Company
of evidence satisfactory to the Administrative Agent of the then-applicable
Senior Public Debt Rating. Initially, the Pricing Level as of the Effective Date
shall be Pricing Level 3. Thereafter, each change in the Pricing Level resulting
from a publicly announced change in the Senior Public Debt Rating shall be
effective during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to §7.4 (or, if earlier, on
the date that the Administrative Agent becomes aware of such public
announcement) and ending on the date immediately preceding the effective date of
the next such change.

 

“PTE”. A prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“RCRA”. See §6.15(a).

 

“Real Property”. All real property heretofore, now, or hereafter owned,
operated, or leased by a Borrower or any of its Subsidiaries.

 

“Receivables Subsidiary”. Any special purpose, bankruptcy-remote Subsidiary of
the Company that purchases, on a revolving basis, receivables generated by the
Company or any of its Subsidiaries pursuant to a Permitted Receivables
Transaction.

 

“Recipient”. The Administrative Agent, any Bank, any Issuing Bank or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

 



 - 21 - 

 

 

“Reimbursement Obligation”. The applicable Borrower’s obligation to reimburse
the applicable Issuing Bank and the Banks on account of any drawing under any
Letter of Credit, all as provided in §2.6.2.

 

“Release”. Shall have the meaning specified in CERCLA and the term “Disposal”
(or “Disposed”) shall have the meaning specified in the RCRA and regulations
promulgated thereunder; provided, that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply as of the effective date of such amendment and provided
further, to the extent that the laws of Canada or a state, province, territory
or other political subdivision thereof wherein the property lies establish a
meaning for “Release” or “Disposal” which is broader than specified in either
CERCLA, or RCRA, such broader meaning shall apply to the Company’s or any of its
Subsidiaries’ activities in that state, province, territory or political
subdivision.

 

“Relevant Governmental Body”. The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Replacement Bank”. See §2.18.

 

“Replacement Notice.” See §2.18.

 

“Revaluation Date”. With respect to (a) any Letter of Credit issued in Canadian
Dollars, each of the following: (i) each date of the issuance of such Letter of
Credit in Canadian Dollars, (ii) each date of an amendment thereof having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the applicable Issuing Bank
thereunder, and (iv) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall determine or the Majority Banks shall require, and
(b) any Loan, each of the following: (i) each date of a Borrowing of a
Eurocurrency Rate Loan denominated in Canadian Dollars, (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in Canadian Dollars
pursuant to §2.4, and (iii) such additional dates as the Administrative Agent
shall determine or the Majority Banks shall require.

 

“Revolving Credit Exposure”. As to any Bank at any time, the aggregate
Outstanding Amount at such time of its Loans and the aggregate Outstanding
Amount of such Bank’s participation in L/C Obligations and Swing Line Loans at
such time.

 

“Same Day Funds”. (a) With respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in Canadian Dollars, same day or other funds as may be determined by the
Administrative Agent or applicable Issuing Bank, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in Canadian Dollars.

 

“Sanction(s)”. Any economic or trade sanctions administered or enforced by the
United States Government (including without limitation, OFAC and the U.S.
Department of State), the Canadian Government, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Scheduled Unavailability Date”. See §3.3.2(a).

 

“Senior Public Debt Rating”. The ratings of the Company’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Moody’s
or Standard & Poor’s.

 



 - 22 - 

 

 

“Significant Subsidiary”. At any time, a Subsidiary that at such time meets the
definition of “significant subsidiary” contained in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof, but as if
each reference in said definition to the figure “10 percent” were a reference to
the figure “3 percent”. References in this Agreement to a “Significant
Subsidiary” refer to a Significant Subsidiary of the Company, unless the context
in which such term is used clearly requires otherwise.

 

“SOFR”. With respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Spot Rate”. For a currency, the rate determined by the Administrative Agent or
an Issuing Bank, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Bank if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that such Issuing
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Canadian
Dollars.

 

“Standard & Poor’s”. Standard & Poor’s Financial Services LLC, a subsidiary of
S&P Global Inc., and any successor thereto.

 

“Subsidiary”. As to any Person, any corporation, association, trust, or other
business entity of which such Person shall at any time own, directly or
indirectly, at least a majority of the outstanding capital stock or other
interest entitled to vote generally and whose financial results are required to
be consolidated with the financial results of the designated parent in
accordance with GAAP. Unless otherwise specified herein or the context otherwise
requires, any reference herein to a Subsidiary shall be deemed to refer to a
Subsidiary of the Company.

 

“Swap Contracts”. All obligations in respect of interest rate, currency or
commodity exchange, forward, swap, or futures contracts or similar transactions
or arrangements entered into to protect or hedge any Borrower and its
Subsidiaries against interest rate, exchange rate or commodity price risks or
exposure, or to lower or diversify their funding costs.

 

“Swing Line Bank”. Bank of America.

 

“Swing Line Loan”. See §2.5.

 

“Swing Line Loan Request”. A notice of a Swing Line Borrowing pursuant to
§2.5.2, which shall be substantially in the form of Exhibit B, or such other
form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent).

 

“Swing Line Sublimit”. An amount equal to the lesser of (a) $100,000,000 and (b)
the Total Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Total Commitments.

 



 - 23 - 

 

 

“Taxes”. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminated Plans”. The Waste Management, Inc. Pension Plan and The Waste
Management of Alameda County, Inc. Retirement Plan.

 

“Term SOFR”. The forward-looking term rate for any period that is approximately
(as determined by the Administrative Agent) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Total Commitment”. The Commitments of all the Banks. Initially $3,500,000,000,
as such amount may be increased or reduced in accordance with the terms hereof,
or, if such Total Commitment has been terminated pursuant to §2.3.1 or §12.2
hereof, zero.

 

“Total Debt”. The sum, without duplication, of all (a) Indebtedness of the
Company and its Subsidiaries on a consolidated basis under subsections (a)
through (h) of the definition of “Indebtedness” (provided, however, that
Indebtedness with respect to Permitted Receivables Transactions shall not be
included in such calculation), plus (b) non-contingent reimbursement obligations
of the Company and its Subsidiaries with respect to drawings under any letters
of credit.

 

“Total Outstandings”. The aggregate Outstanding Amount of all Loans and all L/C
Obligations.

 

“Type”. When used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Eurocurrency Rate, the
Base Rate or the Canadian Prime Rate.

 

“Unreimbursed Amount”. The amount of any unreimbursed drawing under a Letter of
Credit (expressed in Dollars in the amount of the U.S. Dollar Equivalent thereof
in the case of a Letter of Credit denominated in Canadian Dollars).

 

“U.S. Dollar Equivalent”. With respect to any amount denominated in Canadian
Dollars computed at any time, the equivalent amount thereof in U.S. Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date).

 

“U.S. Person”. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

 

“USA PATRIOT Act”. The USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)).

 

“U.S. Tax Compliance Certificate”. See §3.1.5(b)(ii).

 

“Write-Down and Conversion Powers”. With respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 - 24 - 

 

 

§1.2.                 Rules of Interpretation.

 

(a)               Unless otherwise noted, a reference to any document or
agreement (including this Agreement) shall include such document or agreement as
amended, modified or supplemented from time to time in accordance with its terms
and the terms of this Agreement.

 

(b)               The singular includes the plural and the plural includes the
singular.

 

(c)               A reference to any law includes any amendment or modification
to such law.

 

(d)               A reference to any Person includes its permitted successors
and permitted assigns.

 

(e)               Accounting terms capitalized but not otherwise defined herein
have the meanings assigned to them by generally accepted accounting principles
applied on a consistent basis by the accounting entity to which they refer.

 

(f)                The words “include”, “includes” and “including” are not
limiting.

 

(g)                All terms not specifically defined herein or by generally
accepted accounting principles, which terms are defined in the Uniform
Commercial Code as in effect in the State of New York, have the meanings
assigned to them therein.

 

(h)               Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.

 

(i)                The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

 

(j)                Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

§1.3.                 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Committed Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Committed Loan”).

 

§1.4.                 Exchange Rates; Currency Equivalents. §1.4.1 The
Administrative Agent or the applicable Issuing Bank, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
U.S. Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Canadian Dollars. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such U.S. Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Bank, as
applicable.

 





 - 25 - 

 

  

§1.4.2                 Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in Canadian
Dollars, such amount shall be the equivalent of such Canadian Dollar amount
(rounded to the nearest unit of Canadian Dollars, with 0.5 of a unit being
rounded upward), as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be.

 

§1.5.                 Letter of Credit Amounts; Times of Day. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the U.S. Dollar Equivalent of the stated amount of such Letter of Credit
in effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any issuer document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the U.S. Dollar Equivalent
of the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time. Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

§2.               THE LOAN FACILITIES.

 

§2.1.                 Committed Loans. Subject to the terms and conditions set
forth herein, each Bank severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrowers in Dollars or Canadian Dollars from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Bank’s Commitment;
provided, however, that after giving effect to any Borrowing, (i) the Total
Outstandings shall not exceed the Total Commitments, (ii) the Revolving Credit
Exposure of any Bank shall not exceed such Bank’s Commitment, and (iii) the
aggregate Outstanding Amount of all Loans made in Canadian Dollars shall not
exceed the Canadian Dollar Sublimit. Within the limits of each Bank’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this §2.1, prepay under §2.7, and re-borrow under this §2.1.
Committed Loans in U.S. Dollars may be Base Rate Loans or Eurocurrency Rate
Loans and Committed Loans in Canadian Dollars may be Canadian Prime Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

 

§2.2.                 Fees. In addition to certain fees described herein:

 

§2.2.1                  Facility Fee. The Company shall pay to the
Administrative Agent for the account of each Bank in accordance with its
Commitment Percentage, a facility fee (the “Facility Fee”) in Dollars equal to
the Applicable Rate times the actual daily amount of the Total Commitments (or,
if the Total Commitments have terminated, on the Outstanding Amount of all
Committed Loans, Swing Line Loans and L/C Obligations), regardless of usage,
subject to adjustment as provided in §2.17. The Facility Fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in §§10 or 11 is not met, and
shall be due and payable quarterly in arrears on the first Business Day of each
calendar quarter for the immediately preceding calendar quarter commencing with
the first such date to occur after the Effective Date, and on the last day of
the Availability Period (and, if applicable, thereafter on demand). The Facility
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.



 

 - 26 - 

 



 

§2.2.2                  Other Fees. The Company shall pay to (a) the Lead
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the fee letters
between the Company and the Lead Arrangers and (b) the Banks, in Dollars, such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

§2.3.                 Reduction and Increase of Total Commitment.

 

§2.3.1                  Reduction of Total Commitment.

 

(a)                The Company shall have the right at any time and from time to
time upon three (3) Business Days’ prior written notice to the Administrative
Agent to reduce by $25,000,000 or a greater amount, or terminate entirely, the
Total Commitment, whereupon each Bank’s Commitment shall be reduced pro rata in
accordance with such Bank’s Commitment Percentage of the amount specified in
such notice or, as the case may be, terminated; provided that at no time may the
Total Commitment be reduced to an amount less than the sum of (A) the Maximum
Drawing Amount of all Letters of Credit (other than the amount of cash
collateral or other credit support satisfactory to the Administrative Agent and
each applicable Issuing Bank that the Borrowers have provided to secure
Reimbursement Obligations prior to or concurrently with such termination which
would exceed the Total Commitment), and (B) all Loans then outstanding.

 

(b)                No reduction or termination of the Total Commitment once made
may be revoked; the portion of the Total Commitment reduced or terminated may
not be reinstated; and amounts in respect of such reduced or terminated portion
may not be re-borrowed. If, after giving effect to any reduction of the Total
Commitment, the Canadian Letter of Credit Sublimit, or the Swing Line Sublimit
exceeds the amount of the Total Commitment, such Sublimit shall be automatically
reduced by the amount of such excess.

 

(c)                The Administrative Agent will notify the Banks promptly after
receiving any notice delivered by the Borrower pursuant to this §2.3.1 and will
distribute to each Bank a revised Schedule 1 to this Agreement.

 



 - 27 - 

 

 

§2.3.2                  Increase of Total Commitment. Unless a Default or Event
of Default has occurred and is continuing, the Company may request, subject to
the approval of the Administrative Agent, that the Total Commitment be
increased, provided that such increase shall not, except with the consent of the
Majority Banks, in any event exceed $1,000,000,000 plus the amount, if any, by
which the Total Commitment has been reduced as a result of the termination of
the Commitments of any Bank pursuant to §2.18 hereunder; provided, however, that
(a) any Bank which is a party to this Agreement prior to such increase shall
have the first option, and may elect, to fund its pro rata share of the
increase, thereby increasing its Commitment hereunder, but no Bank shall have
any obligation to do so, (b) in the event that it becomes necessary to include a
new Bank to provide additional funding under this §2.3.2, such new Bank must be
reasonably acceptable to the Administrative Agent, the Issuing Banks and the
Company and shall become a Bank pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel, and (c) the
Banks’ Commitment Percentages shall be correspondingly adjusted, as necessary,
to reflect any increase in the Total Commitment and Schedule 1 shall be amended
to reflect such adjustments. At the time of requesting any such increase, the
Company (in consultation with the Administrative Agent) shall specify the time
period within which each Bank is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such request to the
Banks unless otherwise approved by the Administrative Agent). Each Bank shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Commitment Percentage of such requested increase. Any
Bank not responding within such time period shall be deemed to have declined to
increase its Commitment. If the Total Commitment is increased in accordance with
this Section, the Administrative Agent and the Company shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase. The Administrative Agent shall promptly notify the Company and the
Banks of the final allocation of such increase and the Increase Effective Date.
Any such increase in the Total Commitment shall require, among other things, the
satisfaction of such conditions precedent as the Administrative Agent may
reasonably require, including, without limitation, the Administrative Agent’s
receipt of evidence of applicable corporate authorization and other corporate
documentation from the Borrowers and the Guarantor and the legal opinion of
counsel to the Borrowers and the Guarantor, each in form and substance
satisfactory to the Administrative Agent and such Banks as are participating in
such increase. The Borrowers shall prepay that portion of any Committed Loans
outstanding on the effective date of any such increase to the extent necessary
to keep the outstanding Committed Loans ratable with any revised Commitment
Percentages arising from any non-ratable increase in the Total Commitments under
this Section. This Section shall supersede any provisions in §2.12 or §15.9 to
the contrary.

 

§2.4.                 Borrowings, Conversions and Continuations of Committed
Loans.

 

§2.4.1                  Each Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than (x) 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days prior to the requested date of any
Borrowing, conversion to or continuation of Eurocurrency Rate Loans denominated
in Canadian Dollars or of any conversion of Eurocurrency Rate Loans denominated
in Canadian Dollars to Canadian Prime Rate Loans, and (iii) one Business Day
prior to the requested date of any Borrowing of Canadian Prime Rate Loans and
(y) 1:00 p.m. on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $10,000,000 or a whole
multiple of $1,000,000 in excess thereof and each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Canadian Dollars shall be
in a principal amount of C$10,000,000 or a whole multiple of C$1,000,000 in
excess thereof. Except as provided in §§2.3.3 and 2.4.3, each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $500,000 in excess thereof. Each Borrowing of or conversion to
Canadian Prime Rate Loans shall be in a principal amount of C$500,000 or a whole
multiple of C$100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Company is requesting a Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurocurrency
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted, (v) if applicable, the duration of the Interest
Period with respect thereto, (vi) the currency of the Committed Loans to be
borrowed, and (vii) the applicable Borrower. If the Company fails to specify a
currency in a Committed Loan Notice requesting a Borrowing, then the Committed
Loans so requested shall be made in Dollars. If the Company fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in Canadian Dollars, such Loans
shall be continued as Canadian Prime Rate Loans. Any automatic conversion to
Base Rate Loans, with respect to Loans in Dollars, and Canadian Prime Rate
Loans, with respect to Loans in Canadian Dollars, shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Committed Loan and re-borrowed
in the other currency.

 



 - 28 - 

 

 

§2.4.2                  Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Bank of the amount (and
currency) of its Commitment Percentage of the applicable Committed Loans, and if
no timely notice of a conversion or continuation is provided by the Company, the
Administrative Agent shall notify each Bank of the details of any automatic
conversion to Base Rate Loans or Canadian Prime Rate Loans or continuation of
Committed Loans denominated in Canadian Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Bank shall make the
amount of its Committed Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 3:00 p.m., in the case of any Committed Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Committed Loan in Canadian Dollars, in each case on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in §11 (and, if such Borrowing is the initial
Credit Extension, §10), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the applicable Borrower, there
are L/C Borrowings outstanding in the same currency as such Borrowing, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

 

§2.4.3                  Except as otherwise provided herein, a Eurocurrency Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurocurrency Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurocurrency Rate Loans (whether
in Dollars or Canadian Dollars) without the consent of the Administrative Agent.

 

§2.4.4                  The Administrative Agent shall promptly notify the
Company and the Banks of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.

 

§2.4.5                  After giving effect to all Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

 

§2.4.6                  Notwithstanding anything to the contrary in this
Agreement, any Bank may exchange, continue or rollover all of the portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Company, the Administrative Agent,
and such Bank.

 



 - 29 - 

 

 

§2.5.                 Swing Line Loans.

 

§2.5.1                  The Swing Line. Subject to the terms and conditions set
forth herein, the Swing Line Bank, in reliance upon the agreements of the other
Banks set forth in this §2.5, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Commitment Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Bank acting as
Swing Line Bank, may exceed the amount of such Bank’s Commitment; provided,
however, that (x) after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Total Commitments, and (ii) the Revolving
Credit Exposure of any Bank shall not exceed such Bank’s Commitment, (y) the
Company shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan, and (z) the Swing Line Bank shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this §2.5, prepay under §2.7, and re-borrow under this
§2.5. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the
making of a Swing Line Loan, each Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Bank a
risk participation in such Swing Line Loan in an amount equal to the product of
such Bank’s Commitment Percentage times the amount of such Swing Line Loan.

 

§2.5.2                  Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Company’s irrevocable notice to the Swing Line Bank and the
Administrative Agent, which may be given by (A) telephone or (B) by a Swing Line
Loan Request; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Bank and the Administrative Agent of a Swing Line
Loan Request. Each such Swing Line Loan Request must be received by the Swing
Line Bank and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Bank of any telephonic
Swing Line Loan Request, the Swing Line Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Request and, if not, the Swing Line Bank
will notify the Administrative Agent of the contents thereof. Unless the Swing
Line Bank has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Bank) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Bank not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of §2.5.1, or (B) that one or more of
the applicable conditions specified in §§10 or 11 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Bank will, not later
than 3:00 p.m. on the borrowing date specified in such Swing Line Loan Request,
make the amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Bank in Same
Day Funds.

 



 - 30 - 

 

 

§2.5.3                  Refinancing of Swing Line Loans.

 

(a)                The Swing Line Bank at any time in its sole discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Bank to so request on its behalf), that each Bank make a Base Rate Loan in
an amount equal to such Bank’s Commitment Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of §2.4, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Total Commitments and the conditions
set forth in §11. The Swing Line Bank shall furnish the Company with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent. Each Bank shall make an amount equal to its Commitment
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral available with respect to the applicable Swing Line Loan)
for the account of the Swing Line Bank at the Administrative Agent’s Office for
Dollar-denominated payments not later than 3:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to §2.5.3(b), each Bank that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Bank.

 

(b)                If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing in accordance with §2.5.3(a), the request for Base Rate Loans
submitted by the Swing Line Bank as set forth herein shall be deemed to be a
request by the Swing Line Bank that each of the Banks fund its risk
participation in the relevant Swing Line Loan and each Bank’s payment to the
Administrative Agent for the account of the Swing Line Bank pursuant to
§2.5.3(a) shall be deemed payment in respect of such participation.

 

(c)                If any Bank fails to make available to the Administrative
Agent for the account of the Swing Line Bank any amount required to be paid by
such Bank pursuant to the foregoing provisions of this §2.5.3 by the time
specified in §2.5.3(a), the Swing Line Bank shall be entitled to recover from
such Bank (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Bank at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Bank in connection with the foregoing. If such Bank pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Bank’s Committed Loan included in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Bank submitted to any Bank (through the
Administrative Agent) with respect to any amounts owing under this paragraph
(c) shall be conclusive absent manifest error.

 

(d)                Each Bank’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this §2.5.3 shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Bank may have against the Swing Line Bank, the Company or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Bank’s obligation to make Committed
Loans pursuant to this §2.5.3 is subject to the conditions set forth in §11. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

 

§2.5.4                  Repayment of Participations.

 

(a)                At any time after any Bank has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Bank receives any payment
on account of such Swing Line Loan, the Swing Line Bank will distribute to such
Bank its Commitment Percentage thereof in the same funds as those received by
the Swing Line Bank.

 



 - 31 - 

 

 

(b)                If any payment received by the Swing Line Bank in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Bank under any of the circumstances described in §33 (including
pursuant to any settlement entered into by the Swing Line Bank in its
discretion), each Bank shall pay to the Swing Line Bank its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Bank. The obligations of the
Banks under this clause shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

§2.5.5                  Interest for Account of Swing Line Bank. The Swing Line
Bank shall be responsible for invoicing the Company for interest on the Swing
Line Loans. Until each Bank funds its Base Rate Loan or risk participation
pursuant to this §2.5 to refinance such Bank’s Commitment Percentage of any
Swing Line Loan, interest in respect of such Commitment Percentage shall be
solely for the account of the Swing Line Bank.

 

§2.5.6                  Payments Directly to Swing Line Bank. The Company shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Bank.

 

§2.6.                 Letters of Credit.

 

§2.6.1                  Letter of Credit Commitments.

 

(a)                Subject to the terms and conditions hereof and the receipt by
the Administrative Agent of a written notice in the form of Exhibit F hereto (a
“Letter of Credit Request”) appropriately completed and signed by an authorized
officer of the applicable Borrower reflecting the Maximum Drawing Amount of all
Letters of Credit (including the requested Letter of Credit), and receipt by an
Issuing Bank, with a copy to the Administrative Agent, of a Letter of Credit
Application appropriately completed and signed by an authorized officer of the
applicable Borrower, such Issuing Bank, on behalf of the Banks and in reliance
upon the representations and warranties of the Borrowers contained herein and
the agreement of the Banks contained in §2.6.1(c) hereof, agrees to issue
standby Letters of Credit (including so-called “direct pay” standby Letters of
Credit) for the account of the Company or any of its Subsidiaries (which may,
with such Issuing Bank’s consent, incorporate automatic renewals for periods of
up to twelve (12) months), in such form as may be requested from time to time by
the applicable Borrower and agreed to by such Issuing Bank; provided, however,
that, after giving effect to such request, the aggregate Maximum Drawing Amount
of all Letters of Credit issued at any time shall not exceed the Total
Commitment minus the aggregate outstanding amount of the Loans; provided
further, that (i) no Letter of Credit shall have an expiration date later than
the earlier of (A) eighteen (18) months after the date of issuance (which may
incorporate automatic renewals for periods of up to twelve (12) months), or (B)
five (5) Business Days prior to the Maturity Date; (ii) no Issuing Bank shall be
under any obligation to issue any Letter of Credit if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing the Letter of Credit, or any
law applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder or otherwise) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which such
Issuing Bank in good faith deems material to it, (B) the issuance of the Letter
of Credit would violate one or more material policies of such Issuing Bank
applicable to letters of credit generally applied on a consistent basis to
similarly situated letter of credit applicants, or (C) any Bank is at that time
a Defaulting Bank, unless (x) such Issuing Bank has entered into arrangements,
including the delivery of cash collateral or other credit support, satisfactory
to such Issuing Bank (in its sole discretion), with the applicable Borrower or
such Bank to eliminate such Issuing Bank’s actual or potential fronting exposure
with respect to such Defaulting Bank, or (y) such actual or potential fronting
exposure with respect to such Defaulting Bank has been reallocated to Banks that
are non-Defaulting Banks pursuant to clause (d) of §2.17.1 and (iii) the
aggregate face amount of all Letters of Credit issued by any one Issuing Bank in
Dollars or, subject to the terms of §2.6.1(e) hereof, Canadian Dollars, as
applicable, shall not at any time exceed the amount set forth opposite the name
of such Issuing Bank on Schedule 2.6.1 hereto, as such amount may be increased
(in the sole discretion of such Issuing Bank) or decreased (if so agreed by such
Issuing Bank and the Borrower by the execution and delivery by such Issuing
Bank, the Company, the Guarantor and the Administrative Agent of an instrument
in substantially the form of Schedule 2.6.1(a) hereto. Each Issuing Bank will
promptly (and in accordance with §2.6.5) confirm to the Administrative Agent the
issuance of each Letter of Credit specifying the face amount thereof, and any
increase, decrease, extension or termination of any Letter of Credit.

 



 - 32 - 

 

 

(b)                Each Letter of Credit shall be denominated in Dollars or, in
accordance with and subject to the terms of §2.6.1(e) hereof, in Canadian
Dollars.

 

(c)                Each Bank severally agrees that it shall be absolutely
liable, without regard to the occurrence of any Default or Event of Default, the
termination of the Total Commitment pursuant to §12.2, or any other condition
precedent or circumstance whatsoever (other than as stated in the next sentence
hereof), to the extent of such Bank’s Commitment Percentage (computed after the
termination of the Total Commitment in accordance with the Commitment Percentage
in effect immediately prior to such Termination), to reimburse each Issuing Bank
on demand for the amount of each draft paid by such Issuing Bank under each
Letter of Credit issued by such Issuing Bank to the extent that such amount is
not reimbursed by the Borrowers pursuant to §2.6.2 (such agreement of a Bank
being called herein the “Letter of Credit Participation” of such Bank). Each
Bank agrees that its obligation to reimburse each Issuing Bank pursuant to this
§2.6.1(c) shall not be affected in any way by any circumstance whatsoever other
than the gross negligence or willful misconduct of such Issuing Bank; provided
that the making of a payment under a Letter of Credit against documents that
appear on their face to substantially comply with the terms and conditions of
such Letter of Credit shall not be deemed to be gross negligence or willful
misconduct.

 

(d)                Each such reimbursement payment made by a Bank to an Issuing
Bank shall be made to an account of such Issuing Bank in the United States of
America and shall be treated as the purchase by such Bank of a participating
interest in the applicable Reimbursement Obligation under §2.6.2 in an amount
equal to such payment. Each Bank shall share in accordance with its
participating interest in any interest which accrues pursuant to §2.6.2.

 

(e)                (i) The applicable Borrower shall be entitled to request that
one or more Letters of Credit be denominated in Canadian Dollars for the account
of a Borrower or any Canadian Subsidiary of the applicable Borrower (each a
“Canadian Dollar Letter of Credit”); provided that (i) the aggregate undrawn
face amount of all Canadian Dollar Letters of Credit may not exceed the Canadian
Letter of Credit Sublimit at any time, (ii) each Canadian Dollar Letter of
Credit shall provide for payment of any drawing thereunder on a date not earlier
than three Business Days after the relevant Issuing Bank determines that the
documents submitted in connection with such drawing appear on their face to
substantially comply with the terms and conditions of such Letter of Credit (or
such shorter period of time as may be agreeable to the applicable Canadian L/C
Issuer in its sole discretion), and (iii) all Canadian Dollar Letters of Credit
shall be issued by a Canadian L/C Issuer.

 



 - 33 - 

 

 

(ii)                 The Letter of Credit Application in respect of each
Canadian Dollar Letter of Credit shall be signed by the applicable Borrower;
provided that nothing therein shall be deemed to alter the obligations of the
Borrowers under this Agreement in respect of any drawing under any such Letter
of Credit.

 

(iii)               If a Canadian L/C Issuer makes a payment in Canadian Dollars
pursuant to a Canadian Dollar Letter of Credit, such Borrower shall reimburse
the applicable Canadian L/C Issuer in Canadian Dollars or the U.S. Dollar
Equivalent thereof in Dollars, upon such Borrower’s election in a notice to the
applicable Canadian L/C Issuer.

 

(f)                 As of the Effective Date, the Existing Letters of Credit
shall automatically be deemed to be Letters of Credit for all purposes of this
Agreement, having the respective face amounts specified in Schedule 2.6.1(f)
hereof.

 

(g)                The parties acknowledge and agree that (i) certain of the
Existing Letters of Credit have been issued by Bank Affiliates of Issuing Banks
identified in Schedule 2.6.1(f) hereof, and that (ii) the Canadian L/C Issuers
may hereafter comply with the provisions of §2.6.1 in respect of the issuance of
Canadian Dollar Letters of Credit by arranging for a Bank Affiliate of such
Canadian L/C Issuer organized under the laws of Canada to issue such Canadian
Dollar Letter of Credit (each Letter of Credit issued by a Bank Affiliate of
such Canadian L/C Issuer as provided herein being herein referred to as a “Bank
Affiliate Letter of Credit”), provided that the applicable Canadian L/C Issuer
shall, prior to such issuance, have notified the Administrative Agent and the
applicable Borrower of the identity of such Bank Affiliate. The parties agree
that (1) each Bank Affiliate Letter of Credit is and shall be a “Letter of
Credit” for all purposes of this Agreement; (2) each reference in the definition
of “Reimbursement Obligation” and in §2.6.2, §2.6.3 and §2.6.4 to an Issuing
Bank shall be deemed to include the issuer of each such Bank Affiliate Letter of
Credit; (3) notwithstanding the foregoing, the issuance, extension or renewal of
each Letter of Credit shall remain subject to the conditions and requirements of
§2.6.1 and §11, and each provision of this Agreement, including without
limitation the last sentence of §2.6.1(a) and §2.6.5, requiring the giving of a
notice hereunder by or to an Issuing Bank shall be deemed to refer to the
applicable Canadian L/C Issuer and not to such Bank Affiliate; and (4) the
obligations of the Banks, the Borrower and the Guarantor to the applicable
Canadian L/C Issuer shall, in the case of each Bank Affiliate Letter of Credit,
inure to the benefit of the Bank Affiliate issuing or having issued such Bank
Affiliate Letter of Credit and be enforceable by such Bank Affiliate and/or by
the applicable Canadian L/C Issuer on behalf of such Bank Affiliate. Each
Canadian Dollar Letter of Credit issued by a Canadian Bank Affiliate of a
Canadian L/C Issuer shall be issued on a Business Day which is not a day on
which banking institutions in Toronto and Montreal, Canada are authorized by law
to close.

 

(h)                Unless otherwise expressly agreed by the Issuing Bank and the
applicable Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

 

§2.6.2                  Reimbursement Obligation of the Borrowers. In order to
induce the Issuing Banks to issue, extend and renew each Letter of Credit, the
applicable Borrower hereby agrees to reimburse or pay to each Issuing Bank, with
respect to each Letter of Credit issued, extended or renewed by such Issuing
Bank hereunder, as follows:

 



 - 34 - 

 

  

(a)                if any draft presented under any Letter of Credit is honored
by such Issuing Bank or such Issuing Bank otherwise makes payment with respect
thereto, the sum of (i) the amount paid by such Issuing Bank under or with
respect to such Letter of Credit (and in the case of a payment in Canadian
Dollars, the applicable Borrower shall reimburse such Issuing Bank in Canadian
Dollars or the U.S. Dollar Equivalent thereof in Dollars, upon such Borrower’s
election in a notice to the applicable Issuing Bank), and (ii) the amount of any
taxes, fees, charges or other costs and expenses whatsoever incurred by such
Issuing Bank in connection with any payment made by such Issuing Bank under, or
with respect to, such Letter of Credit; provided, however, if the applicable
Borrower does not reimburse such Issuing Bank on the Drawdown Date, such amount
shall, provided that no Event of Default under §§12.1(g) or 12.1(h) has
occurred, become automatically a Base Rate Committed Loan advanced hereunder in
an amount equal to such sum (and the Administrative Agent shall notify the Banks
upon receipt of the notice thereof from the applicable Issuing Bank pursuant to
§2.6.5, which notice shall be deemed to constitute a Committed Loan Request and
satisfy the requirements of §2.6); and

 

(b)                upon the date that is five (5) Business Days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day) or the acceleration of the Reimbursement Obligations with respect
to all Letters of Credit in accordance with §12, an amount equal to the then
Maximum Drawing Amount of all outstanding Letters of Credit shall be paid by the
applicable Borrower to the Administrative Agent to be held as cash collateral
for the applicable Reimbursement Obligations, and the applicable Borrower hereby
grants to the Administrative Agent a security interest therein.

 

§2.6.3                  Obligations Absolute. Each Borrower’s obligations under
this §2.6 shall be absolute and unconditional under any and all circumstances
and irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which such Borrower may have or have had against any Issuing Bank, any Bank or
any beneficiary of a Letter of Credit, and each Borrower expressly waives any
such rights that it may have with respect thereto. Each Borrower further agrees
with each Issuing Bank and the Banks that such Issuing Bank and the Banks (i)
shall not be responsible for, and such Borrower’s Reimbursement Obligations
under §2.6.2 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged
(unless due to the gross negligence or willful misconduct of such Issuing Bank
or any other Bank), or any dispute between or among a Borrower and the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of a Borrower against the beneficiary of any Letter of Credit or any
such transferee, and (ii) shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit except to
the extent of their own gross negligence or willful misconduct as determined in
a final and non-appealable judgment of a court of competent jurisdiction. Each
Borrower agrees that any action taken or omitted by any Issuing Bank or any Bank
in good faith under or in connection with any Letter of Credit and the related
drafts and documents shall be binding upon such Borrower and shall not result in
any liability on the part of such Issuing Bank or any Bank (or their respective
affiliates) to such Borrower. Nothing herein shall constitute a waiver by a
Borrower of any of its rights against any beneficiary of a Letter of Credit.

 

§2.6.4                  Reliance by the Issuing Banks. To the extent not
inconsistent with §2.6.3, each Issuing Bank shall be entitled to rely, and shall
be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by such Issuing Bank in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Issuing Bank. 

 



 - 35 - 

 

 

§2.6.5                  Notice Regarding Letters of Credit. At least one (1)
Business Day (or such later date and time as the Administrative Agent and such
Issuing Bank may agree in a particular instance in their sole discretion) prior
to the issuance of any Letter of Credit or any amendment, extension or
termination thereof, the applicable Issuing Bank shall notify the Administrative
Agent of the terms of such Letter of Credit, amendment, extension or
termination. In the case of any such issuance, amendment or extension, the
Administrative Agent will promptly notify such Issuing Bank whether such
issuance, amendment or extension is permissible under the limitation set forth
in the proviso to §2.1 and, upon the issuance, amendment or extension of such
Letter of Credit, the applicable Issuing Bank shall notify the Administrative
Agent within twenty-four hours thereof. On the day of any drawing under any
Letter of Credit, such Issuing Bank shall notify the Administrative Agent of
such drawing, specifying the amount thereof, and on the day of any payment under
any Letter of Credit (or failure of a Borrower to reimburse such drawing in
accordance with §2.6.2), such Issuing Bank shall notify the Administrative Agent
of such payment (or failure), specifying the amount thereof and, in the case of
failure by a Borrower to pay under a Canadian Dollar Letter of Credit, the U.S.
Dollar Equivalent thereof. Additionally, each Issuing Bank shall no later than
9:00 a.m. two (2) Business Day prior to the last day of each month, provide to
Administrative Agent a schedule of all Letters of Credit issued by it, in form
and substance reasonably satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), the Maximum Drawing Amount, the expiration date, and the
reference number of any Letter of Credit outstanding at any time during each
month, and showing the aggregate amount (if any) payable by the applicable
Borrower to such Issuing Bank during such month. Promptly after the receipt of
such schedule from each Issuing Bank, the Administrative Agent shall provide to
all Banks a summary aggregating the schedules received from each of the Issuing
Banks. If at any time Bank of America is not the only Canadian L/C Issuer
hereunder, such other Canadian L/C Issuer shall provide the Administrative Agent
a summary of the current U.S. Dollar Equivalent of each Canadian Dollar Letter
of Credit issued by such Canadian L/C Issuer no later than the second Business
Day of each month.

 

§2.6.6                  Letter of Credit Fee; Fronting Fee. The Borrowers shall
pay a fee (the “Letter of Credit Fee”) equal to the Applicable L/C Rate on the
Maximum Drawing Amount to the Administrative Agent for the account of the Banks,
to be shared pro rata by the Banks in accordance with their respective
Commitment Percentages; provided, that any Letter of Credit Fees otherwise
payable for the account of a Defaulting Bank with respect to any Letter of
Credit as to which such Defaulting Bank has not provided cash collateral or
other credit support satisfactory to the applicable Issuing Bank shall be
payable, to the maximum extent permitted by applicable Law, to the other Banks
in accordance with the upward adjustments in their respective Commitment
Percentages allocable to such Letter of Credit pursuant to §2.17, with the
balance of such fee, if any, payable to the Issuing Bank for its own account.
The Letter of Credit Fee shall be payable quarterly in arrears on the third day
(or, if such day is not a Business Day, the next Business Day) of each calendar
quarter for the quarter just ended, and on the Maturity Date. In addition, a
fronting fee (the “Fronting Fee”) with respect to each Letter of Credit shall be
due and payable to each Issuing Bank at a rate of 0.15% per annum of the amount
available to be drawn under such Letter of Credit. Such Fronting Fee shall be
payable by the Borrowers to such Issuing Bank for its account, and the
applicable Borrower shall pay directly to each applicable Issuing Bank for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect.

 



 - 36 - 

 

 

§2.7.                 Prepayments. §2.7.1 Each Borrower may, upon notice from
the Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided that (i) such notice must be in a form reasonably acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than (x) 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Canadian Dollars, and (C) one Business Day prior to any date of prepayment of
Canadian Prime Rate Loans and (y) 1:00 pm on the date of prepayment of Base Rate
Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated
in Canadian Dollars shall be in a minimum principal amount of C$5,000,000 or a
whole multiple of C$1,000,000 in excess thereof; (iv) any prepayment of Base
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$500,000 in excess thereof; and (v) any prepayment of Canadian Prime Rate Loans
shall be in a principal amount of C$500,000 or a whole multiple of C$100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Bank of its receipt of each such
notice, and of the amount of such Bank’s Commitment Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to §3.5.
Subject to §2.17, each such prepayment shall be applied to the Committed Loans
of the Banks in accordance with their respective Commitment Percentages.

 

§2.7.2                  The Company may, upon notice to the Swing Line Bank
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Bank
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

§2.7.3                  If the Administrative Agent notifies the Company at any
time that the Total Outstandings at such time exceed an amount equal to 100% of
the Total Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrowers shall prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount at least equal to such
excess; provided, however, that, subject to the provisions of §2.16.1, the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this §2.7.3 unless after the prepayment in full of the Loans the Total
Outstandings exceed the Total Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of exchange rate fluctuations.

 

§2.8.                 Repayment of Loans. §2.8.1 Each Borrower shall repay to
the Banks on the Maturity Date the aggregate principal amount of Committed Loans
made to such Borrower outstanding on such date.

 

§2.8.2                  The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date. At any time that there shall exist a Defaulting Bank,
immediately upon the request of the Swing Line Bank, the Company shall repay the
outstanding Swing Line Loans made by the Swing Line Bank in an amount sufficient
to eliminate any Fronting Exposure in respect of such Swing Line Loans.

 



 - 37 - 

 

  

§2.9.                 Interest. §2.9.1 Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate for Eurocurrency Rate Loans; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans; (iii) each Canadian Prime Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate for Canadian Prime Rate Loans, and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

§2.9.2                  (a)    If any amount of principal and interest of any
Loan is not paid when due (without regard to any applicable grace periods) or
any other amounts due hereunder or under any of the other Loan Documents are not
paid when due, whether at stated maturity, by acceleration or otherwise, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable laws.

 

(b)                If any amount (other than principal of any Loan) payable by
any Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Banks, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.

 

(c)                Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

§2.9.3                  Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

§2.9.4                  For the purposes of the Interest Act (Canada),
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. Each Loan Party hereby
irrevocably agrees not to plead or assert, whether by way of defense or
otherwise, in any proceeding relating to this Agreement and the other Loan
Documents, that the interest payable under this Agreement and the calculation
thereof has not been adequately disclosed to it, whether pursuant to section 4
of the Interest Act (Canada) or any other applicable law or legal principle.

 

§2.10.             Computation of Interest and Fees. All computations of
interest for Base Rate Loans (including Base Rate Loans determined by reference
to the Eurocurrency Rate) and Loans denominated in Canadian Dollars shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to §2.12.1, bear interest for one day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 



 - 38 - 

 

 



§2.11.             Evidence of Debt. §2.11.1 The Credit Extensions made by each
Bank shall be evidenced by one or more accounts or records maintained by such
Bank in the ordinary course of business. The Administrative Agent shall maintain
the Register in accordance with §20. The accounts or records maintained by each
Bank shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Banks to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Bank and the Register, the
Register shall control in the absence of manifest error. Upon the request of any
Bank to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Bank (through the Administrative Agent) a Note,
which shall evidence such Bank’s Loans to such Borrower in addition to such
accounts or records. Each Bank may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 

§2.11.2              In addition to the accounts and records referred to in
§2.11.1 above, each Bank and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Bank of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Bank in respect
of such matters, the accounts and records of the Administrative Agent shall
control in the absence of manifest error.

 

§2.12.             Payments Generally; Administrative Agent’s Clawback. §2.12.1
General. All payments to be made by the Borrowers shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in Canadian Dollars, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Banks to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in Canadian Dollars shall be made to
the Administrative Agent, for the account of the respective Banks to which such
payment is owed, at the applicable Administrative Agent’s Office in Canadian
Dollars and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. If, for any reason, any
Borrower is prohibited by any applicable law from making any required payment
hereunder in Canadian Dollars, such Borrower shall make such payment in Dollars
in the U.S. Dollar Equivalent of the Canadian Dollar payment amount. The
Administrative Agent will promptly distribute to each Bank its Commitment
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Bank’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in Canadian Dollars, shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 



 - 39 - 

 

 

§2.12.2              (a) Funding by Banks; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Bank prior to
the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case
of any Borrowing of Base Rate Loans or Canadian Prime Rate Loans, prior to 2:00
p.m. on the date of such Borrowing) that such Bank will not make available to
the Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available on such date in
accordance with §2.4 (or, in the case of a Borrowing of Base Rate Loans or
Canadian Prime Rate Loans, that such Bank has made such share available in
accordance with and at the time required by §2.4) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Bank has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Bank and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Bank, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans or Canadian Prime Rate Loans, as applicable. If such Borrower and such
Bank shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Bank pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Bank’s Committed Loan
included in such Borrowing. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Bank that shall have
failed to make such payment to the Administrative Agent.

 

(b)       Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Banks or an Issuing Bank hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks or the Issuing Bank, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Banks or the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank or such Issuing Bank, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Bank or Borrower with respect to any
amount owing under this §2.12.2 shall be conclusive, absent manifest error.

 

§2.12.3              Failure to Satisfy Conditions Precedent. If any Bank makes
available to the Administrative Agent funds for any Loan to be made by such Bank
to any Borrower as provided in the foregoing provisions of this §2, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in §§10 and
11 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Bank) to such Bank, without interest.

 

§2.12.4              Obligations of Banks Several. The obligations of the Banks
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to §15.5 are several and not
joint. The failure of any Bank to make any Committed Loan, to fund any such
participation or to make any payment under §15.5 on any date required hereunder
shall not relieve any other Bank of its corresponding obligation to do so on
such date, and no Bank shall be responsible for the failure of any other Bank to
so make its Committed Loan, to purchase its participation or to make its payment
under §15.5.

 



 - 40 - 

 

 

§2.12.5              Funding Source. Nothing herein shall be deemed to obligate
any Bank to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Bank that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

§2.13.             Sharing of Payments by Banks. If any Bank shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Bank’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Bank
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and sub-participations in L/C Obligations and Swing Line Loans
of the other Banks, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Banks ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

 

(a)                if any such participations or sub-participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or sub-participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(b)                the provisions of this Section shall not be construed to
apply to (x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Bank), (y) the application
of Cash Collateral provided for in §2.16 or (z) any payment obtained by a Bank
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or sub-participations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Bank were a direct creditor of such Loan Party in the amount of such
participation.

 

§2.14.             Canadian Borrowers.

 

§2.14.1              Effective as of the date hereof, each Canadian Borrower may
receive Loans for its account on the terms and conditions set forth in this
Agreement. Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, (i) the Company will be jointly and severally liable
for all borrowings by, and Obligations of, each Canadian Borrower and (ii) each
Canadian Borrower will be jointly and severally liable only for the borrowings
made by, and Obligations of, the Canadian Borrowers.

 

§2.14.2              Each Canadian Borrower hereby irrevocably appoints the
Company as its agent for all purposes relevant to this Agreement and each of the
other Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Banks to any such Canadian Borrower hereunder.
Any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the Company, whether or not any such other Borrower joins therein.
Any notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrower.

 



 - 41 - 

 

 

§2.15.             Extension of Maturity Date.

 

§2.15.1              Requests for Extension. The Company may, not more than
twice during the term of this Agreement, by written notice to the Administrative
Agent (who shall promptly notify the Banks) request that each Bank extend such
Bank’s Maturity Date for an additional one-year from the Maturity Date then in
effect hereunder (the “Existing Maturity Date”), which request shall indicate
the date by which each Bank shall respond to such request (which shall not be
earlier than 30 days after the date the Administrative Agent is notified of such
request unless otherwise agreed by the Administrative Agent in its sole
discretion) (such date, the “Notice Date”) and the date on which such extension
shall be effective (which shall not be earlier than 35 days after the
Administrative Agent is notified of such request, unless otherwise agreed by the
Administrative Agent in its sole discretion) (such date, the “Extension
Effective Date”).

 

§2.15.2              Bank Elections to Extend. Each Bank, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given on or
prior to the Notice Date, advise the Administrative Agent whether or not such
Bank agrees to such extension. Each Bank that has failed to notify the
Administrative Agent as to whether it has agreed to a requested extension on or
before the Notice Date shall be deemed to have declined to extend its Maturity
Date (each such Bank, together with all Banks that have declined to extend their
Maturity Date, collectively, the “Non-Extending Banks”). The election of any
Bank to agree to such extension shall not obligate any other Bank to so agree.

 

§2.15.3              Notification by Administrative Agent. The Administrative
Agent shall notify the Company of each Bank’s determination under this Section
promptly and, in any event, no later than three Business Days after the Notice
Date.

 

§2.15.4              Additional Commitment Banks. The Company shall have the
right to replace each Non-Extending Bank with, and add as “Banks” under this
Agreement in place thereof, one or more eligible assignees (each, an “Additional
Commitment Bank”) in accordance with §2.18.

 

§2.15.5              Minimum Extension Requirement. If (and only if) the total
of the Commitments of the Banks that have agreed so to extend their Maturity
Date (each, an “Extending Bank”) and the additional Commitments of the
Additional Commitment Banks that have become Banks pursuant to §2.18 shall be
more than 50% of the Total Commitments then in effect, the Maturity Date of each
Extending Bank and of each Additional Commitment Bank shall be extended on the
Extension Effective Date to the date one year after the Existing Maturity Date
(except that, if such date is not a Business Day, such Maturity Date as so
extended shall be the next preceding Business Day); provided that in no event
shall the term of this Agreement in effect exceed five years at any time.

 

§2.15.6              Conditions to Effectiveness of Extensions. As a condition
precedent to such extension, the Company shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the Existing Maturity Date
signed by an authorized officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
extension and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in §6 and the other
Loan Documents are true and correct on and as of the Existing Maturity Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this §2.15, the representations and
warranties contained in §6.4(a) shall be deemed to refer to the most recent
statements furnished pursuant to §7.4(a) and (b), and (B) no Default or Event of
Default exists.

 



 - 42 - 

 

 

§2.15.7              Non-Extending Banks. The Maturity Date of the Non-Extending
Banks shall remain unchanged and the Borrowers shall repay all Committed Loans
of the Non-Extending Banks outstanding on such Maturity Date, together with any
accrued interest, fees or other amounts owing to such Banks hereunder.

 

§2.15.8              Conflicting Provisions. In connection with any extension of
the Maturity Date, the Borrowers, the Administrative Agent and each Extending
Bank may make such amendments to this Agreement as the Administrative Agent
determines to be reasonably necessary to evidence the extension. This Section
shall supersede any provisions in §2.13 or §15.9 to the contrary.

 

§2.16.             Cash Collateral.

 

§2.16.1              Certain Credit Support Events. If (i) any Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, (ii) as of the day that is five days
prior to the Maturity Date, any L/C Obligation for any reason remains
outstanding, (iii) the Company shall be required to provide Cash Collateral
pursuant to §12.1, or (iv) there shall exist a Defaulting Bank, the Company
shall immediately (in the case of clause (iii) above) or within one Business Day
(in all other cases) following any request by the Administrative Agent or any
Issuing Bank, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to §2.17.1(d) and any Cash
Collateral provided by the Defaulting Bank).

 

§2.16.2              Grant of Security Interest. Each of the Borrowers, and to
the extent provided by any Defaulting Bank, such Defaulting Bank, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Issuing Banks and the Banks, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to §2.16.3. If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent or the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Company will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Company shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

§2.16.3              Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this §2.16 or
§§2.5, 2.6, 2.18 or 12.3 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Bank, any interest accrued on such obligation) and other obligations
for which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

§2.16.4              Release. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or to secure other obligations
shall be released promptly following (i) the elimination of the applicable
Fronting Exposure or other obligations giving rise thereto (including by the
termination of Defaulting Bank status of the applicable Bank (or, as
appropriate, its assignee following compliance with §20) or (ii) the
determination by the Administrative Agent and the applicable Issuing Bank that
there exists excess Cash Collateral; provided, however, (x)  any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable Issuing Bank may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 



 - 43 - 

 

 

§2.17.             Defaulting Banks.

 

§2.17.1              Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Bank becomes a Defaulting Bank, then, until
such time as that Bank is no longer a Defaulting Bank, to the extent permitted
by applicable law:

 

(a)          Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Majority Banks” and §15.9.

 

(b)          Defaulting Bank Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to §12 or
otherwise) or received by the Administrative Agent from a Defaulting Bank
pursuant to §13 shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Bank to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Bank to any
Issuing Bank or Swing Line Bank hereunder; third, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Bank in
accordance with §2.16; fourth, as the Company may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Bank’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Bank with respect to future Letters of Credit issued under
this Agreement, in accordance with §2.16; sixth, to the payment of any amounts
owing to the Banks, Issuing Banks or the Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Bank, any Issuing
Bank or the Swing Line Bank against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Bank as a result of
such Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which such Defaulting Bank
has not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
§11 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Bank until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Banks pro rata in accordance with the Commitments hereunder without giving
effect to §2.17.1(d). Any payments, prepayments or other amounts paid or payable
to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post Cash Collateral pursuant to this §2.17.1(b) shall be
deemed paid to and redirected by such Defaulting Bank, and each Bank irrevocably
consents hereto.

 



 - 44 - 

 

 

(c)         Certain Fees.

 

(i)                Each Defaulting Bank shall be entitled to receive fees
payable under §2.2.1 for any period during which that Bank is a Defaulting Bank
only to extent allocable to the sum of (1) the Outstanding Amount of the
Committed Loans funded by it, and (2) its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to §2.16).

 

(ii)              Each Defaulting Bank shall be entitled to receive Letter of
Credit Fees for any period during which that Bank is a Defaulting Bank only to
the extent allocable to its Commitment Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to §2.16.

 

(iii)             With respect to any Letter of Credit Fee not required to be
paid to any Defaulting Bank pursuant to clause (c)(i) or (c)(ii) above, the
Company shall (x) pay to each Non-Defaulting Bank that portion of any such fee
otherwise payable to such Defaulting Bank with respect to such Defaulting Bank’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Bank pursuant to clause (d) below, (y) pay to the Issuing
Bank and Swing Line Bank, as applicable, the amount of any such fee otherwise
payable to such Defaulting Bank to the extent allocable to such Issuing Bank’s
or Swing Line Bank’s Fronting Exposure to such Defaulting Bank, and (z) not be
required to pay the remaining amount of any such fee.

 

(d)         Reallocation of Commitment Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Bank’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Banks in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Bank’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Bank to exceed such Non-Defaulting Bank’s Commitment. Subject to
§35, no reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Bank arising from that Bank having
become a Defaulting Bank, including any claim of a Non-Defaulting Bank as a
result of such Non-Defaulting Bank’s increased exposure following such
reallocation.

 

(e)         Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in §2.17.1(d) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Bank’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in §2.16.

 

§2.17.2              Defaulting Bank Cure. If the Company, the Administrative
Agent, Swing Line Bank and the Issuing Banks agree in writing that a Bank is no
longer a Defaulting Bank, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Bank will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Banks or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Banks in accordance with
their Commitment Percentages (without giving effect to §2.17.1(d)), whereupon
such Bank will cease to be a Defaulting Bank; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Company while that Bank was a Defaulting Bank; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Bank to Bank will constitute a
waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank.

 



 - 45 - 

 

 

§2.17.3              New Swing Line Loans/Letters of Credit. So long as any Bank
is a Defaulting Bank, (i) the Swing Line Bank shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no Issuing Bank shall be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

§2.18.             Replacement of Banks; Termination of Commitments. If any Bank
(an “Affected Bank”) (i) makes demand upon the Borrowers for (or if a Borrower
is otherwise required to pay) amounts pursuant to §§3.4.1 or 3.4.2, (ii) is
unable to make or maintain Eurocurrency Loans as a result of a condition
described in §§ 3.2 or 3.3, (iii) is a Defaulting Bank, or (iv) is a
Non-Consenting Bank (as defined below), the Company may, within 90 days of
receipt of such demand, notice (or the occurrence of such other event causing a
Borrower to be required to pay such compensation or causing §§ 3.2 or 3.3 to be
applicable), default or approval of such amendment, waiver or consent by the
Majority Banks, as the case may be, by notice (a “Replacement Notice”) in
writing to the Administrative Agent and such Affected Bank (A) request the
Affected Bank to cooperate with the Company in obtaining a replacement bank
satisfactory to the Administrative Agent and the Company (the “Replacement
Bank”) as provided herein, but none of such Banks shall be under an obligation
to find a Replacement Bank; (B) request the non-Affected Banks to acquire and
assume all of the Affected Bank’s Loans and Commitment, and to participate in
Letters of Credit as provided herein, but none of such Banks shall be under an
obligation to do so; (C) designate a Replacement Bank reasonably satisfactory to
the Administrative Agent; or (D) so long as no Event of Default has occurred and
is continuing, terminate the Commitments of such Bank as set forth below. If any
satisfactory Replacement Bank shall be obtained, and/or any of the non-Affected
Banks shall agree to acquire and assume all of the Affected Bank’s Loans and
Commitment, and obligations to participate in Letters of Credit, then the
Borrower may, upon notice to such Affected Bank and the Administrative Agent,
require such Affected Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, §20), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:

 

(a)                the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in §20 (to the extent not waived);

 

(b)                subject to the provisions in §2.17 with respect to any
Defaulting Bank in the case of reallocation of payments to such Defaulting Bank
for amounts described in clauses first, sixth and seventh of such §2.17, such
Affected Bank shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and funded participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
§§3.4.1, 3.4.2 and 3.5) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(c)                in the case of any such assignment resulting from a claim for
compensation under §§3.4.1 or 3.4.2, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                such assignment does not conflict with applicable law.

 



 - 46 - 

 

 

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Upon the effective date of such assignment, such Replacement Bank shall become a
“Bank” for all purposes under this Agreement and the other Loan Documents.

 

If the Company elects to terminate the Commitments of a Bank in accordance with
clause (D) above, all of the Commitments of such Bank shall be terminated
immediately (with the Total Commitment reduced in a like amount on a non-pro
rata basis) upon the later of (i) the date of the receipt by the Administrative
Agent and such Bank of the Company’s written notice of such election and (ii)
the date that the Borrowers have repaid all outstanding principal of its Loans
of such Bank and provided cash collateral or other credit support satisfactory
to the Administrative Agent and each applicable Issuing Bank with respect to all
such Bank’s Letters of Credit, together with accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under §§3.4 and 3.5) (which payments and credit
support may be held and applied to the Loans, interest, fees and other
obligations of such Bank on a non-pro rata basis with payments made to the other
Banks, notwithstanding the provisions of §29 to the contrary); provided, that
the Company may not terminate the Commitments of a Bank pursuant to this
paragraph if, after giving effect to such termination and the repayment of Loans
of such Bank required hereby, the sum of (x) the outstanding principal amount of
the Loans plus (y) the Maximum Drawing Amount of outstanding Letters of Credit
minus (z) the amount of cash collateral or other credit support satisfactory to
the Administrative Agent and each applicable Issuing Bank that the Company has
provided to secure Reimbursement Obligations prior to or concurrently with such
termination which would exceed the Total Commitment.

 

For the purposes of this §2.18, a “Non-Consenting Bank” means a Bank that fails
to approve an amendment, waiver or consent requested by the Borrower pursuant to
§15.9 that has received the written approval of not less than the Majority Banks
but also requires the approval of such Bank.

 

§3.               TAXES, YIELD PROTECTION AND ILLEGALITY.

 

§3.1.                 Taxes.

 

§3.1.1                  Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable laws. If any
applicable laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to §3.1.5) below.

 

(b)                If any Loan Party or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
reasonably determined by the Administrative Agent to be required based upon the
information and documentation it has received pursuant to §3.1.5) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this §3.1) the applicable Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 



 - 47 - 

 

 

(c)                If any Loan Party or the Administrative Agent shall be
required by any applicable laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to §3.1.5 below, (B) such Loan Party or the Administrative
Agent, to the extent required by such laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this §3.1) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

§3.1.2                  Payment of Other Taxes by the Loan Parties. Without
limiting the provisions of subsection (a) above, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

§3.1.3                  Tax Indemnifications. (a) Each of the Loan Parties
shall, and does hereby, jointly and severally (except as otherwise provided
below) indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this §3.1) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Bank or an Issuing
Bank (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Bank or an Issuing Bank, shall be conclusive
absent manifest error. Each of the Loan Parties shall, and does hereby, jointly
and severally (except as otherwise provided below) indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Bank or an Issuing Bank for any reason fails to
pay indefeasibly to the Administrative Agent as required pursuant to §3.1.3(b)
below. For purposes of this §3.1, the “joint and several” liability of each
Canadian Borrower shall be limited such that each Canadian Borrower is jointly
and severally liable only for any liabilities of the other Canadian Borrower.

 

(b)                Each Bank and each Issuing Bank shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Bank or such Issuing Bank (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Party to
do so), (y) the Administrative Agent and the Loan Party, as applicable, against
any Taxes attributable to such Bank’s failure to comply with the provisions of
§20 relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Party, as applicable, against any Excluded
Taxes attributable to such Bank or such Issuing Bank, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank and each Issuing Bank hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Bank or such Issuing Bank, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 



 - 48 - 

 

 

§3.1.4                  Evidence of Payments. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority as provided in
this §3.1, the Company shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

§3.1.5                  Status of Banks; Tax Documentation. (a) Any Bank that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Bank, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation either (A) set
forth in §3.1.5(b)(i), (b)(ii) and (b)(iii), below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission
would subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

 

(b)       Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

(i)                 any Bank that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Bank becomes
a Bank under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;

 

(ii)               any Foreign Bank shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

a.                   in the case of a Foreign Bank claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 



 - 49 - 

 

 

b.                  executed copies of IRS Form W-8ECI;

 

c.                   in the case of a Foreign Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BENE (or W-8BEN, as applicable); or

 

d.                  to the extent a Foreign Bank is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Bank is a partnership and one or more direct or
indirect partners of such Foreign Bank are claiming the portfolio interest
exemption, such Foreign Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

 

(iii)             any Foreign Bank shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)              if a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(c)                Each Bank agrees that if any form or certification it
previously delivered pursuant to this §3.1 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

 



 - 50 - 

 

 

§3.1.6                  Treatment of Certain Refunds. Unless required by
applicable laws, at no time shall the Administrative Agent have any obligation
to file for or otherwise pursue on behalf of a Bank or an Issuing Bank, or have
any obligation to pay to any Bank or any Issuing Bank, any refund of Taxes
withheld or deducted from funds paid for the account of such Bank or such
Issuing Bank, as the case may be. If any Recipient determines that it has
received a refund of any Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this §3.1, it shall pay to such Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by a Loan Party under this §3.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to such Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

 

§3.1.7                  Survival. Each party’s obligations under this §3.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Bank or an Issuing Bank, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

§3.2.                 Illegality. If any Bank determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Bank or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Bank to purchase or sell, or to take
deposits of, Dollars or Canadian Dollars in the applicable interbank market,
then, on notice thereof by such Bank to the Company through the Administrative
Agent, (i) any obligation of such Bank to issue, make, maintain, fund or charge
interest with respect to any such Credit Extension or to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans or Canadian
Prime Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if
such notice asserts the illegality of such Bank making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Bank shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Bank notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon demand from
such Bank (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Bank to Base Rate Loans (the interest rate on which Base Rate Loans of
such Bank shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such Bank
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
immediately, if such Bank may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Bank determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Bank without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Bank that it is no longer illegal for such Bank to determine or charge interest
rates based upon the Eurocurrency Rate. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

 



 - 51 - 

 

 

§3.3.                 Inability to Determine Rates.

 

§3.3.1                  Generally.

 

(a)          If for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof, (i) the Administrative
Agent determines that (A) deposits (whether in Dollars or Canadian Dollars) are
not being offered to banks in the applicable interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or Canadian Dollars) or
in connection with an existing or proposed Base Rate Loan and (y) the
circumstances described in §3.3.2 do not apply (in each case with respect to
this clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the
Majority Banks determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Banks of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Bank. Thereafter, (x) the obligation of the Banks to make or
maintain Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (or, in the case
of a determination by the Majority Banks described in clause (ii) above, until
the Administrative Agent upon the instruction of the Majority Banks) revokes
such notice. Upon receipt of such notice, the Company may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans or
Canadian Prime Rate Loans, as applicable, in the amount specified therein.

 

(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i) of this section, the Administrative
Agent, acting in a commercially reasonable manner and in consultation with the
Company and the Majority Banks, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a)(i) of
the first sentence of this section, (2) the Administrative Agent or the Majority
Banks notify the Administrative Agent and the Company that such alternative
interest rate does not adequately and fairly reflect the cost to such Banks of
funding the Impacted Loans, or (3) any Bank determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Bank or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

 



 - 52 - 

 

 

§3.3.2                  Non-Temporary Situations with Respect to LIBOR.

 

(a)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, including §3.3.1 above, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Company or the Majority Banks notify the Administrative Agent (with, in the
case of the Majority Banks, a copy to the Company) that the Company or the
Majority Banks (as applicable) have determined, that:

 

(i)                 adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)               the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans; provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)             syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR;

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
in accordance with this §3.3.2 with (x) one or more SOFR-Based Rates or (y)
another alternate benchmark rate giving due consideration to any evolving or
then existing convention for similar syndicated credit facilities for such
alternative benchmarks and, in each case, including any mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Banks and the Company unless, prior to such time, Banks comprising the Majority
Banks have delivered to the Administrative Agent written notice that such
Majority Banks (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Majority Banks shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

(b)          If no LIBOR Successor Rate has been determined and the
circumstances under clause (a)(i) above exist or the Scheduled Unavailability
Date has occurred (as applicable), the Administrative Agent will promptly so
notify the Company and each Bank.  Thereafter, (x) the obligation of the Banks
to make or maintain Eurocurrency Rate Loans shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to
the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 



 - 53 - 

 

 

(c)          Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

(d)          In connection with the implementation of a LIBOR Successor Rate,
the Administrative Agent will have the right to make LIBOR Successor Rate
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Rate Conforming Changes to
the Banks reasonably promptly after such amendment becomes effective.

 

§3.4.                 Increased Costs.

 

§3.4.1                  Increased Costs Generally. If any Change in Law shall:

 

(a)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Bank or any Issuing Bank;

 

(b)                subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(c)                impose on any Bank or any Issuing Bank or any applicable
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Rate Loans made by such Bank or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Bank of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Bank or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Bank or such Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Bank or such Issuing Bank, the
Company will pay (or cause the applicable Canadian Borrower to pay) to such Bank
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Bank or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

§3.4.2                  Capital Requirements. If any Bank or any Issuing Bank
determines that any Change in Law affecting such Bank or such Issuing Bank or
any Lending Office of such Bank or such Bank’s or such Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Bank’s or such Issuing Bank’s
capital or on the capital of such Bank’s or the such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Bank or the Loans made by, or participations in Letters of Credit or Swing Line
Loans held by, such Bank, or the Letters of Credit issued by such Issuing Bank,
to a level below that which such Bank or such Issuing Bank or such Bank’s or
such Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Bank’s or such Issuing Bank’s policies and
the policies of such Bank’s or such Issuing Bank’s holding company with respect
to capital adequacy), then from time to time the Company will pay (or cause the
applicable Canadian Borrower to pay) to such Bank or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Bank or
such Issuing Bank or such Bank’s or such Issuing Bank’s holding company for any
such reduction suffered.

 



 - 54 - 

 

 

§3.4.3                  Certificates for Reimbursement. A certificate of a Bank
or an Issuing Bank setting forth the amount or amounts necessary to compensate
such Bank or such Issuing Bank or its holding company, as the case may be, as
specified in §§3.4.1 or 3.4.2  and delivered to the Company shall be conclusive
absent manifest error. The Company shall pay (or cause the applicable Canadian
Borrower to pay) such Bank or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

§3.4.4                  Delay in Requests. Failure or delay on the part of any
Bank or any Issuing Bank to demand compensation pursuant to the foregoing
provisions of this §3.4 shall not constitute a waiver of such Bank’s or such
Issuing Bank’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Bank or an Issuing Bank pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Bank or
such Issuing Bank, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Bank’s or such
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

§3.5.                 Compensation for Losses. Upon demand of any Bank (with a
copy to the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Canadian Borrower to compensate) such Bank
for and hold such Bank harmless from any loss, cost or expense incurred by it as
a result of:

 

§3.5.1                  any continuation, conversion, payment or prepayment of
any Loan other than a Base Rate Loan or Canadian Prime Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 

§3.5.2                  any failure by any Borrower (for a reason other than the
failure of such Bank to make a Loan) to prepay, borrow, continue or convert any
Loan other than a Base Rate Loan or Canadian Prime Rate Loan on the date or in
the amount notified by the Company or the applicable Canadian Borrower;

 

§3.5.3                  any failure by any Borrower to make payment of any Loan
or drawing under any Letter of Credit (or interest due thereon) denominated in
Canadian Dollars on its scheduled due date or any payment thereof in a different
currency; or

 

§3.5.4                  any assignment of a Eurocurrency Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Company pursuant to §2.18;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Canadian Borrower
to pay) any customary administrative fees charged by such Bank in connection
with the foregoing.

 



 - 55 - 

 

 

For purposes of calculating amounts payable by the Company (or the applicable
Canadian Borrower) to the Banks under this §3.5, each Bank shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate used
in determining the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the applicable interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

§3.6.                 Mitigation Obligations; Replacement of Banks.

 

§3.6.1                  Designation of a Different Lending Office. Each Bank may
make any Credit Extension to a Borrower through any Lending Office, provided
that the exercise of this option shall not affect the obligation of the
Borrowers to repay the Credit Extension in accordance with the terms of this
Agreement. If any Bank requests compensation under §3.4, or requires any
Borrower to pay any Indemnified Taxes or additional amounts to any Bank, any
Issuing Bank, or any Governmental Authority for the account of any Bank or any
Issuing Bank pursuant to §3.1, or if any Bank gives a notice pursuant to §3.2,
then at the request of the Company such Bank or such Issuing Bank shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Bank or such Issuing Bank, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to §§3.1 or 3.4, as the case may
be, in the future, or eliminate the need for the notice pursuant to §3.2, as
applicable, and (ii) in each case, would not subject such Bank or such Issuing
Bank, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Bank or such Issuing Bank, as the case may
be. The Company hereby agrees to pay (or cause the applicable Canadian Borrower
to pay) all reasonable costs and expenses incurred by any Bank or any Issuing
Bank in connection with any such designation or assignment.

 

§3.6.2                  Replacement of Banks. If any Bank requests compensation
under §3.4, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to §3.1 and, in each case, such Bank has declined or is unable
to designate a different lending office in accordance with §3.6.1, the Company
may replace such Bank in accordance with §2.18.

 

§3.7.                 Survival. All obligations of the Loan Parties under this
§3 shall survive termination of the Total Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

§4.               [Reserved.]

 

§5.               [Reserved.]

 

§6.               REPRESENTATIONS AND WARRANTIES. Each Borrower (and the
Guarantor, where applicable) represents and warrants to the Banks that:

 

§6.1.                 Corporate Authority.

 

(a)                Incorporation; Good Standing. Each Borrower and each
Significant Subsidiary (i) is duly organized, validly existing and in good
standing under the laws of its respective jurisdiction of formation, (ii) has
all requisite corporate power to own its property and conduct its business as
now conducted and as presently contemplated, and (iii) is in good standing and
is duly authorized to do business in each jurisdiction in which its property or
business as presently conducted or contemplated makes such qualification
necessary, except where a failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

 



 - 56 - 

 

 

(b)                Authorization. The execution, delivery and performance of its
Loan Documents and the transactions contemplated hereby and thereby (i) are
within the corporate authority of each Borrower and the Guarantor, (ii) have
been duly authorized by all necessary corporate proceedings on the part of each
Borrower and the Guarantor, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
any Borrower or the Guarantor or any of their Subsidiaries is subject, (iv) do
not contravene any judgment, order, writ, injunction, license or permit
applicable to any Borrower, the Guarantor or any of their Subsidiaries so as to
have a Material Adverse Effect, and (v) do not conflict with any provision of
the corporate charter or bylaws of any Borrower, the Guarantor or any
Significant Subsidiary or any agreement or other instrument binding upon any
Borrower, the Guarantor or any Significant Subsidiaries, except for those
conflicts with any such agreement or instrument which could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                Enforceability. The execution, delivery and performance of
the Loan Documents by each Borrower and the Guarantor will result in valid and
legally binding obligations of such Borrower and the Guarantor enforceable
against them in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights generally and general principles of equity.

 

§6.2.                Governmental and Other Approvals. The execution, delivery
and performance of the Loan Documents by each Borrower and the Guarantor and the
consummation by such Borrower and the Guarantor of the transactions contemplated
hereby and thereby do not require any approval or consent of, or filing with,
any governmental agency or authority or other third party other than those
already obtained and those required after the date hereof in connection with the
Borrowers’ performance of the covenants contained in §§7, 8 and 9 hereof.

 

§6.3.                Title to Properties; Leases. Each Borrower and its
Subsidiaries own all of the assets reflected in the consolidated balance sheet
as at the Interim Balance Sheet Date or acquired since that date (except
property and assets (a) operated under Capital Leases, (b) sold or otherwise
disposed of in the ordinary course of business since that date, or (c)
consolidated in accordance with variable entity guidance in FASB ASC 810),
subject to no Liens except Permitted Liens.

 

§6.4.                 Financial Statements; Solvency.

 

(a)                There have been furnished to the Banks consolidated balance
sheets of the Company dated the Balance Sheet Date and consolidated statements
of operations for the fiscal periods then ended, certified by the Accountants.
In addition, there have been furnished to the Banks consolidated balance sheets
of the Company and its Subsidiaries dated the Interim Balance Sheet Date and the
related consolidated statements of operations for the fiscal quarter ending on
the Interim Balance Sheet Date. All said balance sheets and statements of
operations have been prepared in accordance with GAAP (but, in the case of any
of such financial statements which are unaudited, only to the extent GAAP is
applicable to interim unaudited reports), and fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries on a
consolidated basis as at the close of business on the dates thereof and the
results of operations for the periods then ended, subject, in the case of
unaudited interim financial statements, to changes resulting from audit and
normal year-end adjustments and to the absence of complete footnotes. There are
no contingent liabilities of the Borrowers and their Subsidiaries involving
material amounts, known to the officers of any Borrower or the Guarantor, which
have not been disclosed in said balance sheets and the related notes thereto or
otherwise in writing to the Banks.

 



 - 57 - 

 

 

(b)                Each Borrower on a consolidated basis (both before and after
giving effect to the transactions contemplated by this Agreement) is solvent
(i.e., it has assets having a fair value in excess of the amount required to pay
its probable liabilities on its existing debts as they become absolute and
matured) and has, and expects to have, the ability to pay its debts from time to
time incurred in connection therewith as such debts mature.

 

§6.5.                No Material Changes, Etc. Since the Balance Sheet Date,
there have been no material adverse changes in the consolidated financial
condition, business, assets or liabilities (contingent or otherwise) of the
Company and its Subsidiaries, taken as a whole, other than changes in the
ordinary course of business which have not had a Material Adverse Effect.

 

§6.6.                Franchises, Patents, Copyrights, Etc. Each Borrower and
each of its Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted (other than those the absence of which would not have a Material
Adverse Effect) without known conflict with any rights of others other than a
conflict which would not have a Material Adverse Effect.

 

§6.7.                Litigation. Except as set forth on Schedule 6.7 or in the
Disclosure Documents, there are no actions, suits, proceedings or investigations
of any kind pending or, to the knowledge of any Borrower, threatened against
such Borrower or any of its Subsidiaries before any court, tribunal or
administrative agency or board which, either in any case or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

§6.8.                No Materially Adverse Contracts, Etc. No Borrower nor any
of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of such Borrower’s or such Subsidiary’s officers has or could
reasonably be expected in the future to have a Material Adverse Effect. No
Borrower nor any of its Subsidiaries is a party to any contract or agreement
which in the judgment of such Borrower’s or its Subsidiary’s officers has or
could reasonably be expected to have any Material Adverse Effect, except as
otherwise reflected in adequate reserves as required by GAAP.

 

§6.9.                Compliance With Other Instruments, Laws, Etc. No Borrower
nor any of its Subsidiaries is (a) violating any provision of its charter
documents or by-laws or (b) violating any agreement or instrument to which any
of them may be subject or by which any of them or any of their properties may be
bound or any decree, order, judgment, or any statute, license, rule or
regulation, in a manner which could (in the case of such agreements or such
instruments) reasonably be expected to result in a Material Adverse Effect.

 

§6.10.              Tax Status. Each Borrower and its Subsidiaries have filed
all federal, state, provincial and territorial income and all other tax returns,
reports and declarations (or obtained extensions with respect thereto) required
by applicable law to be filed by them (unless and only to the extent that such
Borrower or such Subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes as required by
GAAP); and have paid all taxes and other governmental assessments and charges
(other than taxes, assessments and other governmental charges imposed by
jurisdictions other than the United States, Canada or any political subdivision
thereof which in the aggregate are not material to the financial condition,
business or assets of such Borrower or such Subsidiary on an individual basis or
of the Company and its Subsidiaries on a consolidated basis) that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith; and, as required by
GAAP, have set aside on their books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. Except to the extent contested in the
manner permitted in the preceding sentence, there are no unpaid taxes in any
material amount claimed by the taxing authority of any jurisdiction to be due
and owing by any Borrower or any of its Subsidiaries, nor do the officers of any
Borrower or any Subsidiary know of any basis for any such claim.

 



 - 58 - 

 

 

§6.11.             No Event of Default. No Default or Event of Default has
occurred hereunder and is continuing.

 

§6.12.             Investment Company Act. No Borrower nor any of its
Subsidiaries is a “registered investment company”, or an “affiliated company” or
a “principal underwriter” of a “registered investment company”, as such terms
are defined in the Investment Company Act of 1940.

 

§6.13.             Absence of Financing Statements, Etc. Except as permitted by
§8.1 of this Agreement, there is no Indebtedness senior to the Obligations, and
except for Permitted Liens, there are no Liens, or any effective financing
statement, security agreement, hypothec, chattel mortgage, real estate mortgage,
debenture or other document filed or recorded with any filing records, registry,
or other public office, which purports to cover, affect or give notice of any
present or possible future Lien on any assets or property of any Borrower or any
of its Subsidiaries or right thereunder.

 

§6.14.             Employee Benefit Plans.

 

§6.14.1              In General. (a) Except as could not reasonably be expected
to have a Material Adverse Effect, each Employee Benefit Plan and Canadian
Pension Plan has been maintained and operated in compliance with the provisions
of all applicable laws (including, without limitation, in the case of each
Employee Benefit Plan, ERISA and, to the extent applicable, the Code, and, in
the case of any Canadian Pension Plan, all applicable Canadian laws). Promptly
upon the request of any Bank or the Administrative Agent, each Borrower will
furnish to the Administrative Agent the most recently completed annual report,
Form 5500, with all required attachments, and actuarial statement required to be
submitted under §103(d) of ERISA, with respect to each Guaranteed Pension Plan.
(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Canadian Pension Plan has received a confirmation of
registration from the Canada Revenue Agency and, to the best knowledge of the
Company, nothing has occurred which would prevent, or cause the loss of, such
registration and (ii) each Loan Party and each Subsidiary has made all required
contributions to each Canadian Pension Plan. The aggregate solvency deficiency
for the Canadian Defined Benefit Pension Plans of each Borrower and each
Subsidiary in existence on the Effective Date is not, and has not resulted and
could not reasonably be expected to have a Material Adverse Effect.

 

§6.14.2              Terminability of Welfare Plans. Except as could not
reasonably be expected to have a Material Adverse Effect, (i) under each
Employee Benefit Plan which is an employee welfare benefit plan within the
meaning of §3(1) or §3(2)(B) of ERISA, no benefits are due unless the event
giving rise to the benefit entitlement occurs prior to plan termination (except
as required by Title 1, Part 6 of ERISA), and (ii) any Borrower or an ERISA
Affiliate, as appropriate, may terminate each such employee welfare benefit plan
at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of such Borrower or such ERISA Affiliate
without liability to any Borrower or any Subsidiary.

 



 - 59 - 

 

 

§6.14.3             Guaranteed Pension Plans. Except as could not reasonably be
expected to have a Material Adverse Effect: (a) each contribution required to be
made to a Guaranteed Pension Plan, whether required to be made to avoid a
violation of the minimum funding standards under §§412 and 430 of the Code, the
notice or lien provisions of §303(k) or §4068 of ERISA, or otherwise, has been
timely made; (b) no waiver of the minimum funding standards under §§412 and 430
of the Code or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan; (c) no liability to the PBGC (other than
required insurance premiums, all of which have been paid) has been incurred by
any Borrower or any ERISA Affiliate with respect to any Guaranteed Pension Plan
(other than Terminated Plans) and there has not been any ERISA Reportable Event,
or any other event or condition which presents a material risk of termination of
any Guaranteed Pension Plan by the PBGC; and (d) other than with respect to the
Terminated Plans, based on the latest valuation of each Guaranteed Pension Plan
(which in each case occurred within twelve months of the date of this
representation), and on the actuarial methods and assumptions employed for that
valuation, each Guaranteed Pension Plan is in compliance with the minimum
funding standards as set forth in §302 of ERISA and is not subject to any
restrictions concerning (i) providing shutdown or similar benefits, (ii)
amendments to increase benefits, (iii) paying lump sums or (iv) continuing to
accrue benefits, as described by the Pension Protection Act of 2006.

 

§6.14.4              Plan Assets. Each Borrower represents and warrants as of
the Effective Date that such Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments.

 

§6.14.5              Multiemployer Plans. Except for liabilities that have been
discharged prior to the Effective Date or as to which accruals have been made in
accordance with GAAP prior to the Effective Date as reflected in the Disclosure
Documents or as could not reasonably be expected to have a Material Adverse
Effect, no Borrower nor any ERISA Affiliate has incurred any liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under §4201 of ERISA
or as a result of a sale of assets described in §4204 of ERISA. No Borrower nor
any ERISA Affiliate has been notified that any Multiemployer Plan is insolvent
under and within the meaning of §4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA, except as
could not reasonably be expected to have a Material Adverse Effect.

 

§6.15.             Environmental Compliance. Each Borrower and its Subsidiaries
have taken all steps that they have deemed reasonably necessary to investigate
the past and present condition and usage of the Real Property and the operations
conducted by such Borrower and its Subsidiaries and, based upon such diligent
investigation, have determined that, except as set forth on Schedule 6.15 or in
the Disclosure Documents:

 

(a)                No Borrower, no Significant Subsidiary, nor any operator of
their properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, the
Canadian Environmental Protection Act, 1999, or any applicable international,
federal, state, provincial, territorial or local statute, regulation, ordinance,
order or decree relating to health, safety, waste transportation or disposal, or
the environment (the “Environmental Laws”), which violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 



 - 60 - 

 

 

(b)               Except with respect to any such matters that could not
reasonably be expected to have a Material Adverse Effect, no Borrower nor any
Significant Subsidiary has received notice from any third party including,
without limitation: any Governmental Authority, (i) that any one of them has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any
hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as
defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) or any toxic substance, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws, excluding household
hazardous waste (“Hazardous Substances”), which any one of them has generated,
transported or disposed of, has been found at any site at which a federal,
state, provincial, territorial or local agency or other third party has
conducted or has ordered that a Borrower or any Significant Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, legal or administrative proceeding arising
out of any third party’s incurrence of costs, expenses, losses or damages of any
kind whatsoever in connection with the Release of Hazardous Substances.

 

(c)                Except for those occurrences or situations that could not
reasonably be expected to have a Material Adverse Effect, (i) no portion of the
Real Property or other assets of a Borrower or any Significant Subsidiary has
been used for the handling, processing, storage or disposal of Hazardous
Substances except in accordance with applicable Environmental Laws; (ii) in the
course of any activities conducted by a Borrower, any Significant Subsidiaries,
or operators of the Real Property or other assets of a Borrower or any
Significant Subsidiaries, no Hazardous Substances have been generated or are
being used on such properties except in accordance with applicable Environmental
Laws; (iii) there have been no unpermitted Releases or threatened Releases of
Hazardous Substances on, upon, into or from the Real Property or other assets of
a Borrower or any Significant Subsidiaries; and (iv) any Hazardous Substances
that have been generated on the Real Property or other assets of a Borrower or
any Significant Subsidiaries have been transported offsite only by carriers
having an identification number issued by the EPA, treated or disposed of only
by treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to each Borrower’s knowledge, operating in compliance with such permits and
applicable Environmental Laws.

 

§6.16.             Disclosure. No representation or warranty made by any
Borrower or the Guarantor in this Agreement or in any agreement, instrument,
document, certificate, or financial statement furnished to the Banks or the
Administrative Agent by or on behalf of or at the request of any Borrower and
the Guarantor in connection with any of the transactions contemplated by the
Loan Documents contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not misleading in light of the circumstances in which
they are made.

 

§6.17.            Permits and Governmental Authority. All permits (other than
those the absence of which could not reasonably be expected to have a Material
Adverse Effect) required for the construction and operation of all landfills
currently owned or operated by any Borrower or any Significant Subsidiaries have
been obtained and remain in full force and effect and are not subject to any
appeals or further proceedings or to any unsatisfied conditions that may allow
material modification or revocation. No Borrower nor any of its Subsidiaries,
nor, to the knowledge of any Borrower, the holder of such permits is in
violation of any such permits, except for any violation which could not
reasonably be expected to have a Material Adverse Effect.

 



 - 61 - 

 

 

§6.18.             Margin Stock. No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Loans will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

 

§6.19.             Sanctions. No Borrower, nor any of its Subsidiaries, nor, to
the knowledge of a Borrower or any of its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals, the Canadian Sanctions List or HMT’s
Consolidated List of Financial Sanctions Targets, or any similar list enforced
by any other relevant sanctions authority or (c) located, organized or resident
in a Designated Jurisdiction.

 

§6.20.             Anti-Corruption Laws; Sanctions. Each Borrower and its
Subsidiaries have conducted their businesses in compliance with all applicable
Sanctions, the FCPA, the Corruption of Foreign Public Officials Act (Canada),
the UK Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such Sanctions, laws,
regulations and rules.

 

§6.21.             EEA Financial Institutions; Beneficial Ownership
Certification; Covered Entities. None of the Borrowers nor the Guarantor is an
EEA Financial Institution. As of the Effective Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects. No Loan Party is a Covered Entity.

 

§7.               AFFIRMATIVE COVENANTS OF THE BORROWERS. Each Borrower agrees
that, so long as any Obligation or Letter of Credit is outstanding or the Banks
have any obligation to make Loans or any Issuing Bank has any obligation to
issue, extend or renew any Letter of Credit hereunder, or the Banks have any
obligations to reimburse any Issuing Bank for drawings honored under any Letter
of Credit, it shall, and shall cause its Subsidiaries (or, if so indicated
below, cause only Significant Subsidiaries) to, comply with the following
covenants:

 

§7.1.                 Punctual Payment. Each Borrower will duly and punctually
pay or cause to be paid the principal of and interest on the Loans, all
Reimbursement Obligations, fees and other amounts provided for in this Agreement
and the other Loan Documents, all in accordance with the terms of this Agreement
and such other Loan Documents.

 

§7.2.                 Maintenance of U.S. Office. The Company will maintain its
chief executive offices at Houston, Texas, or at such other place in the United
States of America as the Company shall designate upon 30 days’ prior written
notice to the Administrative Agent.

 

§7.3.                 Records and Accounts. Each Borrower will, and will cause
each of its Subsidiaries to, keep true and accurate records and books of account
in which full, true and correct entries will be made in accordance with GAAP and
with the requirements of all regulatory authorities and maintain adequate
accounts and reserves for all taxes (including income taxes), depreciation,
depletion, obsolescence and amortization of its properties, all other
contingencies, and all other proper reserves.

 



 - 62 - 

 

 

§7.4.             Financial Statements, Certificates and Information. The
Company will deliver to the Banks:

 

(a)               as soon as practicable, but, in any event not later than 100
days after the end of each fiscal year of the Company, the consolidated balance
sheet of the Company and its Subsidiaries as at the end of such year,
consolidated statements of cash flows, and the related consolidated statements
of operations, each setting forth in comparative form the figures for the
previous fiscal year, all such consolidated financial statements to be in
reasonable detail, prepared in accordance with GAAP and, with respect to the
consolidated financial statements, certified by Ernst & Young LLP or by other
nationally recognized independent auditors selected by the Company and
reasonably satisfactory to the Administrative Agent (the “Accountants”). In
addition, simultaneously therewith, the Company shall provide the Banks with a
written statement from such Accountants to the effect that they have read a copy
of this Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such Accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default;

 

(b)               as soon as practicable, but in any event not later than 60
days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, copies of the consolidated balance sheet and statement of
operations of the Company and its Subsidiaries as at the end of such quarter,
subject to year-end adjustments, and the related consolidated statement of cash
flows, all in reasonable detail and prepared in accordance with GAAP (to the
extent GAAP is applicable to interim unaudited financial statements) with a
certification by the principal financial or accounting officer of the Company
(the “CFO” or the “CAO”) that the consolidated financial statements are prepared
in accordance with GAAP (to the extent GAAP is applicable to interim unaudited
financial statements) and fairly present, in all material respects, the
consolidated financial condition of the Company and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
period then ended, subject to year-end adjustments and the exclusion of detailed
footnotes;

 

(c)                simultaneously with the delivery of the financial statements
referred to in (a) and (b) above, a certificate in the form of Exhibit C hereto
(the “Compliance Certificate”) signed by the CFO or the CAO or the Company’s
corporate treasurer, stating that the Borrowers and their Subsidiaries are in
compliance with the covenants contained in §§7, 8 and 9 hereof as of the end of
the applicable period and setting forth in reasonable detail computations
evidencing such compliance with respect to the covenants contained in §9 hereof
and that no Default or Event of Default exists, provided that if any Borrower
shall at the time of issuance of such Compliance Certificate or at any other
time obtain knowledge of any Default or Event of Default, the Company shall
include in such certificate or otherwise deliver forthwith to the Banks a
certificate specifying the nature and period of existence thereof and what
action the Borrowers propose to take with respect thereto;

 

(d)                promptly following the filing or mailing thereof, copies of
all material documents of a financial nature filed with the Securities and
Exchange Commission or sent to the Company’s and its Subsidiaries’ stockholders
generally;

 

(e)                promptly following any request therefor, provide information
and documentation reasonably requested by the Administrative Agent or any Bank
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act, the Canadian AML Acts and the Beneficial Ownership Regulation;
and

 



 - 63 - 

 

 

(f)                 from time to time such other financial data and other
information as any of the Banks may reasonably request through the
Administrative Agent.

 

In addition, the Company shall, promptly upon the issuance thereof, notify the
Administrative Agent of any announcement by Moody’s or S&P (i) of any change in
any Senior Public Debt Rating or (ii) that any Senior Public Debt Rating will be
put on a “negative outlook” or “negative credit watch.”

 

Each Borrower hereby authorizes each Bank to disclose any information obtained
pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by law; provided, however, this authorization shall
not be deemed to be a waiver of any rights to object to the disclosure by the
Banks of any such information which such Borrower has or may have under the
federal Right to Financial Privacy Act of 1978, as in effect from time to time,
except as to matters specifically permitted therein.

 

§7.5.             Existence and Conduct of Business. Each Borrower will, and
will cause each Significant Subsidiary to, do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
and franchises; and effect and maintain its foreign qualifications (except where
the failure of such Borrower or any Significant Subsidiary to remain so
qualified could not reasonably be expected to have a Material Adverse Effect),
licensing, domestication or authorization, except as any of the foregoing may be
terminated by its Board of Directors in the exercise of its reasonable judgment;
provided that such termination could not reasonably be expected to have a
Material Adverse Effect. No Borrower will, or will cause its Subsidiaries to,
become obligated under any contract or binding arrangement which, at the time it
was entered into, could reasonably be expected to have a Material Adverse
Effect. Each Borrower will, and will cause each of its Subsidiaries to, continue
to engage primarily in any of the businesses now conducted by such Borrower and
its Subsidiaries and in related, complementary or supplemental businesses, and
any additional businesses acquired pursuant to the terms of §8.4(a) hereunder.

 

§7.6.             Maintenance of Properties. Each Borrower will, and will cause
each Significant Subsidiary to, cause all material properties used or useful in
the conduct of their businesses to be maintained and kept in good condition,
repair and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment and cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
each Borrower and the Significant Subsidiaries may be necessary so that the
businesses carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this section shall
prevent any Borrower or any of its Subsidiaries from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
judgment of such Borrower or such Subsidiary, desirable in the conduct of its or
their business and which could not reasonably be expected to have a Material
Adverse Effect.

 

§7.7.             Insurance. Each Borrower will, and will cause its Subsidiaries
to, maintain insurance of the kinds, covering the risks (other than risks
arising out of or in any way connected with personal liability of any officers
and directors thereof) and in the relative proportionate amounts usually carried
by reasonable and prudent companies conducting businesses similar to that of
such Borrower and its Subsidiaries, in amounts substantially similar to the
existing coverage maintained by such Borrower and its Subsidiaries. Such
insurance shall be with financially sound and reputable insurance companies
(including captive insurance companies), funds or underwriters, or may be
pursuant to self-insurance plans. In addition, each Borrower will furnish from
time to time, upon the Administrative Agent’s request, a summary of the
insurance coverage of such Borrower and its Subsidiaries, which summary shall be
in form and substance satisfactory to the Administrative Agent and, if requested
by the Administrative Agent, will furnish to the Administrative Agent copies of
the applicable policies.

 

 - 64 - 

 



 

§7.8.             Taxes. Each Borrower will, and will cause its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it and its real properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies, which if unpaid might by law become a Lien upon
any of its property; provided, however, that any such tax, assessment, charge,
levy or claim need not be paid if the failure to do so (either individually, or
in the aggregate for all such failures) could not reasonably be expected to have
a Material Adverse Effect and the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if such Borrower or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto as required by GAAP; and provided, further, that such Borrower or such
Subsidiary will pay all such taxes, assessments, charges, levies or claims prior
to the foreclosure on any Lien which may have attached as security therefor.

 

§7.9.             Inspection of Properties, Books and Contracts. Each Borrower
will, and will cause each Significant Subsidiary to, permit the Administrative
Agent or any Bank or any of their designated representatives, upon reasonable
notice, to visit and inspect any of the properties of such Borrower and the
Significant Subsidiaries, to examine the books of account of such Borrower and
the Significant Subsidiaries, or contracts (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of such
Borrower and the Significant Subsidiaries with, and to be advised as to the same
by, their officers, all at such times and intervals as may be reasonably
requested.

 

§7.10.           Compliance with Laws, Contracts, Licenses and Permits;
Maintenance of Material Licenses and Permits. Each Borrower will, and will cause
each Subsidiary to, (i) comply with the provisions of its charter documents and
by-laws; (ii) comply with all agreements and instruments by which it or any of
its properties may be bound except where non-compliance could not reasonably be
expected to have a Material Adverse Effect; (iii) comply with all applicable
laws and regulations (including Environmental Laws), decrees, orders, judgments,
licenses and permits, including, without limitation, all environmental permits
(“Applicable Requirements”), except where non-compliance with such Applicable
Requirements could not reasonably be expected to have a Material Adverse Effect;
(iv) maintain all operating permits for all landfills now owned or hereafter
acquired, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (v) dispose of hazardous waste only at
licensed disposal facilities operating, to such Borrower’s knowledge, in
compliance with Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. If at any time any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that a Borrower or any Significant Subsidiary may fulfill any of its obligations
hereunder or under any other Loan Document, such Borrower will immediately take
or cause to be taken all reasonable steps within the power of such Borrower or
such Significant Subsidiary to obtain such authorization, consent, approval,
permit or license and furnish the Banks with evidence thereof.

 

§7.11.           Environmental Indemnification. Each Borrower covenants and
agrees that it will indemnify and hold the Banks, the Issuing Banks and the
Administrative Agent and their respective affiliates, and each of the
representatives, agents and officers of each of the foregoing, harmless from and
against any and all claims, expense, damage, loss or liability incurred by the
Banks, the Issuing Banks or the Administrative Agent (including all reasonable
costs of legal representation incurred by the Banks, the Issuing Banks or the
Administrative Agent) relating to (a) any Release or threatened Release of
Hazardous Substances on the Real Property; (b) any violation of any
Environmental Laws or Applicable Requirements with respect to conditions at the
Real Property or other assets of such Borrower or its Subsidiaries, or the
operations conducted thereon; or (c) the investigation or remediation of offsite
locations at which such Borrower, any of its Subsidiaries, or their predecessors
are alleged to have directly or indirectly Disposed of Hazardous Substances. It
is expressly acknowledged by each Borrower that this covenant of indemnification
shall survive the payment of the Loans and Reimbursement Obligations and
satisfaction of all other Obligations hereunder and shall inure to the benefit
of the Banks, the Issuing Banks, the Administrative Agent and their affiliates,
successors and assigns.

 



 - 65 - 

 

  

§7.12.           Further Assurances. Each Borrower and the Guarantor will
cooperate with the Administrative Agent and execute such further instruments and
documents as the Administrative Agent shall reasonably request to carry out to
the Majority Banks’ satisfaction the transactions contemplated by this
Agreement.

 

§7.13.           Notice of Potential Claims or Litigation. Each Borrower shall
deliver to the Banks written notice of the initiation of any action, claim,
complaint, investigation or any other notice of dispute or litigation against
any Borrower or any of its Subsidiaries that could reasonably be expected to
have a Material Adverse Effect, or which questions the validity or
enforceability of any Loan Document, together with a copy of each such complaint
or other notice received by any Borrower or any of its Subsidiaries if requested
by the Administrative Agent within 30 days of receipt thereof or of the
determination that such action could reasonably be expected to have a Material
Adverse Effect, whichever occurs later (and the Borrowers will make such
determination in each case as promptly as practicable).

 

§7.14.           Notice of Certain Events Concerning Environmental Claims and/or
ERISA Reportable Events. Each Borrower will promptly, and in any event within
ten (10) Business Days of any Borrower’s obtaining knowledge thereof, notify the
Banks in writing of any of the following events:

 

(i)            any Borrower or any Significant Subsidiary obtaining knowledge of
any violation of any Environmental Law regarding the Real Property or a
Borrower’s or Subsidiary’s operations which violation could reasonably be
expected to have a Material Adverse Effect;

 

(ii)           any Borrower or any Significant Subsidiary obtaining knowledge of
any potential or known Release, or threat of Release, of any Hazardous Substance
at, from, or into the Real Property which could reasonably be expected to have a
Material Adverse Effect;

 

(iii)          any Borrower’s or any Significant Subsidiary’s receipt of any
notice of any material violation of any Environmental Law or of any Release or
threatened Release of Hazardous Substances, including a notice or claim of
liability or potential responsibility from any third party (including any
federal, state, provincial, territorial or local governmental officials) and
including notice of any formal inquiry, proceeding, demand, investigation or
other action with regard to (A) any Borrower’s, any Significant Subsidiary’s or
any Person’s operation of the Real Property, (B) contamination on, from, or into
the Real Property, or (C) investigation or remediation of offsite locations at
which any Borrower, any Significant Subsidiary, or its predecessors are alleged
to have directly or indirectly Disposed of Hazardous Substances, if any thereof
could reasonably be expected to have a Material Adverse Effect;

 

(iv)          any Borrower or any Significant Subsidiary obtaining knowledge
that any expense or loss has been incurred by any Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which any Borrower or any Significant
Subsidiary has been alleged to be liable by such Governmental Authority or for
which a Lien may be imposed on the Real Property by such Governmental Authority,
if any thereof could reasonably be expected to have a Material Adverse Effect;

 



 - 66 - 

 

 

(v)           the occurrence of any ERISA Reportable Event or any failure by any
Loan Party or any Subsidiary to materially perform its obligations under a
Canadian Pension Plan, in each case that could reasonably be expected to have a
Material Adverse Effect; and

 

(vi)          of the acquisition, as a result of the consummation of an
Acquisition permitted hereunder, of any Canadian Defined Benefit Pension Plan
and copies of all documentation relating thereto and, thereafter, promptly after
any request by the Administrative Agent or any Bank, copies of all actuarial
valuation reports in respect thereof and in respect of any other Canadian
Defined Benefit Pension Plans in existence on the Effective Date.

 

§7.15.           Notice of Default. Each Borrower will promptly notify the Banks
in writing of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or any
other note, evidence of indebtedness, indenture or other obligation evidencing
indebtedness in excess of $200,000,000 as to which any Borrower or any
Significant Subsidiary is a party or obligor, whether as principal or surety,
the Company shall promptly upon obtaining actual knowledge thereof give written
notice thereof to the Banks, describing the notice of action and the nature of
the claimed default.

 

§7.16.           Use of Proceeds. The proceeds of the Loans shall be used for
general corporate purposes, to provide working capital, to provide letters of
credit, as an extension and continuation of the Indebtedness of the Company and
its Subsidiaries under the Existing Credit Agreement. After application of the
proceeds of any Loan, not more than 25% of the value of the assets (either of
the Borrowers only or of the Borrowers and their Subsidiaries on a consolidated
basis) that are subject to any restriction on sale, pledge, or disposal under
this Agreement will be represented by “margin stock,” as defined in accordance
with Regulation U issued by the Board of Governors of the Federal Reserve
System, now or hereafter in effect.

 

§7.17.           Certain Transactions. Except as disclosed in the Disclosure
Documents prior to the Effective Date, and except for arm’s length transactions
pursuant to which any Borrower or any Subsidiary makes payments in the ordinary
course of business, none of the officers, directors, or employees or any other
affiliate of any Borrower or any Subsidiary are presently or shall be a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of any
Borrower or any Subsidiary, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.

 

§7.18.           Anti-Corruption Laws. Each Borrower shall and shall cause each
of its Subsidiaries to conduct its businesses in compliance with the FCPA, the
Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010,
applicable Sanctions and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws and Sanctions.

 



 - 67 - 

 

 

§8.               NEGATIVE COVENANTS OF THE BORROWERS. Each Borrower agrees
that, so long as any Obligation or Letter of Credit is outstanding or the Banks
have any obligation to make Loans or any Issuing Bank has any obligation to
issue, extend or renew any Letter of Credit hereunder, or the Banks have any
obligation to reimburse any Issuing Bank for drawings honored under any Letter
of Credit, it shall, and shall cause its Subsidiaries (or, if so indicated
below, cause only Significant Subsidiaries) to, comply with the following
covenants:

 

§8.1.             Restrictions on Indebtedness. The Company will not permit any
of its Subsidiaries (other than the Guarantor) to create, incur, assume, or be
or remain liable, contingently or otherwise, with respect to any Indebtedness,
or to become or be responsible in any manner (whether by agreement to purchase
any obligations, stock, assets, goods or services, or to supply or advance any
funds, assets, goods or services or otherwise) with respect to any Indebtedness,
in each case, of any other Person other than any Borrower or any of its
Subsidiaries, other than:

 

(a)       Indebtedness listed in Schedule 8.1(a), any extension, renewal or
refinancing of such Indebtedness and any additional bonds issued and Capital
Leases entered into from time to time after the Effective Date; provided that
(i) if such Indebtedness is an extension, renewal or refinancing of existing
Indebtedness, the terms and conditions of any such extensions, renewals or
refinancings shall not increase the relative priority of such Indebtedness over
the priority of the original Indebtedness, and (ii) in no event shall the
aggregate outstanding principal amount of Indebtedness permitted by this §8.1(a)
exceed the aggregate principal amount of the Indebtedness listed on Schedule
8.1(a) that is outstanding on the Effective Date (plus transaction costs,
including premiums and fees, related thereto); and

 

(b)       other Indebtedness; provided that the sum (without duplication) of (i)
the aggregate outstanding principal amount of Indebtedness permitted under this
§8.1(b), plus (ii) the aggregate outstanding principal amount of secured
Indebtedness of the Company and its Subsidiaries permitted under subsections
(k), (l) and (m) of the definition of “Permitted Liens”, plus (iii) the
aggregate amount of Indebtedness with respect to outstanding Permitted
Receivables Transactions (determined in accordance with the proviso to the
definition of “Indebtedness”), shall not exceed 15% of Consolidated Tangible
Assets at any time.

 

§8.2.             Restrictions on Liens. No Borrower will, or will cause its
Subsidiaries to, create or incur or suffer to be created or incurred or to exist
any Lien of any kind upon any property or assets of any character, whether now
owned or hereafter acquired, or upon the income or profits therefrom; or
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; or
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; or suffer to exist for a period of more than 30 days
after the same shall have been incurred any Indebtedness or claim or demand
against it which if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles or chattel paper, with or without recourse, in each case except for
Permitted Liens.

 

Each Borrower and the Guarantor covenant and agree that if any of them or any of
their Subsidiaries shall create or incur any Lien upon any of their respective
properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens (unless prior written consent shall have been obtained from the
Majority Banks), such Borrower and the Guarantor will make or cause to be made
effective provision whereby the Obligations and the Guaranteed Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as such other Indebtedness shall be so secured; provided
that the covenants of each Borrower and the Guarantor contained in this sentence
shall only be in effect for so long as such Borrower or the Guarantor shall be
similarly obligated under any other Indebtedness; provided, further, that an
Event of Default shall occur for so long as such other Indebtedness becomes
secured notwithstanding any actions taken by such Borrower or the Guarantor to
ratably secure the Obligations and the Guaranteed Obligations hereunder.

 



 - 68 - 

 

 

§8.3.             [Reserved].

 

§8.4.             Mergers, Consolidations, Sales.

 

(a)               No Borrower nor any Subsidiary shall be a party to any merger,
amalgamation, consolidation, Division or exchange of stock unless a Borrower
shall be the surviving entity with respect to any such transaction to which a
Borrower is a party and the Guarantor shall be the survivor of any merger or
amalgamation with any other Subsidiary or a Subsidiary shall be the surviving
entity (and continue to be a Subsidiary) with respect to any such transactions
to which one or more Subsidiaries is a party (and the conditions set forth below
are satisfied), or purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any partnership, membership or joint venture
or other interest in, any other Person except as otherwise provided in this
§8.4. Notwithstanding the foregoing, any Borrower and its Subsidiaries may
purchase or otherwise acquire all or substantially all of the assets or stock of
any class of, or joint venture or other interest in, any Person if the following
conditions have been met: (i) the proposed transaction will not otherwise create
a Default or an Event of Default hereunder; and (ii) the business to be acquired
predominantly involves (A) the collection, transfer, hauling, disposal or
recycling of solid waste or thermal soil remediation, or (B) other lines of
businesses currently engaged in, or related, associated, complementary or
supplementary thereto, whether from an operational, business, financial,
technical or administrative standpoint; provided that such Borrower or its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any partnership, membership or joint venture
or other interest in, any Persons in unrelated businesses, not to exceed a total
aggregate amount after the Effective Date of $400,000,000. Notwithstanding
anything herein to the contrary, the ability of the Subsidiaries of any Borrower
to incur any Indebtedness in connection with any transaction permitted pursuant
to this §8.4 shall be governed by §8.1.

 

(b)               No Borrower nor any Subsidiary shall sell, transfer, convey or
lease any assets or group of assets, including the sale or transfer of any
property owned by any Borrower or any Subsidiary in order then or thereafter to
lease such property or lease other property which such Borrower or any
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred, or sell or assign, with or without recourse, any
receivables, except (i) transfers of real or personal property among
Subsidiaries of the Company, (ii) so long as no Default or Event of Default has
occurred and is continuing, or would result therefrom, sales of assets or
pursuant to a sale-leaseback transaction; provided that any net cash proceeds
from any such sale or sale-leaseback shall, within 180 days, either be used to
pay down outstanding Loans under this Agreement or be reinvested by such Person
in assets of the business of such Borrower and its Subsidiaries, used for
working capital, or used for other general corporate purposes, (iii) sales of
accounts receivable (and contract rights, general intangibles or chattel paper
related thereto) more than sixty (60) days past due sold or assigned in the
ordinary course of collecting past due accounts, or (iv) pursuant to a Permitted
Receivables Transaction.

 

§8.5.             [Reserved].

 



 - 69 - 

 

 

§8.6.             Canadian Defined Benefit Pension Plans. No Borrower nor any
Subsidiary will maintain, contribute to, or incur any liability or contingent
liability in respect of a Canadian Defined Benefit Pension Plan, except (i)
Canadian Defined Benefit Pension Plans in existence on the Effective Date, (ii)
Canadian Defined Benefit Pension Plans which exist as a result of the
consummation of an Acquisition permitted hereunder occurring after the Effective
Date, and (iii) other Canadian Defined Benefit Pension Plans established after
the Effective Date that could not reasonably be expected to have a Material
Adverse Effect for all such plans established after the Effective Date.

 

§8.7.             Sanctions. No Borrower nor any of its Subsidiaries will,
directly or indirectly, use the proceeds of any Loan or Letter of Credit, or
(knowingly, in the case of any joint venture partner, individual or entity that
is not a controlled Affiliate) lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in any material violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Bank, Lead Arranger, Administrative Agent, Issuing
Bank, Swing Line Bank, or otherwise) of Sanctions or any applicable anti-money
laundering and counter-terrorism financing provisions of The Bank Secrecy Act of
1970 (as amended) or any regulations issued pursuant to it.

 

§8.8.             Anti-Corruption Laws. No Borrower nor any of its Subsidiaries
will, directly or indirectly knowingly (as such term is used in the FCPA (as
defined below)) use the proceeds of any Loan or Letter of Credit for any purpose
which would breach the FCPA, the Corruption of Foreign Public Officials Act
(Canada), the UK Bribery Act 2010 or other similar legislation governing bribery
or corruption, in each, case, as applicable to the Company or its Subsidiaries
from time to time.

 

§9.               FINANCIAL COVENANT. The Company agrees that, so long as any
Obligation or Letter of Credit is outstanding or the Banks have any obligation
to make Loans or any Issuing Bank has any obligation to issue, extend or renew
any Letter of Credit hereunder, or the Banks have any obligation to reimburse
any Issuing Bank for drawings honored under any Letter of Credit, it shall not
permit, as of the end of any fiscal quarter of the Company, the ratio of (a)
Total Debt to (b) EBITDA for the four fiscal quarters then ending (the “Leverage
Ratio”) to exceed 3.75:1.00; provided that if an Acquisition permitted under
this Agreement involving aggregate consideration in excess of $200,000,000
occurs during a fiscal quarter, the Company shall have the right to increase the
maximum permitted Leverage Ratio required to be maintained under this §9 to
4.25:1.00 during the fiscal quarter in which such permitted Acquisition is
consummated (the “Trigger Quarter”) and each of the following three fiscal
quarters following the Trigger Quarter (such period, an “Elevated Leverage Ratio
Period”) so long as there is at least one fiscal quarter end after the end of
each Elevated Leverage Ratio Period at which the required Leverage Ratio is less
than or equal to 3.75:1.00; provided that there shall be no more than two
Elevated Leverage Ratio Periods during the term of this Agreement. Such election
shall be made by the delivery of a written notice by the Company to the
Administrative Agent making reference to this §9 and notifying the
Administrative Agent of the Company’s exercise of this right on or prior to the
date of the actual or required delivery of a Compliance Certificate for the
Trigger Quarter.

 

§10.           CONDITIONS PRECEDENT.

 

§10.1.           Conditions To Effectiveness. The effectiveness of this
Agreement as an amendment and restatement of the Existing Credit Agreement shall
be subject to the satisfaction of each of the following conditions precedent:

 

§10.1.1             Corporate Action. All corporate action necessary for the
valid execution, delivery and performance by each Borrower and the Guarantor of
the Loan Documents shall have been duly and effectively taken, and evidence
thereof certified by authorized officers of each Borrower and the Guarantor and
satisfactory to the Administrative Agent shall have been provided to the Banks.

 



 - 70 - 

 

 

§10.1.2             Loan Documents, Etc. Each of the Loan Documents (including
any Notes requested by Banks hereunder) and other documents listed on the
closing agenda shall have been duly and properly authorized, executed and
delivered by the respective parties thereto and shall be in full force and
effect in a form satisfactory to the Majority Banks.

 

§10.1.3             Certified Copies of Charter Documents. The Banks shall have
received from each Borrower and the Guarantor, certified by a duly authorized
officer of such Person to be true and complete on the Effective Date, (a) its
charter or other incorporation documents, (b) its by-laws (or equivalent) and
(c) good standing certificates and such foreign qualifications as may be
reasonably requested by the Administrative Agent (which, in the case of the
Company and the Guarantor, shall be limited to domestic good standing
certificates from such Person’s jurisdiction of organization and foreign good
standing certificates (or comparable certificates) for the State of Texas).

 

§10.1.4             Incumbency Certificate. The Banks shall have received an
incumbency certificate, dated as of the Effective Date, signed by duly
authorized officers of each Borrower and the Guarantor giving the name and
bearing a specimen signature of each individual who shall be authorized: (a) to
sign the Loan Documents on behalf of each Borrower and the Guarantor; (b) to
submit Committed Loan Notices and Letter of Credit Applications; and (c) to give
notices and to take other action on the Borrowers’ or the Guarantor’s behalf
under the Loan Documents.

 

§10.1.5             Opinion of Counsel. The Banks shall have received favorable
legal opinions from the General Counsel – Securities & Governance of the Company
and the Guarantor and Canadian counsel of each of the Canadian Borrowers
addressed to the Banks, dated the Effective Date, in form and substance
satisfactory to the Administrative Agent, and a favorable legal opinion of
McGuireWoods LLP, special New York counsel to the Administrative Agent, dated
the Effective Date, as to the validity and binding effect of this Agreement.

 

§10.1.6             Satisfactory Financial Condition. Other than as disclosed in
the Disclosure Documents, no material adverse change shall have occurred in the
financial condition, results of operations, business, properties or prospects of
each Borrower and its Subsidiaries, taken as a whole, since the Balance Sheet
Date.

 

§10.1.7             Payment of Closing Fees. The Borrowers shall have paid the
agreed-upon closing fees to the Administrative Agent and Banks.

 

§10.1.8             Closing Certificate. Each Borrower shall have delivered to
the Administrative Agent a certificate, dated as of the Effective Date, stating
that, as of such date (a) the representations and warranties set forth herein
and in the other Loan Documents are true and correct, and (b) no Default or
Event of Default has occurred and is continuing.

 



§10.1.9             USA PATRIOT ACT/KYC Information.

 

(a)               Upon the reasonable request of any Bank made at least ten days
prior to the Effective Date, the Company shall have provided to such Bank, and
such Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act and the Canadian AML Acts, in each case at least five days prior
to the Effective Date.

 



 - 71 - 

 

 

(b)               At least five days prior to the Effective Date, any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to each Bank that so requests, a Beneficial Ownership
Certification in relation to such Borrower.

 

Without limiting the generality of the provisions of the last paragraph of
§15.2, for purposes of determining compliance with the conditions specified in
this §10, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Effective Date specifying its
objection thereto.

 

§11.           CONDITIONS TO ALL LOANS. The obligations of the Banks to make or
continue for an additional Interest Period in accordance with §2.4 any Loan and
the obligation of any Issuing Bank to issue, extend, or renew any Letter of
Credit at the time of and subsequent to the Effective Date is subject to the
following conditions precedent:

 

§11.1.            Representations True. Each Borrower shall have certified to
the Administrative Agent and the Banks that each of the representations and
warranties of such Borrower and the Guarantor (as applicable) contained in this
Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement, other than the representation and warranty in
§6.5 hereof, is true as of the date as of which they were made and shall also be
true at and as of the time of the making of such Loan or the issuance,
extension, or renewal of any Letter of Credit, as applicable, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Agreement and
changes occurring in the ordinary course of business which either individually
or in the aggregate do not result in a Material Adverse Effect, and to the
extent that such representations and warranties relate expressly and solely to
an earlier date).

 

§11.2.            Performance; No Event of Default. Each Borrower shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it prior to or at the time of the making of any
Loan or the issuance, extension or renewal of any Letter of Credit, and at the
time of the making of any Loan or the issuance, renewal or extension of any
Letter of Credit there shall exist no Default or Event of Default or condition
which would result in a Default or an Event of Default upon consummation of such
Loan or issuance, extension, or renewal of any Letter of Credit, as applicable.
Each request for a Loan or for issuance, extension or renewal of a Letter of
Credit shall constitute certification by each Borrower that the condition
specified in this §11.2 will be duly satisfied on the date of such Loan or
Letter of Credit issuance, extension or renewal.

 

§11.3.            Proceedings and Documents. All proceedings in connection with
the transactions contemplated by this Agreement shall have been taken and all
documents incident thereto shall have been delivered to the Banks as of the date
of the making of any extension of credit in substance and in form satisfactory
to the Banks, including without limitation a Committed Loan Notice or a Letter
of Credit Application and the Banks shall have received all information and such
counterpart originals or certified or other copies of such documents as the
Banks may reasonably request.

 

§11.4.            Extensions of Credit in Canadian Dollars. In the case of a
Credit Extension to be denominated in Canadian Dollars, there shall not have
occurred any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Majority Banks or any
applicable Issuing Bank (in the case of any Letter of Credit to be denominated
in Canadian Dollars) would make it impracticable for such Credit Extension to be
denominated in Canadian Dollars.

 



 - 72 - 

 

 

§12.           EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

 

§12.1.            Events of Default and Acceleration. If any of the following
events (“Events of Default” or, if the giving of notice or the lapse of time or
both is required, then, prior to such notice and/or lapse of time, “Defaults”)
shall occur:

 

(a)               if the Borrowers shall fail to pay any principal of the Loans
when the same shall become due and payable, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;

 

(b)               if the Borrowers shall fail to pay any interest or fees or
other amounts owing hereunder (other than those specified in subsection (a)
above) within five (5) Business Days after the same shall become due and payable
whether at the Maturity Date or any accelerated date of maturity or at any other
date fixed for payment;

 

(c)               if the Borrowers shall fail to comply with any of the
covenants contained in §§7.4, 7.5, 7.15, 7.16, 8 and 9 hereof;

 

(d)               if the Borrowers shall fail to perform any term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified in subsections (a), (b), and (c) above) and such failure shall
not be remedied within 30 days after written notice of such failure shall have
been given to the Company by the Administrative Agent or any of the Banks;

 

(e)               if any representation or warranty contained in this Agreement
or in any document or instrument delivered pursuant to or in connection with
this Agreement shall prove to have been false in any material respect upon the
date when made or repeated;

 

(f)                if the Borrowers or any of their Subsidiaries shall fail to
pay when due, or within any applicable period of grace, any Indebtedness or
obligations under Swap Contracts in an aggregate amount greater than
$200,000,000, or fail to observe or perform any material term, covenant or
agreement contained in any one or more agreements by which it is bound,
evidencing or securing any Indebtedness or obligations under Swap Contracts in
an aggregate amount greater than $200,000,000 for such period of time as would
permit, or would have permitted (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof or terminate its commitment with respect
thereto;

 

(g)                if any Borrower, the Guarantor or any Significant Subsidiary
makes an assignment for the benefit of creditors, makes a proposal to its
creditors or files notice of its intention to do so,institutes any other
proceeding under applicable law seeking to adjudicate it a bankrupt or an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief, or admits in writing its inability to pay or generally fails to pay its
debts as they mature or become due, or petitions or applies for the appointment
of a trustee or other custodian, liquidator or receiver of any Borrower, the
Guarantor or any Significant Subsidiary, or of any substantial part of the
assets of any Borrower, the Guarantor or any Significant Subsidiary or commences
any case or other proceeding relating to any Borrower, the Guarantor or any
Significant Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or takes any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application is filed or any such case or other proceeding is commenced against
any Borrower, the Guarantor or any Significant Subsidiary or any Borrower, the
Guarantor or any Significant Subsidiary indicates its approval thereof, consent
thereto or acquiescence therein;

 



 - 73 - 

 

 

(h)               if a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Borrower or the Guarantor
or any Significant Subsidiary bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any Borrower or the Guarantor or any Significant Subsidiary in an
involuntary case under federal bankruptcy laws of any jurisdiction as now or
hereafter constituted;

 

(i)                if there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty days, whether or not consecutive, any final
judgment against any Borrower or any Subsidiary which, with other outstanding
final judgments against any Borrower or its Subsidiaries, exceeds in the
aggregate $200,000,000 after taking into account any undisputed insurance
coverage;

 

(j)                Except as could not reasonably be expected to have a Material
Adverse Effect, (i) if, with respect to any Guaranteed Pension Plan, an ERISA
Reportable Event shall have occurred and the Banks shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of any Borrower or any Subsidiary or (ii) any event,
condition or circumstances, including any failure by any Loan Party or any
Subsidiary to perform its obligations under a Canadian Pension Plan in respect
of all Canadian Pension Plans;

 

(k)               if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or with
the express prior written agreement, consent or approval of the Banks, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any
Borrower, the Guarantor, or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;

 

(l)                if any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of 30% or more of the
outstanding shares of common voting stock of the Company; or during any period
of twelve consecutive calendar months, individuals who were directors of any
Borrower on the first day of such period (together with any new directors whose
election by such board or whose nomination for election by the shareholders of
such Borrower was approved by a vote of a majority of the directors still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of such Borrower; or

 

(m)              either of the Canadian Borrowers ceases to be directly or
indirectly wholly-owned Subsidiaries of the Company;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Majority Banks shall, by
notice in writing to the Company, declare all amounts owing with respect to this
Agreement and the other Loan Documents and all Reimbursement Obligations to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration to the extent permitted by law or other notice of any kind, all of
which are hereby expressly waived by each Borrower; provided that in the event
of any Event of Default specified in §12.1(g) or 12.1(h) with respect to any
Borrower or the Guarantor, all such amounts shall become immediately due and
payable automatically and without any requirement of notice from the
Administrative Agent or any Bank. Upon demand by the Majority Banks after the
occurrence of any Event of Default (or, in the event of any Event of Default
specified in §12.1(g) or 12.1(h) with respect to any Borrower or the Guarantor,
automatically without demand), the Borrowers shall immediately provide to the
Administrative Agent cash in an amount equal to the aggregate Maximum Drawing
Amount to be held by the Administrative Agent as collateral security for the
Reimbursement Obligations.

 



 - 74 - 

 

 

§12.2.           Termination of Commitments. If any Event of Default pursuant to
§ 12.1(g) or 12.1(h) hereof shall occur with respect to any Borrower or the
Guarantor, any unused portion of the Total Commitment hereunder shall forthwith
terminate and the Banks and the Issuing Banks shall be relieved of all
obligations to make Loans or to issue, extend or renew Letters of Credit
hereunder; or if any other Event of Default shall occur, the Majority Banks may
by notice to the Company terminate the unused portion of the Total Commitment
hereunder, and, upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks and the Issuing
Banks shall be relieved of all further obligations to make Loans or to issue,
extend or renew Letters of Credit hereunder. No termination of any portion of
the Total Commitment hereunder shall relieve any Borrower of any of its existing
Obligations to the Banks, the Issuing Banks or the Administrative Agent
hereunder or elsewhere.

 

§12.3.            Remedies. In case any one or more of the Events of Default
shall have occurred and be continuing, and whether or not the Banks shall have
accelerated the maturity of the Loans and other Obligations pursuant to §12.1,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Majority Banks, proceed to protect and enforce the respective rights of the
Administrative Agent and the Banks by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to the Administrative Agent or the
Banks are evidenced, including, without limitation, as permitted by applicable
law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any legal or equitable right available to the Administrative
Agent and the Banks, any recovery being subject to the terms of §12.4 and §29
hereof. No remedy herein conferred upon any Bank or the Administrative Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law.

 

§12.4.           Application of Receipts. After the exercise of remedies
provided for in §12.3 (or after the Loans have automatically become immediately
due and payable and the Reimbursement Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to §12.1), any
amounts received on account of the Obligations shall, subject to the provisions
of §2.16 and §2.17, be applied by the Administrative Agent in the following
order:

  

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
§3) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Issuing Banks (including fees, charges
and disbursements of counsel to the respective Banks and the Issuing Banks and
amounts payable under §3), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 



 - 75 - 

 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Banks and the Issuing Banks in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Banks and Issuing
Banks in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Banks, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to §2.6.2 and §2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by applicable law.

 

Subject to §2.6.2 and §2.16, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

§13.           SETOFF. During the continuance of an Event of Default, any
deposits or other sums credited by or due from any Bank to any Borrower and any
securities or other property of such Borrower in the possession of such Bank may
be applied to or set off against the payment of the Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of such Borrower to the Banks or the
Administrative Agent. Any amounts set off with respect to the Obligations shall,
except to the extent §2.17 applies, be distributed ratably in accordance with
§29 among all of the Banks by the Bank setting off such amounts. If any Bank
fails to share such setoff ratably, the Administrative Agent shall have the
right to withhold such Bank’s share of the applicable Borrower’s payments until
each of the Banks shall have, in the aggregate, received a pro rata repayment.

 

§14.           EXPENSES. Whether or not the transactions contemplated herein
shall be consummated, each Borrower hereby promises to reimburse the
Administrative Agent and the Lead Arrangers for all reasonable out-of-pocket
fees and disbursements (including all reasonable attorneys’ fees) incurred or
expended in connection with the syndication, preparation, filing or recording,
or interpretation of this Agreement, the other Loan Documents, or any amendment,
modification, approval, consent or waiver hereof or thereof. Each Borrower
further promises to reimburse the Administrative Agent and the Banks for all
reasonable out-of-pocket fees and disbursements (including all reasonable legal
fees and the allocable cost of in-house attorneys’ fees) incurred or expended in
connection with the enforcement of any Obligations or the satisfaction of any
indebtedness of such Borrower hereunder or under any other Loan Document, or in
connection with any litigation, proceeding or dispute hereunder in any way
related to the credit hereunder.

 

§15.           THE AGENTS.

 

§15.1.           Authorization and Action. Each Bank hereby irrevocably appoints
Bank of America as Administrative Agent hereunder and authorizes Bank of America
to take such action as Administrative Agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement and the
other Loan Documents, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Majority Banks (or, when expressly required
hereby, all of the Banks), and such instructions shall be binding upon all
Banks; provided, however, that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or the other Loan Documents or applicable
law.

 



 - 76 - 

 

 

§15.2.           Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable to any of the Banks for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or the other Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the Administrative Agent:
(i) may consult with legal counsel (including counsel for the Borrowers),
independent public accountants and other experts selected by it and shall not be
liable to the Banks for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (ii)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing; (iii) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of its affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
affiliates in any capacity; (iv) makes no warranty or representation to any Bank
and shall not be responsible to any Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Loan Documents; (v) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of the
Borrowers or the Guarantor (or as to the contents of any certificate, report or
other document delivered hereunder or thereunder) or to inspect the property
(including the books and records) of any Borrower or the Guarantor or any of
their Subsidiaries, and shall not be deemed to have knowledge or notice of any
Default or Event of Default unless and until it shall have received, at its
office specified in §22, a notice describing the same and entitled “Notice of
Default”; (vi) shall not be responsible to any Bank for the due execution (other
than its own), legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any related agreement, instrument or document
furnished pursuant hereto; and (vii) shall incur no liability to the Banks under
or in respect of this Agreement by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telecopier, telegram, cable or
telex) reasonably believed by it to be genuine and signed or sent by the proper
party or parties. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Bank or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or Issuing Bank unless the Administrative Agent shall have received notice
to the contrary from such Bank or Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit.

 

§15.3.           Bank of America and Affiliates. With respect to its Commitment,
Bank of America shall have the same rights and powers under this Agreement and
under the other Loan Documents as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the term “Bank” or “Banks”
shall, unless otherwise expressly indicated, include Bank of America in its
individual capacity. Bank of America and its Bank Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally engage in
any kind of business with, any Borrower, the Guarantor, any of their
Subsidiaries and any Person who may do business with or own securities of any
Borrower, the Guarantor, or any such Subsidiary, all as if Bank of America were
not the Administrative Agent and without any duty to account therefor to the
Banks. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. To the
extent any such rights or powers are delegated to a sub-agent, the
Administrative Agent shall remain responsible for such sub-agent’s performance
or exercise of such duties, rights and powers; provided that the exculpatory
provisions of this Agreement (including the provisions in §15) shall apply to
any such sub-agent.

 



 - 77 - 

 

 

§15.4.           Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in §6.4 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

 

§15.5.           Indemnification. The Banks agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrowers), ratably
according to the respective amounts of their Commitments as most recently in
effect at the time such indemnity is sought, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits
and reasonable costs, expenses and disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
or from a material breach by the Administrative Agent of its obligations under
this Agreement or under any other Loan Document, as determined by a court of
competent jurisdiction. Without limiting the foregoing, each Bank agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share as
aforesaid of any reasonable out of pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement and the
other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers.

 

§15.6.           Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the Company
and may be removed at any time with or without cause by the Majority Banks. Upon
any such resignation or removal, the Majority Banks shall have the right to
appoint a successor Administrative Agent that, unless a Default or Event of
Default shall have occurred and then be continuing, is reasonably acceptable to
the Borrowers. If no successor Administrative Agent shall have been so appointed
by the Majority Banks, and shall have accepted such appointment, within 45 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may,on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank, financial institution,
trust company or similar entity regularly engaged in the business of
administering syndicated loans and which successor Administrative Agent shall be
organized under the laws of the United States of America or of any State thereof
and have total assets of at least $1,000,000,000; provided that if the
Administrative Agent shall notify the Company and the Banks that no such
qualifying Person has accepted such appointment, then (x) such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (y) the Company may appoint a
successor Administrative Agent to act until replaced by a successor
Administrative Agent that is appointed by the Majority Banks (which successor
Administrative Agent appointed by the Company shall be a commercial bank,
financial institution, trust company or similar entity regularly engaged in the
business of administering syndicated loans that is organized under the laws of
the United States of America or of any State thereof and have total assets of at
least $1,000,000,000). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents (if not already
discharged therefrom as provided above in this Section). After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this §15 and §16 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 



 - 78 - 

 

 

§15.7.           Lead Arrangers, Etc. The parties identified on the cover hereof
as Lead Arrangers and Joint Bookrunners, Documentation Agents and
Co-Documentation Agents shall have no obligations or liabilities under this
Agreement and the other Loan Documents.

 

§15.8.           Documents. The Administrative Agent will forward to each Bank,
promptly after receipt thereof, a copy of each notice or other document
furnished to the Administrative Agent for such Bank hereunder; provided,
however, that, notwithstanding the foregoing, the Administrative Agent may
furnish to the Banks a monthly summary with respect to Letters of Credit issued
hereunder in lieu of copies of the related Letter of Credit Applications.

 

§15.9.           Action by the Banks, Consents, Amendments, Waivers, Etc. (a) No
failure or delay by the Administrative Agent, any Issuing Bank or any Bank in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Banks hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower or the Guarantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Bank or the Issuing Bank may
have had notice or knowledge of such Default or Event of Default at the time.

 



 - 79 - 

 

 

(b)               Except as otherwise provided in §2.6.1 hereof with respect to
Schedule 2.6.1 and subject to §3.3.2, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by each Borrower and the Majority Banks, and
delivered to the Administrative Agent, or by each Borrower and the
Administrative Agent with the consent of the Majority Banks; provided that no
such agreement shall (i) increase the Commitment of any Bank without the written
consent of such Bank; (ii)reduce the principal amount of any Loan or
Reimbursement Obligations, or reduce the rate of interest on the Loans or reduce
any fees payable hereunder, without the written consent of each Bank affected
thereby; (iii) postpone the date of any payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Bank affected
thereby; (iv) release any Borrower from its Obligations or the Guarantor from
its Guaranteed Obligations hereunder without the written consent of each Bank;
(v) modify §29(a) without the written consent of each Bank; (vi) modify the
definition of “Commitment Percentage”; (vii) change §12.4 in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Bank; or (viii) change any of the provisions of this §15.9 or
any provision of this Agreement requiring action by all the Banks, or the
percentage of Banks constituting “Majority Banks”, without the written consent
of each Bank; provided, further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Swing
Line Bank or any Issuing Bank hereunder without the prior written consent of the
Administrative Agent, the Swing Line Bank or the Issuing Banks, as the case may
be. Notwithstanding anything to the contrary herein, no Defaulting Bank shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (x) the
Commitment of any Defaulting Bank may not be increased or extended or the
maturity of any of its Loans may not be extended, the rate of interest on any of
its Loans may not be reduced and the principal amount of any of its Loans may
not be forgiven, in each case, without the consent of such Defaulting Bank and
(y) any waiver, amendment, consent or modification requiring the consent of all
Banks or each affected Bank that by its terms affects any Defaulting Bank more
adversely than other affected Banks shall require the consent of such Defaulting
Bank. Notwithstanding any provision herein to the contrary, if the
Administrative Agent and the Company acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document (including the schedules and exhibits
thereto), then the Administrative Agent and the Company shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Banks unless, prior to
such time, Banks comprising the Majority Banks have delivered to the
Administrative Agent written notice that such Majority Banks object to such
amendment.

 

§15.10.        Bank ERISA Matters.

 

§15.10.1          Each Bank (x) represents and warrants, as of the date such
Person became a Bank party hereto, to, and (y) covenants, from the date such
Person became a Bank party hereto to the date such Person ceases being a Bank
party hereto, for the benefit of, the Administrative Agent and each other Lead
Arranger and their respective affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:

 

(a)               such Bank is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(b)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(c)               (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Bank, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Bank’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 



 - 80 - 

 

 

(d)               such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Bank.

 

§15.10.2          In addition, unless either (1) sub-clause (a) in the
immediately preceding §15.10.1 is true with respect to a Bank or (2) a Bank has
provided another representation, warranty and covenant in accordance with
sub-clause (d) in the immediately preceding §15.10.1, such Bank further (x)
represents and warrants, as of the date such Person became a Bank party hereto,
to, and (y) covenants, from the date such Person became a Bank party hereto to
the date such Person ceases being a Bank party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of any Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Bank involved in such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

§16.           INDEMNIFICATION. Each Borrower agrees to indemnify and hold
harmless the Banks, the Issuing Banks, the Lead Arrangers and the Administrative
Agent and their affiliates, as well as their and their affiliates’ shareholders,
directors, employees, partners, agents, officers, subsidiaries and affiliates,
from and against all damages, losses, settlement payments, obligations,
liabilities, claims, suits, penalties, assessments, citations, directives,
demands, judgments, actions or causes of action, whether statutorily created or
under the common law, and reasonable costs and expenses incurred, suffered,
sustained or required to be paid by an indemnified party by reason of or
resulting from the transactions contemplated hereby, except any of the foregoing
which result from the gross negligence or willful misconduct of such indemnified
party or a material breach of the obligations of such indemnified party under
this Agreement or under any other Loan Document, as determined by a court of
competent jurisdiction in a final and non-appealable judgment. In any
investigation, enforcement matter, proceeding or litigation, or the preparation
therefor, the Banks, the Issuing Banks, the Lead Arrangers and the
Administrative Agent shall be entitled to select their own counsel and, in
addition to the foregoing indemnity, each Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel (including the non-duplicative
allocated cost of internal counsel), and settlement costs. In the event of the
commencement of any such proceeding or litigation against the Banks or
Administrative Agent by third parties, the Borrowers shall be entitled to
participate in such proceeding or litigation with counsel of their choice at
their expense. In the case of an investigation, litigation or proceeding to
which the indemnity in this §16 applies, such indemnity shall be effective,
subject to the limitations herein, whether or not such investigation, litigation
or proceeding is brought by any Borrower, any Borrower’s equity-holders,
affiliates or creditors or such an indemnified party, whether or not such
indemnified party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The covenants of this §16
shall survive payment or satisfaction of payment of amounts owing with respect
to any Note or the Loans and satisfaction of all the Obligations hereunder and
under the Loan Documents, IT BEING THE INTENT OF THE PARTIES HERETO THAT ALL
SUCH INDEMNIFIED PARTIES SHALL BE INDEMNIFIED FOR THEIR ORDINARY SOLE,
COMPARATIVE OR CONTRIBUTORY NEGLIGENCE. WITHOUT LIMITATION OF THE FOREGOING, NO
PARTY SHALL BE LIABLE TO ANY OTHER PARTY IN RESPECT OF ANY INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES ASSERTED BY SUCH OTHER PARTY WITH RESPECT TO
THE MATTERS CONTEMPLATED BY THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY USE
MADE OR TO BE MADE WITH THE PROCEEDS OF ANY CREDIT EXTENSION HEREUNDER OR
THEREUNDER. Without limiting the provisions of §3.1.3, this §16 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc., arising from any non-Tax claim.

 



 - 81 - 

 

 

§17.           [reserved.]

 

§18.           TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

 

§18.1.           Confidentiality. Each of the Banks and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by any
Borrower or any of its Subsidiaries pursuant to this Agreement that is
identified by such Person as being confidential at the time the same is
delivered to the Banks or the Administrative Agent; provided that nothing herein
shall limit the disclosure of any such information (a) after such information
shall have become public other than through a violation of this §18, or becomes
available to any of the Banks or the Administrative Agent on a non-confidential
basis from a source other than a Borrower, (b) to the extent required by
statute, rule, regulation or judicial process, (c) to counsel, employees,
advisors and/or agents for any of the Banks or the Administrative Agent, (d) to
bank examiners or any other regulatory authority having jurisdiction over any
Bank or any of its affiliates or the Administrative Agent or any self-regulatory
body in which any of such Persons participates, or to auditors or accountants,
(e) to the Administrative Agent, any Bank or any Financial Affiliate, (f) in
connection with any litigation to which any one or more of the Banks, the
Administrative Agent or any Financial Affiliate is a party, or in connection
with the enforcement of rights or remedies hereunder or under any other Loan
Document, (g) to a Bank Affiliate of any Bank or the Administrative Agent, (h)
to any actual or prospective assignee or participant or any actual or
prospective counterparty (or its advisors) to any swap or derivative
transactions referenced to credit or other risks or events arising under this
Agreement or any other Loan Document or to any credit insurance provider
relating to any Borrower and its Obligations so long as such assignee,
participant, counterparty or credit insurance provider, as the case may be,
agrees to be bound by a confidentiality agreement the provisions of which shall
be no less restrictive than §18.1, (i) to the extent such information is
independently discovered or developed by a party hereto without utilizing any
information received from the Borrowers or violating the terms of this §18.1, or
(j) with the consent of the Company. In addition, the Administrative Agent and
the Banks may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the Banks
in connection with the administration of this Agreement and the other Loan
Documents.

 

§18.2.           Prior Notification. Unless specifically prohibited by
applicable law or court order, each of the Banks and the Administrative Agent
shall, prior to disclosure thereof, notify the Company of any request for
disclosure of any such non-public information by any governmental agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Bank by such governmental agency)
or pursuant to legal process.

 

§18.3.           Other. In no event shall any Bank or the Administrative Agent
be obligated or required to return any materials furnished to it or any
Financial Affiliate by any Borrower or any of its Subsidiaries. The obligations
of each Bank under this §18 shall supersede and replace the obligations of such
Bank under any confidentiality letter in respect of this financing signed and
delivered by such Bank to the Company prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans or Reimbursement Obligations from any Bank.

 



 - 82 - 

 

 

§19.        SURVIVAL OF COVENANTS, ETC. Unless otherwise stated herein, all
covenants, agreements, representations and warranties made herein, in the other
Loan Documents or in any documents or other papers delivered by or on behalf of
any Borrower or the Guarantor pursuant hereto shall be deemed to have been
relied upon by the Banks, the Issuing Banks and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by them, and
shall survive the making by the Banks of the Loans and the issuance, extension
or renewal of any Letters of Credit by any Issuing Bank, as herein contemplated,
and shall continue in full force and effect so long as any amount due under this
Agreement, any Obligation, or any Letter of Credit remains outstanding and
unpaid or any Bank has any obligation to make any Loans or any Issuing Bank has
any obligation to issue, extend, or renew any Letters of Credit hereunder. All
statements contained in any certificate or other paper delivered by or on behalf
of any Borrower pursuant hereto or in connection with the transactions
contemplated hereby shall constitute representations and warranties by such
Borrower hereunder.

 

§20.        ASSIGNMENT AND PARTICIPATION. It is understood and agreed that each
Bank shall have the right to assign at any time all or a portion of its
Commitment Percentage and interests in the risk relating to the Loans,
outstanding Letters of Credit and its Commitment hereunder in an amount equal to
or greater than (except in the case of an assignment by a Bank to any other Bank
or Bank Affiliate, or unless otherwise agreed to by the Company and the
Administrative Agent) $5,000,000 (or, if a Bank’s Commitment is less than
$5,000,000, in a minimum amount equal to such Bank’s Commitment; provided that
prior to any Commitment reductions pursuant to §2.6, such Bank’s Commitment was
at least $5,000,000), to additional banks, other financial institutions or Bank
Affiliates (other than Defaulting Banks) with the prior written approval (not to
be unreasonably withheld or delayed) of the Administrative Agent, the Swing Line
Bank and each Issuing Bank and, so long as no Event of Default has occurred and
is continuing, the consent of the Company (provided that (i) the Company’s
consent shall not be required in the case of an assignment by a Bank to any
other Bank, any Bank Affiliate of any Bank or any Approved Fund of any Bank and
(ii) the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof), which approvals
shall not be unreasonably withheld or delayed; provided that no approval shall
be required by the Administrative Agent, the Swing Line Bank, any Issuing Bank
or the Borrowers for any assignment by BNP Paribas to either (A) Bank of the
West or (B) BNP Paribas Fortis. Any Bank may at any time, and from time to time,
assign to any branch, lending office, or Bank Affiliate all or any part of its
rights and obligations under the Loan Documents by notice to the Administrative
Agent and the Company. It is further agreed that each bank or other financial
institution which executes and delivers to the Administrative Agent and the
Company hereunder an Assignment and Assumption substantially in the form of
Exhibit D hereto, or such other form approved by the Administrative Agent (an
“Assignment and Assumption”) together with an assignment fee in the amount of
$3,500 payable by the assigning Bank to the Administrative Agent, shall, on the
date specified in such Assignment and Assumption, become a party to this
Agreement and the other Loan Documents for all purposes of this Agreement and
the other Loan Documents, and its portion of the Commitment, the Loans and
Letters of Credit shall be as set forth in such Assignment and Assumption;
provided, that the Administrative Agent may, in its sole discretion, elect to
waive such assignment fee. The Bank assignor thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption, relinquish its rights (except for indemnity rights
arising out of the period prior to such assignment) and be released from its
obligations under this Agreement and the other Loan Documents; provided that no
assignment by a Defaulting Bank will constitute a waiver or release of any claim
of any party hereunder arising from that Bank’s having been a Defaulting Bank.
In connection with any assignment of rights and obligations of any Defaulting
Bank hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Committed Loans previously requested but not funded by the Defaulting
Bank, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Bank to the Administrative Agent, the Issuing Banks or any Bank
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Committed Loans and participations
in Letters of Credit and Swing Line Loans in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Bank for
all purposes of this Agreement until such compliance occurs. Upon the execution
and delivery of such Assignment and Assumption (a) to the extent applicable, the
Borrowers shall issue Notes (and replacement Notes) or the Administrative Agent
shall make appropriate entries on the applicable loan account(s) to reflect such
assignment of Loan(s); and (b) this Agreement and Schedule 1 shall be deemed to
be appropriately amended to reflect (i) the status of the bank, financial
institution or Bank Affiliate as a party hereto and (ii) the status and rights
of the Banks hereunder. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Banks, and the Commitment
Percentages of, and principal amounts (and stated interest) of the Loans owing
to, each Bank pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and each
Borrower, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by any Borrower and any Bank, at any reasonable time and from
time to time upon reasonable prior notice.

 



 - 83 - 

 

 

Each Bank shall also have the right to grant participations to one or more
banks, other financial institutions or Bank Affiliates (other than Defaulting
Banks) in its Commitment, the Loans and outstanding Letters of Credit. The
documents evidencing any such participation shall limit such participating
bank’s, financial institution’s or Bank Affiliate’s, voting rights with respect
to this Agreement to the matters set forth in §15.9(b)(i) – (v) and
§15.9(b)(vi); and each such participant shall be entitled to the benefit of §3.4
hereof to the extent of its participation, subject to the limitations set forth
therein. Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Bank shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under §5f.103-1(c) of the United States Treasury Regulations.

 

Notwithstanding the foregoing, no assignment or participation shall (a) be made
to any Borrower or any of its affiliates, a Defaulting Bank or any of its
Subsidiaries or a natural person (including any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or (b) operate to increase the Total Commitment hereunder or otherwise
alter the substantive terms of this Agreement, and no Bank which retains a
Commitment hereunder shall have a Commitment of less than $5,000,000, except as
a result of reductions in the Total Commitment pursuant to §2.6 hereof.

 

Anything contained in this §20 to the contrary notwithstanding, any Bank may at
any time pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to secure obligations of such Bank, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
under any of the other Loan Documents or substitute any such pledgee or assignee
for such Bank as a party hereto or thereto.

 

 - 84 - 

 

 

Each Borrower agrees that in addition to disclosures made in accordance with
standard and customary banking practices any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder; provided that such assignees
or participants or potential assignees or participants shall agree to be bound
by §18 hereof.

 

Notwithstanding anything to the contrary contained herein, if at any time a Bank
that is an Issuing Bank or the Swing Line Bank assigns all of its Commitment and
Committed Loans pursuant to this §20, such Bank may, (i) upon 45 days’ notice to
the Company and the Banks, resign as an Issuing Bank and/or (ii) upon 45 days’
notice to the Company, resign as the Swing Line Bank. In the event of any such
resignation as Issuing Bank or Swing Line Bank, the Company shall be entitled to
appoint from among the Banks a successor Issuing Bank or Swing Line Bank
hereunder; provided, however, that (x) no failure by the Company to appoint any
such successor shall affect the resignation of the Bank that has elected to
resign as Issuing Bank or Swing Line Bank, as the case may be, and (y) any such
appointment of a successor Issuing Bank or Swing Line Bank must be acceptable to
the Bank appointed to act in such capacity. If a Bank resigns as Issuing Bank,
it shall retain the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all Reimbursement Obligations with
respect thereto (including the right to require the Banks to make Base Rate
Loans or Canadian Prime Rate Loans or fund Letter of Credit Participations, each
pursuant to §2.6). If a Bank resigns as the Swing Line Bank, it shall retain all
the rights of the Swing Line Bank provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation (including the right to require the Banks to make Base Rate Loans or
fund risk participations in outstanding Swing Line Loans pursuant to §2.5). Upon
the appointment of a successor Issuing Bank and/or Swing Line Bank in accordance
with the foregoing, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Bank or
Swing Line Bank, as the case may be, and (b) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit issued by the
resigning Issuing Bank, if any, that are outstanding at the time such
resignation occurs or make other arrangements satisfactory to the resigning
Issuing Bank to effectively assume the obligations of such resigning Issuing
Bank with respect to such Letters of Credit.

 

§21.        PARTIES IN INTEREST. All the terms of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto and
thereto; provided that neither any Borrower nor the Guarantor shall assign or
transfer its rights or obligations hereunder or thereunder without the prior
written consent of each of the Banks and the Administrative Agent.

 

§22.         NOTICES, ETC.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                 if to any Borrower, the Administrative Agent, an Issuing
Bank or the Swing Line Bank, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 22; and

 

(ii)                if to any other Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Bank on its Administrative Questionnaire then in effect for the
delivery of notices that may contain material non-public information relating to
any Borrower).

 

 - 85 - 

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Notices, requests, financial statements, financial and other
reports, certificates and other information materials and other communications
to the Banks and the Issuing Banks hereunder (collectively, “Communications”)
may be delivered or furnished by electronic communication (including e-mail,
FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Bank or any Issuing Bank pursuant to §2 if such Bank or
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication.
The Administrative Agent, the Swing Line Bank, each Issuing Bank or any Borrower
may each, in its discretion, agree to accept Communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular Communications. Unless
the Administrative Agent otherwise prescribes, (i) Communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) Communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)          Each Borrower further agrees that (i) the Administrative Agent
and/or the Lead Arrangers may make the Communications and/or information
provided by or on behalf of the Borrowers hereunder available to the Banks by
posting the Communications and such other information on SyndTrak, Intralinks or
a substantially similar electronic transmission system (the “Platform”) and (ii)
certain of the Banks (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to any Borrower or
its affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Borrower hereby agrees that (w) all
Communications and such other information that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking such Communications and other information “PUBLIC,”
each Borrower shall be deemed to have authorized the Administrative Agent, the
Lead Arrangers, the Issuing Banks and the Banks to treat such Communications and
other information as not containing any material non-public information with
respect to any Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Communications and other information subject to §18.1, they shall be treated as
set forth in §18.1); (y) all Communications and other information marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Communications and other
information that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to borrower materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to any Borrower or its
securities for purposes of United States Federal or state securities laws.

 

 - 86 - 

 

 

(d)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND ARISING OUT OF ANY BORROWER’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS OR NOTICES THROUGH
THE PLATFORM, ANY OTHER ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING SERVICE, OR
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR MATERIAL BREACH; provided, however, that in no event shall any
Agent Party have any liability to ANY Borrower, any Bank, any Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(e)          The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of this Agreement. Each Bank agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank for purposes of this Agreement. Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

 - 87 - 

 

 

(f)           Nothing herein shall prejudice the right of the Administrative
Agent or any Bank to give any notice or other communication pursuant to this
Agreement in any other manner specified herein.

 

§23.        MISCELLANEOUS. The rights and remedies herein expressed are
cumulative and not exclusive of any other rights which the Banks, the Issuing
Banks or the Administrative Agent would otherwise have. The captions in this
Agreement are for convenience of reference only and shall not define or limit
the provisions hereof. This Agreement and any amendment hereof may be executed
in several counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Agreement it shall not
be necessary to produce or account for more than one such counterpart signed by
the party against whom enforcement is sought. This Agreement, to the extent
signed and delivered by means of a facsimile machine or other electronic imaging
means, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic imaging means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic imaging means as a defense to the formation of a contract and each
party forever waives such defense. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

§24.        CONSENTS, ETC. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated, except as provided in this §24,
subject to the provisions of §15.9. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. Except
as otherwise expressly provided in this Agreement, any consent or approval
required or permitted by this Agreement to be given by the Banks may be given,
and any term of this Agreement or of any other instrument related hereto or
mentioned herein may be amended, and the performance or observance by any
Borrower or the Guarantor of any terms of this Agreement or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of each Borrower and the
Majority Banks. To the extent permitted by law, no course of dealing or delay or
omission on the part of any of the Banks, the Issuing Banks or the
Administrative Agent in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto. No notice to or demand upon any Borrower or
the Guarantor shall entitle any Borrower to other or further notice or demand in
similar or other circumstances.

 

 - 88 - 

 

 

§25.        WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, EACH BORROWER AND THE
GUARANTOR HEREBY WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER IN
ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH BORROWER AND THE GUARANTOR EACH (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, ANY ISSUING BANK, THE
ADMINISTRATIVE AGENT OR ANY AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK, SUCH ISSUING BANK, THE ADMINISTRATIVE AGENT OR SUCH AGENT WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B)
ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, THE BANKS, AND THE ISSUING BANKS
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
BECAUSE OF, AMONG OTHER THINGS, EACH BORROWER’S AND THE GUARANTOR’S WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

§26.        GOVERNING LAW; SUBMISSION TO JURISDICTION; DESIGNATION OF NY PROCESS
AGENT.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS
OF THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
§5-1401, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. EACH BORROWER AND THE GUARANTOR CONSENT AND AGREE THAT ANY SUIT FOR
THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN OR THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF (THE “SUBJECT COURTS”) AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN ANY SUCH SUIT
BEING MADE UPON EACH BORROWER IN ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN
§22. EACH BORROWER AND THE GUARANTOR HEREBY WAIVE ANY OBJECTION THAT THEY MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

Each Canadian Borrower hereby irrevocably appoints CT Corporation System (the
“New York Process Agent”), currently having an office at 28 Liberty Street, New
York, New York 10005, as its agent and attorney-in-fact for receipt of all
writs, summonses and other process in any suit, action or proceeding in the
Subject Courts, and upon any failure of the New York Process Agent to act as
such, each Canadian Borrower will appoint a different New York process agent
acceptable to the Administrative Agent.  Such service may be made by mailing or
delivering a copy of such process to a Canadian Borrower in care of the New York
Process Agent at the New York Process Agent’s above New York address and each
Canadian Borrower hereby irrevocably authorizes and directs the New York Process
Agent to accept such service on its behalf.  Each Canadian Borrower agrees that
the failure of the New York Process Agent to notify such Canadian Borrower of
the existence or contents of any writ, summons or other process shall not
invalidate the effectiveness of the service or delivery of such writ, summons or
process.  Each Canadian Borrower and the Company agree that their submission to
jurisdiction and their consent to service of process by mail are made for the
express benefit of the Administrative Agent, the Issuing Banks and each of the
Banks.

 

 - 89 - 

 

 

§27.        SEVERABILITY. The provisions of this Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction. Without limiting the foregoing provisions of this §27, if and to
the extent that the enforceability of any provisions in this Agreement relating
to Defaulting Banks shall be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws, as determined in good faith by the
Administrative Agent, the Issuing Banks or the Swing Line Bank, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

§28.        GUARANTY.

 

§28.1.          Guaranty. For value received and hereby acknowledged and as an
inducement to the Banks and the Issuing Banks to make the Loans available to the
Borrowers, and issue, extend or renew Letters of Credit for the account of the
Borrowers, the Guarantor hereby unconditionally and irrevocably guarantees (a)
the full punctual payment when due, whether at stated maturity, by acceleration
or otherwise, of all Obligations of each Borrower now or hereafter existing
whether for principal, interest, fees, expenses or otherwise, and (b) the strict
performance and observance by each Borrower of all agreements, warranties and
covenants applicable to such Borrower in the Loan Documents and (c) the
obligations of each Borrower under the Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).

 

§28.2.          Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms hereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Bank, any Issuing
Bank or the Administrative Agent with respect thereto. The liability of the
Guarantor under the guaranty granted under this Agreement with regard to the
Guaranteed Obligations shall be absolute and unconditional irrespective of:

 

(a)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other amendment
or waiver of or any consent to departure from this Agreement or any other Loan
Document (with regard to such Guaranteed Obligations);

 

(b)          any release or amendment or waiver of or consent to departure from
any other guaranty for all or any of its Guaranteed Obligations;

 

(c)          any change in ownership of any Borrower;

 

(d)          any acceptance of any partial payment(s) from any Borrower or the
Guarantor; or

 

(e)          any other circumstance whatsoever which might otherwise constitute
a defense available to, or a discharge of, a guarantor or surety or any Borrower
in respect of its Obligations under any Loan Document.

 

The guaranty under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Banks, the Issuing
Banks or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, all as though such payment had not
been made.

 

 - 90 - 

 

 

§28.3.          Effectiveness; Enforcement. The guaranty under this Agreement
shall be effective and shall be deemed to be made with respect to each Loan and
each Letter of Credit as of the time it is made, issued or extended, or becomes
a Letter of Credit under this Agreement, as applicable. No invalidity,
irregularity or unenforceability by reason of any bankruptcy or similar law, or
any law or order of any government or agency thereof purporting to reduce, amend
or otherwise affect any liability of any Borrower, and no defect in or
insufficiency or want of powers of any Borrower or irregular or improperly
recorded exercise thereof, shall impair, affect, be a defense to or claim
against such guaranty. The guaranty under this Agreement is a continuing
guaranty and shall (a) survive any termination of this Agreement, and (b) remain
in full force and effect until payment in full of, and performance of, all
Guaranteed Obligations and all other amounts payable under this Agreement. The
guaranty under this Agreement is a guaranty of payment (and not of collection)
made for the benefit of the Administrative Agent, the Issuing Banks and the
Banks and their successors and assigns, and may be enforced from time to time as
often as occasion therefor may arise and without requirement on the part of the
Administrative Agent, the Issuing Banks or the Banks first to exercise any
rights against any Borrower, or to resort to any other source or means of
obtaining payment of any of the said obligations or to elect any other remedy.

 

§28.4.          Waiver. Except as otherwise specifically provided in any of the
Loan Documents, the Guarantor hereby waives promptness, diligence, protest,
notice of protest, all suretyship defenses, notice of acceptance and any other
notice with respect to any of its Guaranteed Obligations and the guaranty under
this Agreement and any requirement that the Banks, the Issuing Banks or the
Administrative Agent protect, secure, perfect any security interest or Lien or
any property subject thereto or exhaust any right or take any action against any
Borrower or any other Person. The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses which at any time may be available
to it in respect of its Guaranteed Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect.

 

§28.5.          Expenses. The Guarantor hereby promises to reimburse (a) the
Administrative Agent for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of the guaranty
under this Agreement, the other Loan Documents or any amendment, modification,
approval, consent or waiver hereof or thereof, and (b) the Administrative Agent,
the Issuing Banks and the Banks and their respective affiliates for all
reasonable out-of-pocket fees and disbursements (including reasonable attorneys’
fees), incurred or expended in connection with the enforcement of its Guaranteed
Obligations (whether or not legal proceedings are instituted). The Guarantor
will pay any taxes (including any interest and penalties in respect thereof)
other than the Banks’ taxes based on overall income or profits, payable on or
with respect to the transactions contemplated by the guaranty under this
Agreement, the Guarantor hereby agreeing jointly and severally to indemnify each
Bank with respect thereto.

 

§28.6.          Concerning Joint and Several Liability of the Guarantor.

 

(a)                The Guarantor hereby irrevocably and unconditionally accepts,
not merely as a surety but also as a co-debtor, joint and several liability with
each Borrower, with respect to the payment and performance of all of its
Guaranteed Obligations (including, without limitation, any Guaranteed
Obligations arising under this §28), it being the intention of the parties
hereto that all such Guaranteed Obligations shall be the joint and several
Guaranteed Obligations of the Guarantor and each Borrower without preferences or
distinction among them.

 

(b)                If and to the extent that any Borrower shall fail to make any
payment with respect to any of its Obligations as and when due or to perform any
of its Guaranteed Obligations in accordance with the terms thereof, then in each
such event the Guarantor will make such payment with respect to, or perform,
such Guaranteed Obligation.

 

(c)                The Guaranteed Obligations of the Guarantor under the
provisions of this §28 constitute full recourse obligations of the Guarantor
enforceable against the Guarantor to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstance whatsoever.

 

 - 91 - 

 

 

(d)               Except as otherwise expressly provided in this Agreement, the
Guarantor hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made, or Letters of Credit issued under this Agreement,
notice of any action at any time taken or omitted by the Administrative Agent,
the Issuing Banks or the Banks under or in respect of any of the Guaranteed
Obligations, and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement. The Guarantor hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Guaranteed
Obligations, the acceptance of any payment of any of the Guaranteed Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent, the Issuing Banks or the
Banks at any time or times in respect of any Default or Event of Default by any
Borrower or the Guarantor in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement or any other Loan Document,
any and all other indulgences whatsoever by the Administrative Agent, the
Issuing Banks or the Banks in respect of any of the Guaranteed Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Guaranteed Obligations or the addition,
substitution or release, in whole or in part, of any Borrower or the Guarantor.
Without limiting the generality of the foregoing, the Guarantor assents to any
other action or delay in acting or failure to act on the part of the Banks, the
Issuing Banks or the Administrative Agent with respect to the failure by any
Borrower or the Guarantor to comply with its respective Obligations or
Guaranteed Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this §28, afford grounds for terminating, discharging or relieving the
Guarantor, in whole or in part, from any of the Guaranteed Obligations under
this §28, it being the intention of the Guarantor that, so long as any of the
Guaranteed Obligations hereunder remain unsatisfied, the Guaranteed Obligations
of the Guarantor under this §28 shall not be discharged except by performance
and then only to the extent of such performance. The Guaranteed Obligations of
the Guarantor under this §28 shall not be diminished or rendered unenforceable
by any winding up, reorganization, arrangement, liquidation, reconstruction or
similar proceeding with respect to any Borrower or the Guarantor or the Banks,
the Issuing Banks or the Administrative Agent. The joint and several liability
of the Guarantor hereunder shall continue in full force and effect
notwithstanding any absorption, merger, consolidation, amalgamation or any other
change whatsoever in the name, membership, constitution or place of formation of
any Borrower or the Guarantor, the Banks, the Issuing Banks or the
Administrative Agent.

 

(e)               The Guarantor shall be liable under this §28 only for the
maximum amount of such liabilities that can be incurred under applicable law
without rendering this §28 voidable under applicable law relating to fraudulent
conveyance and fraudulent transfer, and not for any greater amount. Accordingly,
if any obligation under any provision under this §28 shall be declared to be
invalid or unenforceable in any respect or to any extent, it is the stated
intention and agreement of the Guarantor, the Administrative Agent, the Issuing
Banks and the Banks that any balance of the obligation created by such provision
and all other obligations of the Guarantor under this §28 to the Banks, the
Issuing Banks or the Administrative Agent shall remain valid and enforceable,
and that all sums not in excess of those permitted under applicable law shall
remain fully collectible by the Banks, the Issuing Banks and the Administrative
Agent from any Borrower or the Guarantor, as the case may be.

 

 - 92 - 

 

 

(f)                The provisions of this §28 are made for the benefit of the
Administrative Agent, the Issuing Banks and the Banks and their successors and
assigns, and may be enforced in good faith by them from time to time against the
Guarantor as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, the Issuing Banks or the Banks first to
marshal any of their claims or to exercise any of their rights against any
Borrower or the Guarantor or to exhaust any remedies available to them against
any Borrower or the Guarantor or to resort to any other source or means of
obtaining payment of any of the obligations hereunder or to elect any other
remedy. The provisions of this §28 shall remain in effect until all of the
Guaranteed Obligations shall have been paid in full or otherwise fully satisfied
and the Commitments have expired and all outstanding Letters of Credit have
expired, matured or otherwise been terminated. If at any time, any payment, or
any part thereof, made in respect of any of the Guaranteed Obligations, is
rescinded or must otherwise be restored or returned by the Banks, the Issuing
Banks or the Administrative Agent upon the insolvency, bankruptcy or
reorganization of any Borrower or the Guarantor, or otherwise, the provisions of
this §28 will forthwith be reinstated in effect, as though such payment had not
been made.

 

§28.7.          Waiver. Until the final payment and performance in full of all
of the Obligations, the Guarantor shall not exercise and the Guarantor hereby
waives any rights the Guarantor may have against any Borrower arising as a
result of payment by the Guarantor hereunder, by way of subrogation,
reimbursement, restitution, contribution or otherwise, and will not prove any
claim in competition with the Administrative Agent, the Issuing Banks or any
Bank in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; the Guarantor will not claim
any setoff, recoupment or counterclaim against any Borrower in respect of any
liability of any Borrower to the Guarantor; and the Guarantor waives any benefit
of and any right to participate in any collateral security which may be held by
the Administrative Agent, the Issuing Banks or any Bank.

 

§28.8.          Subrogation; Subordination. The payment of any amounts due with
respect to any indebtedness of any Borrower for money borrowed or credit
received now or hereafter owed to the Guarantor is hereby subordinated to the
prior payment in full of all of the Obligations. The Guarantor agrees that,
after the occurrence of any default in the payment or performance of any of the
Obligations, the Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of any Borrower to the Guarantor until all of the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, the Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness while any Obligations are still outstanding, such amounts
shall be collected, enforced and received by the Guarantor as trustee for the
Banks, the Issuing Banks and the Administrative Agent and be paid over to the
Administrative Agent at Default, for the benefit of the Banks, the Issuing
Banks, and the Administrative Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions hereof.

 

§28.9.          Consent and Confirmation. The Guarantor hereby (i) consents,
acknowledges and agrees to the amendment and restatement of the Existing Credit
Agreement provided hereby and set forth herein, (ii) confirms and ratifies in
all respects this Agreement and the enforceability of this Agreement in
accordance with its terms, and (iii) confirms and agrees that the Guarantor’s
payment and performance obligations under this Agreement, and the Guaranteed
Obligations, do and shall continue as to and include all Obligations upon and
after the effectiveness of this Agreement and the amendment and restatement of
the Existing Credit Agreement contemplated hereby.

 

§29.           PRO RATA TREATMENT.

 

(a)               Notwithstanding anything to the contrary set forth herein,
each payment or prepayment of principal and interest received hereunder shall be
distributed pro rata among the Banks, in accordance with the aggregate
outstanding principal amount of the Obligations owing to each Bank divided by
the aggregate outstanding principal amount of all Obligations.

 

 - 93 - 

 

 

(b)               Each Bank agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against any Borrower (pursuant to
§13 or otherwise), including a secured claim under Section 506 of the Bankruptcy
Code or any other Debtor Relief Law or other security or interest arising from
or in lieu of, such secured claim, received by such Bank under any applicable
bankruptcy, insolvency or other similar law or otherwise, obtain payment
(voluntary or involuntary) in respect of the Notes, Loans, Reimbursement
Obligations and other Obligations held by it (other than pursuant to §3.4) as a
result of which the unpaid principal portion of the Notes and the Obligations
held by it shall be proportionately less than the unpaid principal portion of
the Notes and the Obligations held by any other Bank, it shall be deemed to have
simultaneously purchased from such other Bank a participation in the Notes and
the Obligations held by such other Bank, so that the aggregate unpaid principal
amount of the Notes and the Obligations and participations in Notes and
Obligations held by each Bank shall be in the same proportion to the aggregate
unpaid principal amount of the Notes and the Obligations then outstanding as the
principal amount of the Notes and the Obligations held by it prior to such
exercise of banker’s lien, setoff or counterclaim was to the principal amount of
all Notes and Obligations outstanding prior to such exercise of banker’s lien,
setoff or counterclaim; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this §29 and the payment
giving rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest and (ii) the provisions
of this Section shall not be construed to apply to (x) any payment made by or on
behalf of any Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Bank), or (y) any payment obtained by a Bank as consideration for
the assignment of or sale of a participation in any of its Committed Loans or
sub-participations in Reimbursement Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower expressly consents to the foregoing arrangements and agrees that
any Person holding such a participation in the Obligations deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by any Borrower to such
Person as fully as if such Person had made a Loan directly to such Borrower in
the amount of such participation.

 

§30.         FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

§31.         USA PATRIOT Act. Each Bank hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act and the Canadian AML Acts,
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower,
information concerning its direct and indirect holders of equity interests and
other Persons exercising control over it, and other information that will allow
such Bank to identify such Borrower in accordance with the USA PATRIOT Act and
the Canadian AML Acts. Each Borrower and each of its Subsidiaries shall provide
such information and take such actions as are reasonably requested by the
Administrative Agent or any Bank in order to assist the Administrative Agent and
the Banks in maintaining compliance with the USA PATRIOT Act and the Canadian
AML Acts.

 

 - 94 - 

 

 

§32.         No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers and the Guarantor acknowledges and agrees, and
acknowledges its affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Banks and the Lead Arrangers are arm’s-length commercial transactions
between each Borrower, the Guarantor and their respective affiliates, on the one
hand, and the Administrative Agent, the Banks and the other Lead Arrangers, on
the other hand, (B) each of the Borrowers and the Guarantor has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Borrower and the Guarantor is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Bank and each Lead Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower, the Guarantor or any of their respective affiliates, or any
other Person and (B) neither the Administrative Agent nor any Bank nor any Lead
Arranger has any obligation to any Borrower, the Guarantor or any of their
respective affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Banks and the Lead Arrangers
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of any Borrower, the Guarantor and
their respective affiliates, and neither the Administrative Agent nor any Bank
nor any Lead Arranger has any obligation to disclose any of such interests to
any Borrower, the Guarantor or any of their respective affiliates. To the
fullest extent permitted by law, each of the Borrowers and the Guarantor hereby
waives and releases any claims that it may have against the Administrative
Agent, the Banks and the other Lead Arrangers with respect to any breach or
alleged breach of any agency or fiduciary duty to any Borrower, the Guarantor or
any of their respective affiliates in connection with any aspect of any
transaction contemplated hereby.

 

§33.         Payments set aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, an Issuing Bank or any
Bank, or the Administrative Agent, an Issuing Bank or any Bank exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, an Issuing Bank or such Bank in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Bank and each Issuing Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Banks and each Issuing Bank under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

§34.         ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notice, Swing Line Loan Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

 - 95 - 

 

 

§35.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Bank or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Bank or any Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

§35.1.          the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Bank or Issuing Bank that is an EEA Financial Institution;
and

 

§35.2.          the effects of any Bail-in Action on any such liability,
including, if applicable:

 

§35.2.1          a reduction in full or in part or cancellation of any such
liability;

 

§35.2.2          a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

§35.2.3          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

§36.         Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (including without limitation, the Criminal Code
(Canada)) (the “Maximum Rate”). If the Administrative Agent or any Bank shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Company. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Bank
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

 - 96 - 

 

 

§37.         Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent, any
Issuing Bank or any Bank hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Issuing Bank or such Bank, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Issuing
Bank or such Bank, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Issuing Bank or any Bank from any Loan
Party in the Agreement Currency, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, such Issuing Bank or such Bank, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent, any Issuing
Bank or any Bank in such currency, the Administrative Agent, such Issuing Bank
or such Bank, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
applicable law).

 

§38.         acknowledgement regarding any supported qfcs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

§38.1.           In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Bank shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

  

§38.2.          As used in this §38, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

 - 97 - 

 

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

[Remainder of page is intentionally left blank; signature pages follow]

 

 - 98 - 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

  THE BORROWERS AND GUARANTOR:       WASTE MANAGEMENT, INC.       By: /s/ David
L. Reed   Name: David L. Reed   Title: Vice President and Treasurer       Waste
Management of Canada
Corporation       By: /s/ David L. Reed   Name: David L. Reed   Title: Vice
President and Treasurer       WM Quebec INC.       By: /s/ David L. Reed   Name:
David L. Reed   Title: Vice President and Treasurer       WASTE MANAGEMENT
HOLDINGS, INC.       By: /s/ David L. Reed   Name: David L. Reed   Title: Vice
President and Treasurer       By: /s/ Jeff Bennett   Name: Jeff Bennett   Title:
Assistant Treasurer

  



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page



 



 



 

  THE ADMINISTRATIVE AGENT:       BANK OF AMERICA, N.A., as Administrative Agent
          By: /s/ Melissa Mullis   Name: Melissa Mullis   Title: Assistant Vice
President

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page



 





 

 

  THE BANKS:       BANK OF AMERICA, N.A., as a Bank, Swing Line Bank and an
Issuing Bank           By: /s/ Michael Contreras   Name: Michael Contreras  
Title: Vice President

  



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 



 

 



  BANK OF AMERICA, N.A., acting through its Canada Branch, as a Bank          
By: /s/ Medina Sales de Andrade   Name: Medina Sales de Andrade   Title: Vice
President

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 

 

  JPMORGAN CHASE BANK, N.A., as a Bank and an Issuing Bank           By: /s/
Peter S. Predun   Name: Peter S. Predun   Title: Executive Vice President

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 

 

 

  BARCLAYS BANK PLC, as a Bank and an Issuing Bank           By: /s/ Craig
Malloy   Name: Craig Malloy   Title: Director

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 







 



 

  MIZUHO BANK, LTD., as a Bank and an Issuing Bank           By: /s/ Donna
DeMagistris   Name: Donna DeMagistris   Title: Authorized Signatory

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page



 





 



 

  THE BANK OF NOVA SCOTIA, as a Bank and an Issuing Bank           By: /s/ Frans
Braniotis   Name: Frans Braniotis   Title: Managing Director



 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 



 



 

  BNP PARIBAS, as a Bank           By: /s/ Michael Pearce   Name: Michael Pearce
  Title: Managing Director       By: /s/ Mike Hoffman   Name: Mike Hoffman  
Title: Director

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page



 





 



 

  CITIBANK, N.A., as a Bank           By: /s/ Millie Schild   Name: Millie
Schild   Title: Vice President

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 



 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank           By: /s/ Ming K. Chu  
Name: Ming K. Chu   Title: Director       By: /s/ Annie Chung   Name: Annie
Chung   Title: Director

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page



 





 



 

  MUFG BANK, LTD., as a Bank           By: /s/ Maria F. Maia   Name: Maria F.
Maia   Title: Director

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 



 

  PNC BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank           By:
/s/ Andrea Kinnik   Name: Andrea Kinnik   Title: Senior Vice President          
PNC BANK CANADA BRANCH, as a Bank           By: /s/ David T. Olsen   Name: David
T. Olsen   Title: Principal Officer and     Regional President – Canada

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as a Bank           By: /s/ Michael
Maguire   Name: Michael Maguire   Title: Executive Director

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page



 





 



 

  U.S. BANK NATIONAL ASSOCIATION, as a Bank           By: /s/ Kara P. Van Duzee
  Name: Kara P. Van Duzee   Title: Vice President

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 







 



 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank and an Issuing Bank        
  By: /s/ Greg Strauss   Name: Greg Strauss   Title: Director

 



Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 

 

  BANK OF CHINA, NEW YORK BRANCH, as a Bank           By: /s/ Raymond Qiao  
Name: Raymond Qiao   Title: Executive Vice President



 

Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

  



 



 

  BRANCH BANKING AND TRUST COMPANY, as a Bank           By: /s/ Viscount P.
Cornwall   Name: Viscount P. Cornwall   Title: Senior Vice President

 

Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 

 



  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank           By: /s/ Judith E.
Smith   Name: Judith E. Smith   Title: Authorized Signatory           By: /s/
Lingzi Huang   Name: Lingzi Huang   Title: Authorized Signatory

 

Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 



 

  GOLDMAN SACHS BANK USA, as a Bank           By: /s/ Ryan Durkin   Name: Ryan
Durkin   Title: Authorized Signatory

  

Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 



 

  COMERICA BANK, as a Bank           By: /s/ L. J. Perenyi   Name: L. J. Perenyi
  Title: Vice President

 

Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 



 

  THE BANK OF NEW YORK MELLON, as a Bank           By: /s/ Rachael Dolinish  
Name: Rachael Dolinish   Title: Vice President

 

Waste Management, Inc.

Fifth Amended and Restated Revolving Credit Agreement

Signature Page

 





 

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date: ___________, _____[1]

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Revolving Credit
Agreement, dated as of November 7, 2019 (as amended, modified, supplemented,
restated and in effect from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among Waste Management,
Inc., a Delaware corporation (the “Company”), Waste Management of Canada
Corporation, a Nova Scotia unlimited company (“WMOCC”), WM Quebec Inc., a
corporation incorporated under the laws of Canada (“WMQ”, and together with
WMOCC, the “Canadian Borrowers”, and the Canadian Borrowers together with the
Company, the “Borrowers”, and each individually, a “Borrower”), Waste Management
Holdings, Inc., a wholly owned Subsidiary of the Company, as Guarantor, the
Banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swing Line Bank.

 

The Company hereby requests, on behalf of itself or, if applicable, the Canadian
Borrower referenced below (the “Applicable Canadian Borrower”) (select one):

  

Indicate:
Borrowing
or Conversion
or
Continuation
and Date Indicate:
Applicable
Borrower
Name Indicate: Requested Amount [Indicate:
Currency]

Indicate:
[Base Rate Loan
or
Eurocurrency
Rate Loan]

For Eurocurrency
Rate Loans
Indicate:
Interest Period (e.g.
1, 2, 3 or 6 month
interest period)

                                   

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of §2.1 of the Agreement.

 





 



1        Note to Borrower. All requests submitted under a single Loan Notice
must be effective on the same date. If multiple effective dates are needed,
multiple Loan Notices will need to be prepared and signed.

  



   

 



  



  WASTE MANAGEMENT, INC.       By:             Name:     Title:  



 





   

 

 

EXHIBIT B

 

FORM OF SWING LINE LOAN REQUEST

 

Date: ___________, _____

 

To:Bank of America, N.A., as Swing Line Bank
Bank of America, N.A., as Administrative Agent



 

Ladies and Gentlemen:

 

Reference is made to that certain Fifth Amended and Restated Revolving Credit
Agreement, dated as of November 7, 2019 (as amended, modified, supplemented,
restated and in effect from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined), among Waste Management,
Inc., a Delaware corporation (the “Company”), Waste Management of Canada
Corporation, a Nova Scotia unlimited company (“WMOCC”), WM Quebec Inc., a
corporation incorporated under the laws of Canada (“WMQ”, and together with
WMOCC, the “Canadian Borrowers”, and the Canadian Borrowers together with the
Company, the “Borrowers”, and each individually, a “Borrower”), Waste Management
Holdings, Inc., a wholly owned Subsidiary of the Company (the “Guarantor”), the
Banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swing Line Bank.



 

The undersigned hereby requests a Swing Line Loan:

 

1.         On                            (a Business Day).

 

2.         In the amount of $                                   .

 

This Swing Line Loan Request complies with the requirements of the provisos to
the first sentence of §2.5.1 of the Agreement.

  



  WASTE MANAGEMENT, INC.       By:             Name:     Title:  

 



   

 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

¨ Check for distribution to PUBLIC and Private side Lenders2

 

Compliance Certificate dated ________

 

I, _______________, [Chief Financial Officer] [Chief Accounting Officer]
[Corporate Treasurer] of WASTE MANAGEMENT, INC. (the “Company”) certify that (i)
no Default or Event of Default exists, (ii) the Borrowers and their Subsidiaries
are in compliance with §§7, 8 and 9 of the Fifth Amended and Restated Revolving
Credit Agreement dated as of November 7, 2019 (as amended, modified,
supplemented, restated and in effect from time to time, the “Credit Agreement”)
and (iii) the calculation of the debt restrictions in §8.1 of the Credit
Agreement attached hereto as Schedule 1 is true, correct and complete [as of the
end of the quarter ended ________]. Computations to evidence compliance with §9
of the Credit Agreement are detailed below. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.

 





  WASTE MANAGEMENT, INC.        By:             Name:     Title:  

 



   

 

   

§9          Leverage Ratio    

Consolidated Net Income (or Deficit)

Plus (without duplication):

interest expense

equity in losses (earnings) of unconsolidated entities

income tax expense

non-cash write-downs or write-offs of assets

losses attributable to the extinguishment of Indebtedness

Minus non-cash extraordinary gains on the sale of assets

 

$___________(i)

 

$___________(ii)

$___________(iii)

$___________(iv)

$___________(v)

$___________(vi)

$___________(vii)

      EBIT (sum of (i) through (vi) minus (vii))   $___________(a)      

Consolidated Net Income of Acquired Businesses

Plus (without duplication):

interest expense

equity in losses (earnings) of unconsolidated entities

income tax expense

non-cash writedowns or write-offs of assets

losses attributable to the extinguishment of Indebtedness

Minus non-cash extraordinary gains on the sale of assets

 

$___________(i)

 

$___________(ii)

$___________(iii)

$___________(iv)

$___________(v)

$___________(vi)

$___________(vii)

 

EBIT of Acquired Businesses (sum of (i) through (vi) minus (vii))  
$___________(b)       Sum of (a) plus (b)   $___________(c)       Plus:    
Depreciation expense   $___________(i) Amortization expense   $___________(ii)  
    EBITDA (sum of (c), (i) and (ii))   $___________(d)       The sum of the
following (calculated on a consolidated basis for the Company and its
Subsidiaries):     Indebtedness for borrowed money   $___________(i)

Obligations for deferred purchase price of property or services (other than
trade payables)

 



$___________(ii)

Obligations evidenced by debt instruments   $___________(iii) Obligations under
conditional sales   $___________(iv) Obligations, liabilities and indebtedness
under Capitalized Leases  

$___________(v)

Obligations, liabilities and indebtedness under bonding arrangements (to the
extent that a surety has been called upon to make payment on a bond)  

$___________(vi)

Guaranties of the Indebtedness of others   $___________(vii) Indebtedness
secured by liens or encumbrances on property   $___________(viii) Non-contingent
reimbursement obligations with respect to letters of credit   $___________(ix)  
    Total Debt (sum of (i) through (ix))   $___________(e)       Ratio of (e) to
(d)   ________:________      

Maximum permitted:3

 

 

3.75 : 1.00

 



 



2 If this is not checked, this certificate will only be posted to Private side
Lenders.

 

3 If an Acquisition permitted under the Credit Agreement involving aggregate
consideration in excess of $200,000,000 occurs during a fiscal quarter, the
Company shall have the right to increase the maximum permitted Leverage Ratio
required to be maintained under §9 of the Credit Agreement to 4.25:1.00 during
an Elevated Leverage Ratio Period so long as there is at least one fiscal
quarter end after the end of each Elevated Ratio Leverage Period at which the
Leverage Ratio is less than or equal to 3.75:1.00; provided that there shall be
no more than two Elevated Leverage Ratio Periods during the term of the Credit
Agreement.

 



 

 

 

Schedule 1

  

[To be attached]

 



 

 

 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.



 



For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities8) and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Bank)][the respective Assignors (in their respective
capacities as Banks)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 



 



4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

6 Select as appropriate.

 

7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

8 Include all applicable subfacilities.

 



 

 

 

1. Assignor[s]:                                                                 
  [Assignor [is][is not] a Defaulting Bank]       2. Assignee[s]:
                                                                   [for each
Assignee, indicate [Bank Affiliate][Approved Fund] of [identify Bank]]       3.
Borrowers: Waste Management, Inc., Waste Management of Canada Corporation and WM
Quebec Inc.       4. Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement       5. Credit Agreement: Fifth
Amended and Restated Credit Agreement, dated as of November 7, 2019, among Waste
Management, Inc. (the “Company”), Waste Management of Canada Corporation
(“WMOCC”) and WM Quebec Inc. (“WMO”, and together with the Company and WMOCC,
each a “Borrower” and collectively the “Borrowers”), Waste Management
Holdings, Inc., as Guarantor, the Banks from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, an Issuing Bank, and Swing Line
Bank       6. Assigned Interest[s]:  

 

 

 

 

Assignor[s]9

 

 

 

Assignee[s]10

 

 

Facility

Assigned11

Aggregate
Amount of
Commitment/
Loans for all
Banks under such
Facility12 Amount of
Commitment/
Loans
Assigned
under such
Facility Percentage
Assigned of
Commitment/
Loans under
such Facility13

 

 

CUSIP

 

Number

      $ $ %                

 



[7. Trade Date:     __________________]14



  

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 



9 List each Assignor, as appropriate.

 

10 List each Assignee and, if available, its market entity identifier, as
appropriate.

 

11 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

 

12 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

13 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

  

14 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.





 



   

 



 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



    ASSIGNOR[S]15     [NAME OF ASSIGNOR]           By:         Title:          
[NAME OF ASSIGNOR]           By:         Title:                 ASSIGNEE[S]16  
  [NAME OF ASSIGNEE]           By:         Title:           [NAME OF ASSIGNEE]  
        By:         Title:



 



[Consented to and]17 Accepted:           BANK OF AMERICA, N.A., as
Administrative Agent           By:                       Title:          
[Consented to:]18           [WASTE MANAGEMENT, INC.           By:        
Title:]    



   



 



15 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

16 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

17 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

18 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Bank, Issuing Banks) is required by the terms of the Credit
Agreement.

 



 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Fifth Amended and Restated Credit Agreement, dated as of November 7, 2019, among
Waste Management, Inc., Waste Management of Canada Corporation and WM Quebec
Inc., collectively as Borrowers, Waste Management Holdings, Inc., as Guarantor,
the Banks from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank, and Swing Line Bank

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1.       Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Bank; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents [or any collateral thereunder], (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.       Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under §20 of the
Credit Agreement (subject to such consents, if any, as may be required under §20
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Bank thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Bank thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to §7.4 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Bank,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

 



 

 

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



 

 

 

EXHIBIT E

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

See attached.

 



 

 

 

[tm1920691d2_ex10-1img007.jpg] [tm1920691d2_ex10-1img008.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LSTA/LMA Standard Administrative Details Form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Loan Market Association ("LMA") and Loan Syndications & Trading Association
("LSTA") consent to the use and reproduction of this document for the
preparation and documentation of agreements relating to transactions or
potential transactions in the loan markets.

 

© Loan Market Association, Loan Syndications & Trading Association. All rights
reserved.

 

LSTA/LMA Standard Administrative Details Form

 

LSTA and LMA, Effective May 31, 2018

 



 

 

 



BORROWER DETAILS





Borrower Name Waste Management

 



ENTITY DETAILS



Name Lender’s name as it appears on tax/registration documentation. MEI Markit
Entity ID





GIIN FATCA Global Intermediary Identification Number (Optional) CRN UK Company
Registration Number (Optional) LEI Legal Entity ID (Optional)







Entity Type Type of lender. If lender/entity type does not appear in list, you
may provide your own value.







Address (of Lending Office):

Registered address of lending office, including country of domicile.

 

Signature Block:

Signature Block as it would appear on settlement documentation. E.g. (for
separately managed account):
ABC Fund
by 123 Asset Management as Advisor



Fund Manager Name of fund/asset manager, as would be referenced in the sig.
block. MEI Markit Entity ID Lender Parent Name of legal parent if different from
lender entity. (Optional) MEI Markit Entity ID



 



NOTICE/SERVICING MESSAGE DELIVERY INSTRUCTIONS





Firm Name of Company Fax Fax Number Email Email Address Email Pfd. Firm Name of
Company Fax Fax Number Email Email Address Email Pfd.

 



STANDARD SETTLEMENT INSTRUCTIONS / WIRING INSTRUCTIONS





Currency Applicable Currency. Account With Institution Name of Beneficiary’s
Bank (usually custodian/trustee) SWIFT BIC 8/11-Character BIC of Beneficiary’s
Bank ABA # Routing # or UK Sort Code of Beneficiary’s Bank (optional)
Beneficiary Customer Name of Ultimate Beneficiary (Lender) Beneficiary Account #
Account # of Ult. Beneficiary IBAN IBAN of Ultimate Beneficiary (opt)

Payment Reference

(Remittance Info)

Use Standard Wire Reference Format*:

[Borrower Name]

[Facility Name/Abbr.] [Facility/Deal CUSIP/ISIN]

[Payment Purpose(s)] [Transaction Reference ID]

Special Instructions  



 

Template above can be used for wire instructions where receiving bank is
custodian/trustee, and lender has dedicated account. Additional templates
provided at Appendix A.

 



SERVICE PROVIDERS & THIRD-PARTY DATA ACCESS







  Doc. Delivery Recon & Inventory





Role Custodian/Trustee Name Name of Company MEI Markit Entity ID ☐ ☐ Role
Relationship to lender. Name Name of Company MEI Markit Entity ID ☐ ☐



 



 

 

 



CREDIT CONTACTS (LEGAL DOCUMENTATION, AMENDMENTS & WAIVERS)





Name Name of group or individual. Select group or Individual Firm Firm with
which contact is affiliated.





Address: Registered address of contact’s office (if different than the lender’s
office), including country of domicile.

 

 





Phone   Fax   Email  





☐ Data Room Access Pfd. Contact Method Preferred contact method for inquiries.

 

Copy and paste section above to add any additional contacts. It is recommended
that at least one of the contacts be a group.

 



OPERATIONS CONTACTS (INQUIRIES ONLY)





Name Name of group or individual. Select group or Individual Firm Firm with
which contact is affiliated.





Address: Registered address of contact’s office (if different than the lender’s
office), including country of domicile.

 

 





Phone   Fax   Email  





☐ Settlements ☐ Servicing ☐ SSI Verification ☐ KYC Pfd. Contact Method Preferred
contact method for inquiries.







 

Copy and paste section above to add any additional contacts. It is recommended
that at least one of the contacts be a group.



 



OPERATIONS CLOSER CONTACTS





Name Name of group or individual. Select group or Individual Firm Firm with
which contact is affiliated.





Address: Registered address of contact’s office (if different than the lender’s
office), including country of domicile.

 

 





Phone   Fax   Email  





☐ Settlements ☐ Servicing ☐ SSI Verification ☐ KYC Pfd. Contact Method Preferred
contact method for inquiries.



 

Copy and paste section above to add any additional contacts. It is recommended
that at least one of the contacts be a group.

 



 

 

 



LETTER OF CREDIT CONTACTS





Name Name of group or individual. Select group or Individual Firm Firm with
which contact is affliated.





Address: Registered address of contact’s office (if different than the lender’s
office), including country of domicile.

 

 





Phone Phone Number (opt. for groups) Fax Fax Number Email Email Address





  Pfd. Contact Method Preferred contact method for inquiries.

 

Copy and paste section above to add any additional contacts. It is recommended
that at least one of the contacts be a group.

 



ADDITIONAL ENTITY DETAILS & KYC INFORMATION



Country of
Incorporation Country of Incorporation of lender Country of Tax
Residence Country of Residence of lender for tax purposes EIN US Employee ID
Number UK Treaty Passport # UK Treaty Passport # US Tax Form Type of tax form
used/attached UK Treaty Passport
Expiry Date UK Treaty Passport Expiry Date Entity
Referenced As Primary Entity



 

 



CURRENCIES AND JURISDICTIONS FOR MULTICURRENCY TRANSACTIONS INFORMATION



 



   PLEASE CHECK BOX OF THE CURRENCIES YOUR INSTITUTION CAN FUND UNDER THIS
TRANSACTION:



 



¨  CAD ¨        ¨        ¨   ¨        ¨        ¨   ¨        ¨        ¨       
¨        ¨       



 



   PLEASE CHECK BOX IF YOUR INSTITUTION IS LICENSED TO FUND TO BORROWERS LOCATED
IN THE FOLLOWING COUNTRIES:



 



¨ ¨        ¨        ¨ ¨        ¨        ¨ ¨        ¨        ¨        ¨       
¨       

 



 

 

 



Appendix A: Additional Wire Instruction Templates and Bank of America USD / FX
Wire Instructions:

 

Template below can be used for wire instructions where recipient is intermediary
bank with nostro account for custodian and the Lender does not have a dedicated
account. Lender may copy and paste the template below as many times as necessary
to capture various currency remittance instructions.

 

Currency Applicable Currency. Correspondent Bank Name of Receiver’s
Correspondent Bank (SWIFT 54a) SWIFT BIC 8/11-Character SWIFT BIC of
Correspondent Bank Intermediary Bank Name of Intermediary Bank (SWIFT 56a) SWIFT
BIC 8/11-Character SWIFT BIC of Intermediary Bank ABA # ABA/Routing # or UK Sort
Code of Intermediary Bank (optional) Account With Institution Name of
Beneficiary’s Bank – usually custodian (SWIFT 57a) SWIFT BIC 8/11-Character
SWIFT BIC of Beneficiary’s Bank IBAN IBAN of  Beneficiary’s Bank at Intermediary
Beneficiary Customer Name of Ultimate Beneficiary (Lender) (SWIFT 59a)
Beneficiary Account # Account #/Code of Ult. Beneficiary

Payment Reference

(Remittance Info)

Use Standard Wire Reference Format*:

[Borrower Name]

[Facility Name/Abbr.] [Facility/Deal CUSIP/ISIN]

[Payment Purpose(s)] [Transaction Reference ID]

Special Instructions  

 

Lender’s Payment Instructions:

 

Please input payment instructions for each respective currency referenced in
CURRENCIES AND JURISDICTIONS FOR MULTICURRENCY TRANSACTIONS INFORMATION section
above. If your respective institution is unable to fund any of the currencies
noted, please notify Administrative Agent immediately.

 

Bank of America’s Payment Instructions:

 

USD Payment Instructions:

 

Pay to:       Bank of America, N.A. 

ABA # 026009593

New York, NY

Account #: 1366072250600

Attn: Wire Clearing Acct for Syn Loans - LIQ

Ref:  Waste Management

 

Foreign Currency Payment Instructions:

 

[tm1920691d2_ex10-1img005.jpg]

 



 

 

 

Appendix B: Lender’s Organizational Structure and Tax Status:

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly.

 

Lender Taxpayer Identification Number (TIN):    

 

Tax Withholding Form Delivered to Bank of America (circle applicable one):

 

W-9        W-8BEN        W-8BEN-E     W-8ECI        W-8EXP      W-8IMY     

 

Tax Contact:                 First:     MI:           Last:     Title:          
      Street Address:                 Suite/ Mail Code:                 City:  
  State:           Postal Code:     Country:           Telephone:     Facsimile:
          E-Mail Address:                 SyndTrak E-Mail Address:              
 

 

NON–U.S. LENDER INSTITUTIONS

 

1.Corporations:

 

If your institution is organized outside of the United States, is classified as
a Corporation or other non-flow through entity for U.S. federal income tax
purposes, and is the beneficial owner of the interest and other income it
receives, you must complete one of the following three tax forms, as applicable
to your institution: a.) Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (and a U.S. Tax
Compliance Certificate if applicable)) or Form W-8BEN-E, b.) Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States), or c.) Form W-8EXP
(Certificate of Foreign Government or Other Foreign Organization for United
States Tax Withholding and Reporting).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S.  Please refer
to the instructions when completing the form applicable to your institution.

 

2.Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form  W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding and Reporting) must
be completed by the intermediary together with a withholding statement. 
Flow-through entities other than Qualified Intermediaries are required to
include tax forms for each of the underlying beneficial owners.

 

Please refer to the instructions when completing this form

 



 

 

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[tm1920691d2_ex10-1img006.jpg]

 



 

 

 

EXHIBIT F

 

FORM OF LETTER OF CREDIT REQUEST

 

WASTE MANAGEMENT, INC.

Fifth Amended and Restated Revolving Credit Agreement


(the “Credit Agreement”) dated as of November 7, 2019

 

 

Letter of Credit Request Under §2.6.1   Total Commitment Maximum Drawing Amount
of Letters of Credit outstanding Amount of this Request from Letter of Credit
Application
(attached) -- U.S. Dollars -- Canadian Dollars Loans Outstanding Maximum Drawing
Amount of all outstanding and Requested
Letters of Credit (must not exceed the Total Commitment
minus Total of all Loans outstanding)



 

 

 

 

I certify that the above is true and correct, and that all of the conditions set
forth in §11 of the Credit Agreement have been satisfied as of the date hereof.

 

  [APPLICABLE BORROWER]       By:     Name:     Title:         Date:      





 





 

EXHIBIT G-1

 

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of November 7, 2019 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, and Bank of America, N.A., as
Administrative Agent, an Issuing Bank and Swing Line Bank (the “Administrative
Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]           By:       Name:       Title:           Date: ________
__, 20[ ]  

 





 

 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of November 7, 2019 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an Issuing Bank and
Swing Line Bank (the “Administrative Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]           By:       Name:       Title:         Date:
________ __, 20[ ]  

 





 

 

EXHIBIT G-3

 

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of November 7, 2019 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an Issuing Bank and
Swing Line Bank (the “Administrative Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]           By:       Name:        Title:         Date:
________ __, 20[ ]  

 





 

 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Fifth Amended and Restated Credit
Agreement, dated as of November 7, 2019 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Waste Management, Inc., a Delaware corporation (the “Company”), Waste
Management of Canada Corporation, a Nova Scotia unlimited liability company
(“WMOCC”), and WM Quebec Inc., a corporation incorporated under the laws of
Canada (“WMQ”, and together with WMOCC and the Company, the “Borrowers”, and
each, individually, a “Borrower”), Waste Management Holdings, Inc., a wholly
owned Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an Issuing Bank and
Swing Line Bank (the “Administrative Agent”).

 

Pursuant to the provisions of §3.1.5 of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]           By:       Name:       Title:         Date: ________ __,
20[ ]  

 





 

 

SCHEDULE 1

 

BANKS; COMMITMENTS

 

Bank  Commitment   Pro Rata Percentage  Bank of America, N.A.  $260,000,000.00  
 7.428571428% JPMorgan Chase Bank, N.A.  $260,000,000.00    7.428571428%
Barclays Bank PLC  $260,000,000.00    7.428571428% Mizuho Bank, Ltd. 
$260,000,000.00    7.428571428% The Bank of Nova Scotia  $260,000,000.00  
 7.428571428% BNP Paribas  $190,000,000.00    5.428571429% Citibank, N.A. 
$190,000,000.00    5.428571429% Deutsche Bank AG, New York Branch 
$190,000,000.00    5.428571429% MUFG Bank, Ltd.  $190,000,000.00    5.428571429%
PNC Bank, National Association  $190,000,000.00    5.428571429% Sumitomo Mitsui
Banking Corporation  $190,000,000.00    5.428571429% U.S. Bank, National
Association  $190,000,000.00    5.428571429% Wells Fargo Bank, National
Association  $190,000,000.00    5.428571429% Bank of China, New York Branch 
$145,000,000.00    4.142857143% Branch Banking and Trust Company 
$145,000,000.00    4.142857143% Credit Suisse AG, Cayman Islands Branch 
$145,000,000.00    4.142857143% Goldman Sachs Bank USA  $145,000,000.00  
 4.142857143% Comerica Bank  $50,000,000.00    1.428571428% The Bank of New York
Mellon  $50,000,000.00    1.428571428% Total  $3,500,000,000.00  
 100.000000000%

 





 

 

SCHEDULE 1.1

EXISTING LIENS

 

1.Various capital leases and similar purchase-money financings entered into by
Subsidiaries of the Company in the ordinary course of business for operating
equipment and facilities.

 

2.The notes payable associated with the investments in federal low-income
housing tax credits as described in (1) Note 8, Income Taxes, and Note 18,
Variable Interest Entities, to the Company’s consolidated financial statements
within its Annual Report on Form 10-K for the year ended December 31, 2018 and
(2) Note 5, Income Taxes, and Note 14, Variable Interest Entities, to the
Company’s condensed consolidated financial statements within its Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2019.

  





 



 

SCHEDULE 2.6.1

 

ISSUING BANKS AND LETTER OF CREDIT COMMITMENTS

 

   U.S. Dollar
Letters of Credit   Canadian Dollar
Letters of Credit  Bank of America, N.A.  $187,500,000   $150,000,000  JPMorgan
Chase Bank, N.A.  $187,500,000   $-  Barclays Bank PLC  $125,000,000   $- 
Mizuho Bank, Ltd.  $125,000,000   $-  The Bank of Nova Scotia  $125,000,000  
$-  PNC Bank, National Association  $125,000,000   $-  Wells Fargo Bank,
National Association  $125,000,000   $- 

  





 

 

SCHEDULE 2.6.1(a)

 

FORM OF INCREASE/DECREASE LETTER

Date: ______________

 

Reference is made to the FIFTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of November 6, 2019 (as amended and in effect from time to time, the
“Credit Agreement”; capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Credit Agreement), by and among
WASTE MANAGEMENT, INC., a Delaware corporation (the “Company”), WASTE MANAGEMENT
OF CANADA CORPORATION, a Nova Scotia unlimited company (“WMOCC”), WM QUEBEC
INC., a corporation incorporated under the laws of Canada (“WMQ”, and together
with the Company and WMOCC, the “Borrowers”, and each, individually, a
“Borrower”), WASTE MANAGEMENT HOLDINGS, INC., a wholly-owned Subsidiary of the
Borrower (the “Guarantor”), certain Banks from time to time party thereto and
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”), and
specifically to Schedule 2.6.1 attached thereto.

 

The undersigned, being an Issuing Bank, hereby agrees pursuant to §2.6.1 of the
Credit Agreement that the limit set forth in said Schedule 2.6.1 with respect to
the undersigned shall, effective on the date hereof, be changed to
$[__________]_for Letters of Credit issued in U.S. Dollars and $[__________] for
Letters of Credit issued in Canadian Dollars.

 

The Borrowers, the Guarantor and the Administrative Agent acknowledge the
foregoing.

 

This letter agreement may be executed in any number of counterparts, and shall
be governed by and construed in accordance with the law of the State of New
York.

 

  Very truly yours,       [Name of Issuing Bank]       By:
                                Name:     Title:             WASTE MANAGEMENT,
INC.       By:     Name:     Title:  

 







 

 

  WASTE MANAGEMENT OF CANADA CORPORATION       By:                              
  Name:     Title:             WM QUEBEC INC.       By:     Name:     Title:    
        WASTE MANAGEMENT HOLDINGS, INC.       By:     Name:     Title:          
  BANK OF AMERICA, N.A., as Administrative Agent       By:     Name:     Title:
 

 







 

 

SCHEDULE 2.6.1(f)

 

EXISTING LETTERS OF CREDIT

 

Issuing Bank Letter of Credit No. Beneficiary Name Amount Currency Issuance Date
Maturity Date Bank of America T00000000213002 NATIONAL UNION FIRE 9,467,000.00
USD 7/2/1996 4/1/2020   T00000001251000 THE BANK OF NEW YORK 15,236,713.00 USD
4/1/2005 7/1/2020   T00000001257761 THE BANK OF NEW YORK 22,368,877.00 USD
4/1/2005 2/1/2021   T00000001282117 CALIFORNIA INTEGRATE 200,000.00 USD 4/1/2005
8/3/2020   T00000001323375 RELIANCE INSURANCE C 1,309,721.00 USD 4/1/2005
4/15/2020   T00000001335064 CITY OF CHICAGO, COM 250,000.00 USD 4/1/2005
5/18/2020   T00000001411998 THE BANK OF NEW YORK 10,157,809.00 USD 4/1/2005
7/1/2020   T00000007270224 COMMONWEALTH OF PENN 225,326.00 USD 9/2/1998 9/1/2020
  T00000007270536 JEFFERSON COUNTY BOA 2,702,500.00 USD 7/21/1998 9/1/2020  
T00000007310687 WEST VIRGINIA DEPART 32,000.00 USD 7/23/1998 12/31/2019  
T00000007319982 MUNISING LANDFILL AU 313,237.00 USD 8/21/1998 12/31/2019  
T00000007400118 LUMBERMENS MUTUAL CA 362,590.34 USD 9/3/1998 9/30/2020  
T00000007400153 CHIEF ACCOUNTANT 510,000.00 USD 9/7/1998 9/30/2020  
T00000007400154 LUMBERMEN'S UNDERWR 35,000.00 USD 9/7/1998 9/30/2020  
T00000007402063 CAPE MAY COUNTY MUNI 200,000.00 USD 6/11/1999 7/1/2020  
T00000007403099 STATE OF NEVADA 70,000.00 USD 12/27/1999 12/31/2019  
T00000007404115 CITY OF DIAMOND BAR 125,000.00 USD 9/1/2000 9/1/2020  
T00000007404298 CHARTER TOWNSHIP OF 100,000.00 USD 10/16/2000 10/31/2019  
T00000007404522 CITY OF CHICAGO 5,000.00 USD 12/11/2000 12/02/2019  
T00000007404577 CITY OF CHICAGO 5,000.00 USD 12/19/2000 12/31/2019  
T00000007405890 NATIONAL UNION FIRE 244,145.00 USD 10/4/2001 10/05/2020  
T00000007410766 VILLAGE OF WESTMONT 700,000.00 USD 12/3/2002 4/30/2020  
T00000050060807 RELIANCE INSURANCE C 1,373,000.00 USD 4/3/2005 1/2/2020  
T00000050061032 PENNSYLVANIA MANUFAC 800,000.00 USD 4/3/2005 7/21/2020  
T00000050061263 STATE OF FLORIDA, DE 100,000.00 USD 4/3/2005 7/16/2020  
T00000050061572 SHADE TOWNSHIP 1,748,866.00 USD 4/3/2005 9/1/2020  
T00000050061680 WEST VIRGINIA DIVISI 32,000.00 USD 4/3/2005 3/31/2020  
T00000050061694 VILLAGE OF HAWTHORN 50,000.00 USD 4/3/2005 11/30/2020  
T00000050061801 NATIONAL UNION FIRE 10,863,137.00 USD 4/3/2005 1/2/2020

 



 

 

  T00000050061869 VILLAGE OF HOLIDAY H 10,000.00 USD 4/3/2005 8/3/2020  
T00000050061897 COUNTY ADMINISTRATOR 185,000.00 USD 4/5/2005 9/30/2020  
T00000050061910 CONSUMERS POWER COMP 166,875.00 USD 4/3/2005 5/5/2020  
T00000050061917 AMERICAN HOME ASSURA 345,000.00 USD 4/3/2005 3/30/2020  
T00000050061925 ANTRIM TOWNSHIP 1,440,000.00 USD 4/3/2005 6/16/2020  
T00000050061985 AMERICAN INTERNATION 260,000.00 USD 4/3/2005 3/31/2020  
T00000050061986 AMERICAN INTERNATION 250,000.00 USD 4/3/2005 3/31/2020  
T00000050062000 VILLAGE OF THIRD LAK 75,000.00 USD 4/3/2005 10/31/2019  
T00000050062044 CONTINENTAL CASUALTY 5,099,000.00 USD 4/3/2005 6/30/2020  
T00000050062053 CITY OF CHICAGO 100,000.00 USD 4/3/2005 12/31/2019  
T00000050062099 COMMISSIONER, NEW JE 239,610.00 USD 4/3/2005 12/09/2019  
T00000050062119 ACE AMERICAN INSURAN 1,740,679.00 USD 4/3/2005 12/02/2019  
T00000050062137 ACE-INA OVERSEAS INS 740,799.00 USD 4/3/2005 7/30/2020  
T00000050062140 NATIONAL UNION FIRE 250,000.00 USD 4/3/2005 6/30/2020  
T00000050062141 NATIONAL UNION FIRE 3,085,000.00 USD 4/3/2005 6/30/2020  
T00000064016610 NEW JERSEY DEPARTMEN 78,800.00 USD 12/28/2018 12/20/2019  
T00000064016614 NEW JERSEY DEPARTMEN 108,727.00 USD 1/17/2019 1/9/2020  
T00000064016617 TOWN OF LANTANA 10,000.00 USD 7/31/2013 6/30/2020  
T00000064016632 COUNTY COMMISSIONERS 350,000.00 USD 3/5/2014 2/28/2020  
T00000064016633 CITY OF SANTA CLARIT 20,000.00 USD 7/22/2014 12/31/2019  
T00000064016634 NEW JERSEY DEPARTMEN 575,000.00 USD 9/25/2014 11/01/2019  
T00000064016641 NEW JERSEY DEPARTMEN 2,322,000.00 USD 10/28/2014 12/02/2019  
T00000064016668 CITY OF SANTA CLARIT 250,000.00 USD 12/23/2013 11/01/2019  
T00000064016669 MIAMI-DADE COUNTY 6,250.00 USD 3/13/2017 2/28/2020  
T00000064016680 CITY OF PRIOR LAKE 1,000.00 USD 5/28/2010 4/1/2020  
T00000064016683 DUKE ENERGY CAROLINA 150,000.00 USD 6/29/2010 6/22/2020  
T00000064016685 THE NEW YORK INDEPENDENT 200,000.00 USD 5/29/2019 5/28/2020  
T00000064016690 TENNESSEE VALLEY AUT 360,000.00 USD 11/22/2010 11/18/2019  
T00000064551001 CITY OF OKLAHOMA CIT 2,000,000.00 USD 7/28/2016 9/1/2020  
T00000064551004 TENNESSEE VALLEY AUT 120,000.00 USD 1/14/2011 1/13/2020  
T00000064551020 PENNSYLVANIA DEPARTM 31,650.45 USD 11/18/2011 11/18/2019  
T00000064551023 CITY OF TACOMA 100,000.00 USD 1/18/2012 12/31/2019  
T00000064551034 PENNSYLVANIA DEPARTM 59,764.00 USD 12/19/2013 12/31/2019  
T00000068012181 CITY OF SANTA CLARIT 250,000.00 USD 4/5/2006 4/14/2020  
T00000068031686 THE BANK OF NEW YORK 6,657,879.00 USD 11/13/2008 4/1/2020

 



 

 

  T00000068031687 THE BANK OF NEW YORK 8,519,656.00 USD 11/13/2008 4/1/2020  
T00000068052569 TENNESSEE VALLEY AUT 500,000.00 USD 8/27/2010 8/20/2020 Bank of
America Total     116,244,610.79 USD                   JPMorgan JPM P010300 BANK
OF NEW YORK MELLON 5,793,498.00 USD 6/22/2010 4/1/2020   JPM P010301 THE BANK OF
NEW YORK MELLON 4,414,094.00 USD 6/22/2010 9/1/2020   JPM P010302 THE BANK OF
NEW YORK MELLON 20,323,221.00 USD 6/22/2010 9/1/2020   JPM P224678 NATIONAL
UNION FIRE INSURANCE 99,400.00 USD 6/22/2010 6/1/2020   JPM P224680 NATIONAL
UNION FIRE INSURANCE 900,000.00 USD 6/22/2010 8/8/2020   JPM P224681 NATIONAL
UNION FIRE INSURANCE 1,911,666.00 USD 6/22/2010 1/31/2020   JPM P224694
CALIFORNIA REGIONAL WATER QUALITY 207,671.40 USD 6/22/2010 10/30/2020   JPM
P227887 THE BANK OF NEW YORK MELLON 20,236,713.00 USD 6/22/2010 7/1/2020   JPM
P231097 DEUTSCHE BANK TRUST COMPANY 4,755,628.00 USD 6/22/2010 10/01/2020   JPM
S-275879 ISO NEW ENGLAND, INC. 100,000.00 USD 7/17/2012 6/18/2020   JPM S-917985
COUNTY OF SANTA BARBARA 1,032,000.00 USD 3/21/2011 3/22/2021   JPM S317905
MIDWEST INDEPENDENT TRANSMISSION 50,000.00 USD 12/16/2011 12/15/2019   JPM
S747619 CITY OF ANN ARBOR 250,000.00 USD 6/22/2010 6/30/2020   JPM S761990
SUTTON BROOK DISPOSAL AREA 217,023.00 USD 6/22/2010 9/21/2020   JPM TFTS 867061
EXXON MOBIL CORPORATION 3,400,000.00 USD 8/23/2010 8/26/2020   JPM TFTS-921354
COUNTY OF SANTA BARBARA 1,206,000.00 USD 5/12/2011 4/6/2020   JPM TFTS-940609
VILLAGE OF NORTH AURORA 500,000.00 USD 5/25/2011 5/31/2020   JPM TFTS821440
NEVADA POWER COMPANY 491,000.00 USD 6/22/2010 2/10/2020   NUSCGS002126
DEPARTMENT OF PUBLIC WORKS, COUNTY 10,000,000.00 USD 11/30/2017 12/04/2019
JPMorgan Total     75,887,914.40 USD                   PNC PNC 18102759 ACE
INSURANCE COMPANY 20,000,000.00 USD 2/7/2006 12/31/2019

 



 

 

  PNC 18102837 CUMBERLAND IMPROVEMENT 263,000.00 USD 2/17/2006 2/18/2020   PNC
18103294 LIBERTY MUTUAL INSURANCE 110,676.00 USD 5/25/2006 5/21/2020   PNC
18110471 DEUTSCHE BANK TRUST 11,130,192.00 USD 9/25/2009 3/1/2020   PNC 18110584
DEUTSCHE BANK TRUST 7,538,176.00 USD 10/16/2008 3/1/2020   PNC 18111692 CITY OF
SIMI VALLEY 5,000.00 USD 6/30/2010 6/30/2020   PNC 18111906 CITY OF MOORPARK
20,000.00 USD 8/14/2009 6/30/2020   PNC 18114752 CITY OF NEW YORK 38,500,000.00
USD 3/25/2011 6/30/2020   PNC 18114753 CITY OF NEW YORK 26,075,628.00 USD
3/25/2011 7/1/2020   PNC 18115509 CITY OF BURBANK 1,500,000.00 USD 8/8/2011
8/8/2020   PNC 18117826 ARIZONA PUBLIC SERVICE CO 2,159,429.00 USD 8/8/2012
9/1/2020 PNC Total     107,302,101.00 USD                   Wells Fargo WL
IS0283857U ACE INSURANCE CO. & OTHER 20 BENEFICIARIES 78,200,000.00 USD
5/21/2015 6/1/2020   WL LC870-112455 BANK OF NEW YORK 15,260,000.00 USD 6/5/2002
7/6/2020   WL SM204054W BANK OF NEW YORK 15,177,534.25 USD 7/15/2003 7/2/2020  
WL SM205509W DEUTSCHE BANK TRUST 4,224,414.00 USD 10/31/2003 10/01/2020 Wells
Fargo Total     112,861,948.25 USD                                 Grand Total  
  412,296,574.44 USD    

 





 

 

SCHEDULE 6.7

 

LITIGATION

 

See the disclosure provided in (1) the “Litigation” and “Environmental Matters”
sections of Note 7, Commitments and Contingencies, to the Company’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended September 30, 2019 and (2) the
“Litigation” and “Environmental Matters” sections of Note 10, Commitments and
Contingencies, to the Company’s consolidated financial statements included
within its Annual Report on Form 10-K for the fiscal year ended December 31,
2018.

  



 



 

SCHEDULE 6.15

 

ENVIRONMENTAL COMPLIANCE

 

See the disclosure provided in (1) Note 2, Landfill and Environmental
Remediation Liabilities and the “Environmental Matters” and “Litigation”
sections of Note 7, Commitments and Contingencies, to the Company’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended September 30, 2019 and (2) Note 4,
Landfill and Environmental Remediation Liabilities, and the “Environmental
Matters” and “Litigation” sections of Note 10, Commitments and Contingencies, to
the Company’s consolidated financial statements included within its Annual
Report on Form 10-K for the fiscal year ended December 31, 2018.

 



 

 

SCHEDULE 8.1(a)

 

EXISTING INDEBTEDNESS

 

Name  Principal   Maturity  Waste Management Holdings senior notes:          
$450,000,000 due 8/01/26  $248,898,000    8/1/2026  Total WM Holdings senior
notes  $248,898,000                   Canadian Senior Note:          
$500,000,000 CAD due 9/23/26  $376,640,000    9/23/2026  Total WM Canadian
senior notes   $376,640,000                   Tax-exempt bonds:          
Amelia, Virginia due 4/1/27  $26,800,000    4/1/2027  Bucks County due 12/01/22 
 25,000,000    12/1/2022  California CPCFA   35,700,000    11/1/2038  California
CPCFA 2015 A-1   84,430,000    7/1/2025  California CPCFA 2015 A-2 
 28,000,000    7/1/2027  California CPCFA 2015 A-3   28,000,000    7/1/2040 
California CPCFA due 12/01/27   15,000,000    12/1/2027  California CPCFA due
7/01/31   19,000,000    7/1/2031  California Municipal Finance Authority -
2009A   30,000,000    2/1/2039  Charles City (Virginia due 2/1/29) 
 30,000,000    2/1/2029  Charles City (Virginia)   10,000,000    8/1/2027 
Charles City (Virginia) due 4/1/27   10,000,000    4/1/2027  City of Granite
City Illinois due 5/1/27   30,320,000    5/1/2027  City of Minor Lane Heights
due 3/1/21   11,000,000    3/1/2021  City of Mobile   4,175,000    10/1/2038 
Cobb County Series 2004B   10,000,000    4/1/2033  Countryside (Lake County) due
4/1/21   5,670,000    4/1/2021  Countryside (Lake County) due 9/1/21 
 4,320,000    9/1/2021  County of Logan due 3/1/21   7,450,000    3/1/2021 
Denton County (TX 2003B)   10,000,000    5/1/2028  Gilliam County   15,000,000  
 7/1/2038  Gilliam County due 08/01/25   15,900,000    8/1/2025  Gloucester (VA
2003A)   10,000,000    9/1/2038  Harrison County (West Virginia due 4/1/24) 
 8,420,000    4/1/2024  Indiana due 10/01/31   10,000,000    10/1/2031  King
George due 6/1/23   20,000,000    6/1/2023  King George due 9/1/21 (Garnet) 
 19,890,000    9/1/2021  Maricopa (Arizona) due 12/01/31   15,580,000  
 12/1/2031  Massachusetts due 5/1/27   15,000,000    5/1/2027  Miami Dade County
Series 2007   25,000,000    9/1/2027  Miami Dade County Series 2008 
 25,000,000    8/1/2023  Miami Dade County Series 2011   20,000,000  
 11/1/2041  Michigan due 8/1/2027   35,000,000    8/1/2027  Mississippi due
3/1/27   10,000,000    3/1/2027  Mississippi due 3/1/29   10,000,000  
 3/1/2029  Mississippi due 7/1/28   10,000,000    7/1/2028  Nashville
(Tennessee) due 8/01/31   10,000,000    8/1/2031  New York Series 2012 
 25,000,000    5/1/2030  Ohio WDA due 11/1/22   45,865,000    11/1/2022  Ohio
WDA due 7/1/21 (Series 2004)   15,000,000    7/1/2021  Okeechobee  due 8/1/24 
 15,000,000    8/1/2024  Okeechobee Series 2004A   15,970,000    7/1/2039 
Oklahoma   10,000,000    12/1/2021  Pennsylvania   30,000,000    11/1/2021 
Pennsylvania   4,000,000    11/1/2021  Pennsylvania   20,000,000    11/1/2021 
Pennsylvania Series 2009   100,000,000    12/1/2033  Pennsylvania Series 2011 
 80,000,000    7/1/2041  Pennsylvania Series 2013   100,000,000    8/1/2045 
Schuylkill/Pine Grove due 10/1/19   11,700,000    10/1/2019  South Carolina
Series 2003A   15,000,000    7/1/2024  State of New Hampshire   15,000,000  
 8/1/2024  Sussex County   10,000,000    6/1/2028  SW Illinois due 10/1/2027 
 4,700,000    10/1/2027  Tennessee - 2012   18,000,000    7/2/2035  Texas due
8/1/20 (Mission EDC)   67,000,000    8/1/2020  Washington due 2/1/26 
 22,000,000    2/1/2026  Washington due 6/1/20   30,000,000    6/1/2020 
Washington due 7/1/30   20,000,000    7/1/2030  Wood County due 4/1/24 
 6,580,000    4/1/2024  Yavapai (Arizona) due 3/1/28   17,420,000    3/1/2028 
Yavapai (Arizona) due 6/1/27   30,000,000    6/1/2027  Tax-exempt bonds 
$1,427,890,000                               Other debt:           Corporate
financing leases  $212,161,752    Various  Great Oak Landfill   15,692,884  
 7/31/2044  King George Landfill royalty agreement   40,799,244    7/1/2027  Low
Income Housing Tax Credit investment obligations   278,004,204    Various 
Prairie View Landfill host agreement   13,413,198    12/31/2023  WM Elizabeth
Marine Terminal   41,018,027    8/31/2027  WM Temple financing lease 
 24,083,611    1/1/2035  Other   67,211,650    Various  Other debt 
$692,384,570                   Total Existing Indebtedness (a)  $2,745,812,570  
   

 

(a) Balances are as of September 30, 2019, except where otherwise noted.
Excludes indebtedness incurred and scheduled payments made subsequent to
September 30, 2019.

 





 

 

SCHEDULE 22

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWERS:           Waste Management, Inc.   1001 Fannin Street     Houston,
Texas 77002   Attention: David L. Reed, Vice President and Treasurer  
Telephone: 713-328-7503   Facsimile: 713-328-7471   Electronic Mail:
dlreed@wm.com and   GCLegal@wm.com   Website Address: www.wm.com  

 

ADMINISTRATIVE AGENT:         Administrative Agent’s Office (for advances,
payments and Requests for Credit Extensions):   Bank of America, N.A.   2380
Performance Drive     Building C     Mail Code:  TX2-984-03-23   Richardson, TX
75082   Attention:  Joel Ragsdale   Telephone:  469-201-9590   Telecopier: 
214-530-2889   Electronic Mail:  joel.ragsdale@bofa.com  

 

Remittance Instructions - USD:   Bank of America, N.A.   New York, NY     ABA
No: 026009593   Account No.:  1366072250600   Account Name: Wire Clearing Acct
for Syn Loans - LIQ   Reference:  Waste Management  

 

Remittance Instructions – CAD:   Bank of America Canada   SWIFT: BOFACATT  
Account No.: 711465090227   Reference: Waste Management  

 

Other Notices as Administrative Agent:   Bank of America, N.A.     Agency
Management     900 W. Trade Street, 6th Floor   Mail Code: NC1-026-06-03  
Charlotte, NC 28255     Attention: Melissa Mullis   Telephone: 980-386-9372  
Telecopier: 704-409-0617   Electronic Mail: melissa.mullis@bofa.com  

 

With copy to:     Bank of America, N.A.   540 W. Madison Street   Mail Code:
IL4-540-22-23   Chicago, IL 60661     Attention: Michael Contreras   Telephone:
312-992-3882   Electronic Mail: michael.contreras@bofa.com  

 

L/C ISSUER:            Bank of America, N.A.  Trade Operations    1 Fleet Way   
Mail Code:  PA6-580-02-30  Scranton, PA 18507    Attention: Trade Operations 
Telephone: 570-496-9619  Telecopier:  800-755-8740  Electronic Mail:
tradeclientserviceteamus@baml.com 

 

Remittance Instructions:

 

  Bank of America, N.A.   New York, NY     ABA No: 026009593   Account No:
04535-883980   Attention: Scranton Standby   Reference: Waste Management  

 





 